EXHIBIT 10.6


SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES
This Second Amendment to Amended and Restated Credit Agreement, Joinder and
Reaffirmation of Guaranties (herein, this “Amendment”) is entered into as of
December 8, 2016, among Whitestone REIT Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), Whitestone REIT, a Maryland real estate
investment trust (“Whitestone REIT”), Pillarstone Capital REIT Operating
Partnership, LP, a Delaware limited partnership (“PROP”) and the other
Guarantors party hereto, the Lenders party hereto and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”) and letter of credit issuer
(the “L/C Issuer”).
PRELIMINARY STATEMENTS
A.    The Borrower, Whitestone REIT, the guarantors party thereto (the
“Guarantors”), the financial institutions party thereto as lenders (the
“Lenders”), the L/C Issuer and the Administrative Agent entered into that
certain Amended and Restated Credit Agreement dated as of November 7, 2014, as
amended by the First Amendment to Amended and Restated Credit Agreement and
Guarantor Supplement dated as of October 30, 2015 (the “First Amendment,” such
Credit Agreement, as amended by the First Amendment, being referred to herein as
the “Credit Agreement”). All capitalized terms used herein without definition
shall have the same meanings herein as such terms have in the Credit Agreement,
as amended by this Amendment.
B.    The Borrower has notified the Administrative Agent and Lenders that it
intends to transfer 100% of the equity interest of Whitestone Offices LLC, a
Texas limited liability company, and Whitestone CP Woodland Ph 2, LLC, a
Delaware limited liability company (together the “PROP Subsidiaries” and each, a
“PROP Subsidiary”), each of which are existing Material Subsidiaries and
Guarantors under the Credit Agreement owning Borrowing Base Properties (such
Real Property, the “PROP Properties”), from Borrower to PROP, an entity in which
the Borrower owns a majority of the equity interest (the “Ownership Transfer”);
and
C. The Borrower has requested that the Administrative Agent and the Lenders
permit, and the Administrative Agent and the Lenders have agreed pursuant to the
terms and conditions of this Amendment and the Credit Agreement, as amended by
this Amendment to permit, each of the PROP Subsidiaries and the PROP Properties
to continue to be Guarantors and Borrowing Base Properties, respectively,
notwithstanding the Ownership Transfer, in each case in accordance with and on
the terms and conditions of the Credit Agreement, as amended by this Amendment.




1958008



--------------------------------------------------------------------------------





NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1.
AMENDMENT TO CREDIT AGREEMENT AND JOINDER OF PROP.

1.1.    Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Credit Agreement shall be and hereby is amended to delete
the struck text (indicated textually in the same manner as the following
example: struck text) and to add the double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the pages of the Credit Agreement attached as Annex I hereto, except
that any Schedule or Exhibit to the Credit Agreement not amended pursuant to the
terms of this Amendment or otherwise included as part of said Annex I shall
remain in effect without any amendment or other modification thereof.
1.2.    PROP hereby acknowledges and agrees that as of the date of this
Amendment, (i) it shall be joined as a party to the Credit Agreement, to the
extent of the provisions applicable to PROP contained in the Credit Agreement,
as amended by this Amendment, as if it was originally a party and signatory the
Credit Agreement and (ii) it shall be subject to and bound by the terms and
conditions thereof.
SECTION 2.
REAFFIRMATION OF GUARANTIES.

Each Guarantor hereby (i) acknowledges and consents to the terms of this
Amendment and the Credit Agreement as amended by this Amendment, (ii) confirms
that its Guaranty in favor of the Administrative Agent, for the benefit of the
Lenders, the L/C Issuer and their Affiliates, and all of its obligations
thereunder, as amended, remain in full force and effect and (iii) reaffirms all
of the terms, provisions, agreements and covenants contained in its Guaranty.
For the avoidance of doubt, PROP and the PROP Subsidiaries, which are each
existing Guarantors under the Credit Agreement, hereby acknowledge and agree
that each PROP Subsidiary shall continue as a Guarantor under the Credit
Agreement notwithstanding the Ownership Transfer. Each Guarantor further agrees
that its consent to any further amendments or modifications to the Credit
Agreement and other Loan Documents shall not be required solely as a result of
this acknowledgment and consent having been obtained, except to the extent, if
any, required by any Guaranty.
SECTION 3.
CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:


-2-

--------------------------------------------------------------------------------





3.1.    The Borrower, Whitestone REIT, PROP, the Guarantors, the Lenders and the
Administrative Agent shall have executed and delivered to the Administrative
Agent this Amendment;
3.2    PROP shall have executed and delivered to the Administrative Agent the
Limited Guaranty;
3.3    The Administrative Agent shall have received specimen signatures of the
persons authorized to execute such documents on the Borrower’s and each
Affiliate Guarantor’s behalf and a written certificate of an Authorized
Representative of Borrower and each Affiliate Guarantor (other than the PROP
Subsidiaries) that (i) either affirms that there have been no change to
Borrower’s or such Affiliate Guarantor’s articles of incorporation or articles
of organization, as applicable, and bylaws or operating agreement, as
applicable, or attaches any amendments to Borrower’s or such Affiliate
Guarantor’s articles of incorporation or articles of organization, as
applicable, and/or bylaws or operating agreement, as applicable, and (ii)
certifies that attached thereto are a true, correct and completed copy of the
written resolutions or other evidence reasonably acceptable to the
Administrative Agent of the Borrower’s and each such Affiliate Guarantor’s Board
of Directors (or similar governing body) authorizing the execution and delivery
of this Amendment and performance of this Amendment and the Credit Agreement as
amended by this Amendment;
3.4    The Administrative Agent shall have received specimen signatures of the
persons authorized to execute such documents on behalf of PROP and each PROP
Subsidiary and a written certificate of an Authorized Representative of PROP and
each PROP Subsidiary that (i) certifies that attached thereto are true, correct
and completed copies of PROP’s and each PROP Subsidiary’s certificate of
formation or articles of organization, as applicable, and partnership agreement
or operating agreement, as applicable, together with any amendments thereto,
(ii) attaches thereto a copy of the certificate of good standing for PROP or
such PROP Subsidiary, as applicable (dated no earlier than thirty (30) days
prior to the date of this Amendment) from the office of the secretary of state
of its incorporation and of each state in which it is required to the qualified
to do business as a foreign corporation or organization, (iii) certifies that
attached thereto is a true, correct and complete copy of the written resolutions
or other evidence reasonably acceptable to the Administrative Agent of PROP or
such PROP Subsidiary’s Board of Directors (or similar governing body)
authorizing the execution and delivery of this Amendment and performance of this
Amendment and the Credit Agreement as amended by this Amendment and, with
respect to PROP, the execution and performance of the Limited Guaranty, and (iv)
certifies that attached thereto are true, correct and complete copies of all
documentation evidencing the Ownership Transfer;


-3-

--------------------------------------------------------------------------------





3.5    The Administrative Agent shall have received UCC financing statement and
federal tax lien searches against PROP and each PROP Subsidiary evidencing the
absence of Liens on its Property except for Permitted Liens or as otherwise
permitted by Section 8.8 of the Credit Agreement;
3.6    The Administrative Agent shall have received (i) a fully executed
Internal Revenue Service Form W-9 for PROP and each PROP Subsidiary and (ii) any
information or materials reasonably required by the Administrative Agent or such
Lender in order to assist the Administrative Agent or such Lender in maintaining
compliance with any applicable “know your customer” or similar rules or
regulations;
3.7    The Administrative Agent shall have received a written opinion of counsel
to the Borrower and each Guarantor, in form and substance reasonably
satisfactory to the Administrative Agent;
3.8    The Administrative Agent shall have received a Borrowing Base Certificate
dated as of the date of this Amendment and calculated after giving effect to all
provisions of this Amendment;
3.9    The Administrative Agent shall have received a Compliance Certificate
dated as of the date of this Amendment and calculated after giving effect to all
provisions of this Amendment; and
3.10    Legal matters incident to the execution and delivery of this Amendment
shall be reasonably satisfactory to the Administrative Agent and its counsel.
SECTION 4.
REPRESENTATIONS.

In order to induce the Administrative Agent, the L/C Issuer and the Lenders to
execute and deliver this Amendment, the Borrower, Whitestone REIT, PROP and each
Guarantor hereby represents to the Administrative Agent and the Lenders that
(a) after giving effect to this Amendment, the representations and warranties
set forth in Section 6 of the Credit Agreement, as amended by this Amendment,
are and shall be and remain true and correct in all material respects as of the
date hereof (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date) and (b) no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or shall result after giving effect to this Amendment.
SECTION 5.
MISCELLANEOUS.



-4-

--------------------------------------------------------------------------------





5.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, the other Loan Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.
5.2.    The Borrower agrees to pay on demand all reasonable costs and
out-of-pocket expenses of or incurred by the Administrative Agent in connection
with the negotiation, preparation, execution and delivery of this Amendment,
including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent.
5.3.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by Adobe portable document format (a
“PDF”) via e-mail or by facsimile shall be effective as an original. This
Amendment shall be governed by the internal laws of the State of Illinois.
[SIGNATURE PAGES FOLLOW]






-5-

--------------------------------------------------------------------------------






This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, JOINDER AND
REAFFIRMATION OF GUARANTIES is entered into as of the date and year first above
written.
“BORROWER”
WHITESTONE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By: Whitestone REIT
Its: General Partner
By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


“GUARANTORS”


WHITESTONE REIT, a Maryland real estate investment trust
By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer




[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP, LP
By:
Pillarstone Capital REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Chief Financial Officer
WHITESTONE REIT OPERATING PARTNERSHIP III LP, a Texas limited partnership
By:
Whitestone REIT Operating Partnership III GP: LLC

Its:
General Partner

By:
Whitestone REIT Operating Partnership, L.P.,

Its:
Sole Member

By:
Whitestone REIT

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE AHWATUKEE PLAZA, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer
WHITESTONE SHOPS AT PINNACLE, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE FOUNTAIN SQUARE, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer
WHITESTONE VILLAGE SQUARE AT DANA PARK LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE CENTERS LLC, a Texas limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer
WHITESTONE SUNNYSLOPE VILLAGE, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE PIMA NORTE LLC, a Texas limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer
WHITESTONE FOUNTAIN HILLS LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE MARKET STREET AT DC RANCH, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer
WHITESTONE HERITAGE TRACE PLAZA 1 LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE HERITAGE TRACE PLAZA 2 LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer
WHITESTONE STRAND LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE PROMENADE, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer
WHITESTONE TOWNE CENTER, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer




[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE WILLIAMS TRACE SHOPS LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


WHITESTONE WILLIAMS TRACE PLAZA LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE CITY VIEW LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


WHITESTONE DAVENPORT VILLAGE LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Managing Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer




[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





By:
Whitestone Davenport TRS LLC, a Delaware limited liability company

Its:
Managing Member

By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


WHITESTONE PARKSIDE VILLAGE NORTH, LLC a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer




[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE PARKSIDE VILLAGE SOUTH, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer
WHITESTONE GILBERT TUSCANY VILLAGE CORNER LLC a Delaware limited liability
company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE KELLER PLACE LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer
WHITESTONE QUINLAN CROSSING LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By: /s/ John J. Dee
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





WHITESTONE CP WOODLAND PH 2, LLC, a Delaware limited liability company
By:
Pillarstone Capital REIT Operating Partnership, LP, a Delaware limited
partnership

Its:
Sole Member

By:
Pillarstone Capital REIT, a Maryland real estate investment trust

Its:
General Partner



By:
/s/ John J. Dee

Name: John J. Dee
Title: Chief Financial Officer    


WHITESTONE OFFICES LLC, a Texas limited liability company
By:
Pillarstone Capital REIT Operating Partnership, LP, a Delaware limited
partnership

Its:
Sole Member

By:
Pillarstone Capital REIT, a Maryland real estate investment trust

Its:
General Partner



By:
/s/ John J. Dee

Name: John J. Dee
Title: Chief Financial Officer    




[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------





Accepted and agreed to.
“ADMINISTRATIVE AGENT” AND “L/C ISSUER”
BANK OF MONTREAL, Chicago Branch, as L/C Issuer and as Administrative Agent
By: /s/ Lloyd Baron
Name: Lloyd Baron
Title: Director










[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------








“LENDERS”


BANK OF MONTREAL, as a Lender
By: /s/ Lloyd Baron
Name: Lloyd Baron
Title: Director






[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------








U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Joel K. Howard
Name: Joel Howard
Title: Senior Vice President




[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------






REGIONS BANK, as a Lender
By: /s/ C. Vincent Hughes Jr.
Name: C. Vincent Hughes Jr.
Title: Vice President












[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK, as a Lender
By: /s/ Lisa M. Mahoney
Name: Lisa M. Mahoney
Title: Assistant Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------






SUNTRUST BANK, as a Lender
By: /s/ Nick Preston
Name: Nick Preston
Title: Vice President




[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED WHITESTONE CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES]



--------------------------------------------------------------------------------






ANNEX I
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT, JOINDER
AND REAFFIRMATION OF GUARANTIES




1958008
    

--------------------------------------------------------------------------------





ANNEX I



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF NOVEMBER 7, 2014


AMONG


WHITESTONE REIT OPERATING PARTNERSHIP, L.P.,


THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,


THE LENDERS FROM TIME TO TIME PARTIES HERETO,


BANK OF MONTREAL,
AS ADMINISTRATIVE AGENT,


WELLS FARGO BANK, NATIONAL ASSOCIATION AND BANK OF AMERICA, N.A.
AS SYNDICATION AGENTS,


AND


U.S. BANK NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENT



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS CORP., WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE
FENNER & SMITH INCORPORATED AND U.S. BANK NATIONAL ASSOCIATION



‑2‑

--------------------------------------------------------------------------------





AS CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS
WITH RESPECT TO THE REVOLVING CREDIT, TERM A CREDIT AND TERM B CREDIT



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS CORP. AND U.S. BANK NATIONAL ASSOCIATION,
AS CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS
WITH RESPECT TO THE TERM C CREDIT




‑3‑

--------------------------------------------------------------------------------








TABLE OF CONTENTS
SECTION    HEADING    PAGE
SECTION 1.
THE CREDIT FACILITIES    1

Section 1.1.
Revolving Credit Commitments    1

Section 1.2.
Term Loan Commitments    3

Section 1.3.
Letters of Credit    4

Section 1.4.
Applicable Interest Rates; Investment Grade Credit Rating Interest Rate
Election    8

Section 1.5.
Minimum Borrowing Amounts; Maximum Eurodollar Loans    10

Section 1.6.
Manner of Borrowing Loans and Designating Applicable Interest Rates    10

Section 1.7.
Maturity of Loans    12

Section 1.8.
Prepayments    13

Section 1.9.
Default Rate    14

Section 1.10.
Evidence of Indebtedness    15

Section 1.11.
Funding Indemnity    15

Section 1.12.
Commitment Terminations    16

Section 1.13.
Substitution of Lenders    16

Section 1.14.
Defaulting Lenders    17

Section 1.15.
Incremental Facilities    20

Section 1.16.
Extension of Revolving Credit Termination Date    22






--------------------------------------------------------------------------------





SECTION 2.
FEES    22

Section 2.1.
Fees    22

SECTION 3.
PLACE AND APPLICATION OF PAYMENTS    23

Section 3.1.
Place and Application of Payments    23

SECTION 4.
GUARANTIES    25

Section 4.1.
Guaranties    25

Section 4.2.
Further Assurances    25

Section 4.3.
Release of Subsidiary Guarantors    25

SECTION 5.
DEFINITIONS; INTERPRETATION    26

Section 5.1.
Definitions    26

Section 5.2.
Interpretation    54

Section 5.3.
Change in Accounting Principles    55

SECTION 6.
REPRESENTATIONS AND WARRANTIES    56

Section 6.1.
Organization and Qualification    56

Section 6.2.
Subsidiaries    56

Section 6.3.
Authority and Validity of Obligations    56

Section 6.4.
Use of Proceeds; Margin Stock    57

Section 6.5.
Financial Reports    57



‑ii
‑

--------------------------------------------------------------------------------





Section 6.6.
No Material Adverse Change    58

Section 6.7.
Full Disclosure    58

Section 6.8.
Trademarks, Franchises, and Licenses    58

Section 6.9.
Governmental Authority and Licensing    58

Section 6.10.
Good Title    58

Section 6.11.
Litigation and Other Controversies    58

Section 6.12.
Taxes    59

Section 6.13.
Approvals    59

Section 6.14.
Affiliate Transactions    59

Section 6.15.
Investment Company    59

Section 6.16.
ERISA    59

Section 6.17.
Compliance with Laws    59

Section 6.18.
OFAC    60

Section 6.19.
Other Agreements    61

Section 6.20.
Solvency    61

Section 6.21.
No Default    61

Section 6.22.
No Broker Fees.    61

Section 6.23.
Condition of Property; Casualties; Condemnation    61

Section 6.24.
Legal Requirements, and Zoning    61

Section 6.25.
Qualified Ground Leases    62

Section 6.26.
No Defaults; Landlord is in Compliance with Leases    62



‑iii
‑

--------------------------------------------------------------------------------





SECTION 7.
CONDITIONS PRECEDENT    62

Section 7.1.
All Credit Events    62

Section 7.2.
Initial Credit Event    63

Section 7.3.
Eligible Property Additions and Deletions to the Borrowing Base    64

SECTION 8.
COVENANTS    65

Section 8.1.
Maintenance of Business    65

Section 8.2.
Maintenance of Properties    65

Section 8.3.
Taxes and Assessments    66

Section 8.4.
Insurance    66

Section 8.5.
Financial Reports    66

Section 8.6.
Inspection    69

Section 8.7.
Liens    69

Section 8.8.
Investments, Acquisitions, Loans and Advances    69

Section 8.9.
Mergers, Consolidations and Sales    71

Section 8.10.
Maintenance of Subsidiaries    72

Section 8.11.
ERISA    72

Section 8.12.
Compliance with Laws    72

Section 8.13.
Compliance with OFAC Sanctions Programs    73

Section 8.14.
Burdensome Contracts With Affiliates    74



‑iv
‑

--------------------------------------------------------------------------------





Section 8.15.
No Changes in Fiscal Year    74

Section 8.16.
Formation of Subsidiaries    74

Section 8.17.
Change in the Nature of Business    74

Section 8.18.
Use of Proceeds    74

Section 8.19.
No Restrictions    74

Section 8.20.
Financial Covenants    75

Section 8.21.
Borrowing Base Covenants    75

Section 8.22.
Dividends and Certain Other Restricted Payments    75

SECTION 9.
EVENTS OF DEFAULT AND REMEDIES    76

Section 9.1.
Events of Default    76

Section 9.2.
Non‑Bankruptcy Defaults    78

Section 9.3.
Bankruptcy Defaults    78

Section 9.4.
Collateral for Undrawn Letters of Credit    79

Section 9.5.
Notice of Default    80

SECTION 10.
CHANGE IN CIRCUMSTANCES    80

Section 10.1.
Change of Law    80

Section 10.2.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
LIBOR    81

Section 10.3.
Increased Cost and Reduced Return    81

Section 10.4.
Lending Offices    82



‑v
‑

--------------------------------------------------------------------------------





Section 10.5.
Discretion of Lender as to Manner of Funding    83

SECTION 11.
THE ADMINISTRATIVE AGENT    83

Section 11.1.
Appointment and Authority    83

Section 11.2.
Rights as a Lender    83

Section 11.3.
Action by Administrative Agent; Exculpatory Provisions    83

Section 11.4.
Reliance by Administrative Agent    85

Section 11.5.
Delegation of Duties    85

Section 11.6.
Resignation of Administrative Agent    85

Section 11.7.
Non‑Reliance on Administrative Agent and Other Lenders    86

Section 11.8.
L/C Issuer and Swingline Lender.    86

Section 11.9.
Hedging Liability and Bank Product Obligations    87

Section 11.10.
Designation of Additional Agents    88

Section 11.11.
Authorization to Release Guaranties    88

Section 11.12.
Authorization of Administrative Agent to File Proofs of Claim    88

SECTION 12.
MISCELLANEOUS    89

Section 12.1.
Taxes    89

Section 12.2.
Other Taxes    92

Section 12.3.
No Waiver, Cumulative Remedies    93

Section 12.4.
Non‑Business Days    93



‑vi
‑

--------------------------------------------------------------------------------





Section 12.5.
Survival of Representations    93

Section 12.6.
Survival of Indemnities    93

Section 12.7.
Sharing of Payments by Lenders    93

Section 12.8.
Notices; Electronic Communication    94

Section 12.9.
Counterparts, Integration, Effectiveness.    96

Section 12.10.
Successors and Assigns    96

Section 12.11.
Amendments    101

Section 12.12.
Headings    102

Section 12.13.
Costs and Expenses; Indemnification    102

Section 12.14.
Set‑off    104

Section 12.15.
Severability of Provisions    104

Section 12.16.
Excess Interest    105

Section 12.17.
Construction    105

Section 12.18.
Governing Law; Jurisdiction; Consent to Service of Process    105

Section 12.19.
Waiver of Jury Trial    106

Section 12.20.
USA Patriot Act    106

Section 12.21.
Confidentiality    107

Section 12.22.
Amendment and Restatement; No Novation    107

Section 12.23.
Equalization of Loans and Commitments    108

SECTION 13.
THE GUARANTEES    108



‑vii
‑

--------------------------------------------------------------------------------





Section 13.1.
The Guarantees    108

Section 13.2.
Guarantee Unconditional    109

Section 13.3.
Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    110

Section 13.4.
Subrogation    110

Section 13.5.
Waivers    110

Section 13.6.
Limit on Recovery    110

Section 13.7.
Stay of Acceleration    110

Section 13.8.
Benefit to Guarantors    111

Section 13.9.
Guarantor Covenants    111

Section 13.10.
Keepwell    111

Section 13.11.
Subordination    111

Signature Page    1


EXHIBIT A    —    Notice of Payment Request
EXHIBIT B    —    Notice of Borrowing
EXHIBIT C    —    Notice of Continuation/Conversion
EXHIBIT D-1    —    Term A Note
EXHIBIT D-2    —    Term B Note
EXHIBIT D-3    —    Term C Note
EXHIBIT D-4    —    Revolving Note
EXHIBIT D-5    —    Incremental Term Note
EXHIBIT D-6    —    Swing Note
EXHIBIT E    —    Compliance Certificate
EXHIBIT F    —    Assignment and Assumption
EXHIBIT G    —    Additional Guarantor Supplement
EXHIBIT H    —    Borrowing Base Certificate
EXHIBIT I-1    —    Form of U.S. Tax Compliance Certificate


‑viii
‑

--------------------------------------------------------------------------------





EXHIBIT I-2    —    Form of U.S. Tax Compliance Certificate
EXHIBIT I-3    —    Form of U.S. Tax Compliance Certificate
EXHIBIT I-4    —    Form of U.S. Tax Compliance Certificate
SCHEDULE 1    —    Commitments
SCHEDULE 1.1    —    Initial Properties
SCHEDULE 5.1    —    Legacy Houston Properties
SCHEDULE 6.2    —    Subsidiaries
SCHEDULE 6.17    —    Underground Storage Tanks
SCHEDULE 6.26     —    Significant Leases




‑ix
‑

--------------------------------------------------------------------------------






Amended and Restated Credit Agreement
This Amended and Restated Credit Agreement is entered into as of November 7,
2014, by and among Whitestone REIT Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), Whitestone REIT and each Material
Subsidiary from time to time party to this Agreement, as Guarantors, the several
financial institutions from time to time party to this Agreement, as Lenders,
and Bank of Montreal, as Administrative Agent as provided herein. All
capitalized terms used herein without definition shall have the same meanings
herein as such terms are defined in Section 5.1 hereof.
Preliminary Statement
Whereas, the Borrower, Whitestone REIT and certain Material Subsidiaries of the
Borrower, as Guarantors, the financial institutions party thereto as “Lenders”
and Bank of Montreal, Chicago Branch, as Administrative Agent and the L/C
Issuer, previously entered into a Credit Agreement dated as of February 4, 2013
(as heretofore extended, renewed, amended, modified, amended and restated or
supplemented, the “Prior Credit Agreement”).
Whereas, the Borrower has requested that (i) the maturity date under the Prior
Credit Agreement be extended, (ii) the maximum amount of the aggregate Revolving
Credit Commitments be increased and a swingline be provided under the Revolving
Credit, (iii) a new $50,000,000 term loan be extended by the Lenders to the
Borrower on the date hereof, and (iv) certain other amendments be made to the
Prior Credit Agreement, and the Administrative Agent, the L/C Issuer and the
Lenders have agreed to such requests on the terms and conditions set forth in
this Agreement, which, for the sake of clarity and convenience, amends and
restates the Prior Credit Agreement in its entirety.
Now, Therefore, in consideration of their mutual agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby amend and restate the Prior
Credit Agreement in its entirety as follows:
Section 1.
The Credit Facilities.

Section 1.1.    Revolving Credit Commitments.
(a)    Subject to the terms and conditions hereof, each Lender, by its
acceptance hereof, severally agrees to make a loan or loans (individually a
“Revolving Loan” and collectively for all the Lenders the “Revolving Loans”) in
U.S. Dollars to the Borrower from time to time on a revolving basis up to the
amount of such Lender’s Revolving Credit Commitment, subject to any reductions
thereof pursuant to the terms hereof, before the Revolving Credit Termination
Date. The sum of the aggregate principal amount of Revolving Loans, Swingline
Loans and L/C Obligations at any time outstanding shall not exceed the lesser of
(i) the Revolving Credit Commitments of all Lenders in effect at such time and
(ii) the Borrowing Base as then determined and computed. Each Borrowing of
Revolving Loans shall be made ratably by the Lenders in proportion to their
respective Revolver Percentages. As of the Closing Date immediately prior to the
initial Borrowing of Revolving Loans





--------------------------------------------------------------------------------





under this Agreement, the aggregate outstanding principal amount of Revolving
Loans advanced under the Prior Credit Agreement is $148,100,000, which
outstanding Revolving Loans advanced under the Prior Credit Agreement shall
continue as outstanding Revolving Loans under this Agreement. As provided in
Section 1.6(a) hereof, the Borrower may elect that each Borrowing of Revolving
Loans be either Base Rate Loans or Eurodollar Loans. Revolving Loans may be
repaid and the principal amount thereof reborrowed before the Revolving Credit
Termination Date, subject to the terms and conditions hereof.
(b)    Swingline Loans. (i) Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Swingline Lender may, in its sole
discretion, make loans in U.S. Dollars to the Borrower under the Swingline
(individually a “Swingline Loan” and collectively the “Swingline Loans”) which
shall not in the aggregate at any time outstanding exceed the Swingline
Sublimit. Swingline Loans may be availed of from time to time and borrowings
thereunder may be repaid and used again during the period ending on the
Revolving Credit Termination Date. Each Swingline Loan shall be in a minimum
amount of $250,000 or such greater amount which is an integral multiple of
$100,000. Each Swingline Loan shall bear interest until maturity (whether by
acceleration or otherwise) at a rate per annum equal to (x) the rate per annum
for Base Rate Loans under the Revolving Credit as from time to time in effect
(computed on the basis of a year of 365/366 days for the number of the days
elapsed) or (y) the Swingline Lender’s Quoted Rate (computed on the basis of a
year of 360 days for the actual number of days elapsed). Interest on the
Swingline Loan shall be due and payable by the Borrower on each Interest Payment
Date and at maturity (whether by acceleration or otherwise).
(ii)    Requests for Swingline Loans. The Borrower shall give the Administrative
Agent prior notice (which may be written or oral) no later than 12:00 Noon
(Chicago time) on the date upon which the Borrower requests that the Swingline
Loan be made, of the amount and date of the Swingline Loan, and, if applicable,
the Interest Period requested therefor. The Administrative Agent shall promptly
advise the Swingline Lender of any such notice received from the Borrower.
Thereafter, the Swingline Lender shall notify the Administrative Agent (who
shall thereafter promptly notify the Borrower) whether or not it has elected to
make the Swingline Loan. If the Swingline Lender agrees to make the Swingline
Loan, it may in its discretion quote an interest rate to the Borrower at which
the Swingline Lender would be willing to make the Swingline Loan available to
the Borrower for the Interest Period so requested (the rate so quoted for a
given Interest Period being herein referred to as “Swingline Lender’s Quoted
Rate”). The Borrower acknowledges and agrees that the interest rate quote is
given for prompt and irrevocable acceptance. If the Borrower does not so
promptly accept the Swingline Lender’s Quoted Rate for the full amount requested
by the Borrower for the Swingline Loan, the Swingline Lender’s Quoted Rate shall
be deemed immediately withdrawn. If the Swingline Lender’s Quoted Rate is not
accepted or otherwise does not apply, the Swingline Loan shall bear interest at
the rate per annum for Base Rate Loans under the Revolving Credit as from time
to time then currently in effect. Subject to the terms and conditions hereof,
the proceeds of the Swingline Loan extended to the Borrower shall be deposited
or otherwise wire transferred to the Borrower’s Designated Disbursement Account
or as the Borrower, the Administrative Agent, and the Swingline Lender may
otherwise agree. Anything contained in the foregoing to the contrary
notwithstanding, the undertaking of the Swingline Lender to make Swingline Loans
shall be subject to all of the terms and conditions of this Agreement (provided
that


‑2



--------------------------------------------------------------------------------





the Swingline Lender shall be entitled to assume that the conditions precedent
to an advance of the Swingline Loan have been satisfied unless notified to the
contrary by the Administrative Agent or the Required Lenders).
(iii)    Refunding Swingline Loans. In its sole and absolute discretion, the
Swingline Lender may at any time, on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to act on its behalf for such
purpose) and with notice to the Borrower and the Administrative Agent, request
each Lender to make a Revolving Loan in the form of a Base Rate Loan in an
amount equal to such Lender’s Revolver Percentage of the amount of the Swingline
Loans outstanding on the date such notice is given (which Loans shall thereafter
bear interest as provided for in Section 1.4(a)). Unless an Event of Default
described in Section 9.1(j) or 9.1(k) exists with respect to the Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the
Administrative Agent for the account of the Swingline Lender), in immediately
available funds, at the Administrative Agent’s office in Chicago, Illinois (or
such other location designated by the Administrative Agent), before 12:00 Noon
(Chicago time) on the Business Day following the day such notice is given. The
Administrative Agent shall promptly remit the proceeds of such Borrowing to the
Swingline Lender to repay the outstanding Swingline Loans.
(iv)    Participation in Swingline Loans. If any Lender refuses or otherwise
fails to make a Revolving Loan when requested by the Swingline Lender pursuant
to Section 1.1(b)(iii) above (because an Event of Default described in Section
9.1(j) or 9.1(k) exists with respect to the Borrower or otherwise), such Lender
will, by the time and in the manner such Revolving Loan was to have been funded
to the Swingline Lender, purchase from the Swingline Lender an undivided
participating interest in the outstanding Swingline Loans in an amount equal to
its Revolver Percentage of the aggregate principal amount of Swingline Loans
that were to have been repaid with such Revolving Loans. From and after the date
of any such purchase, the parties hereto hereby acknowledge and agree that the
Swingline Loans shall thereafter bear interest as Base Rate Loans as provided
for in Section 1.1(b)(i)(x) above). Each Lender that so purchases a
participation in a Swingline Loan shall thereafter be entitled to receive its
Revolver Percentage of each payment of principal received on the Swingline Loan
and of interest received thereon accruing from the date such Lender funded to
the Swingline Lender its participation in such Loan. The several obligations of
the Lenders under this Section shall be absolute, irrevocable, and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set‑off, counterclaim or defense to payment which any Lender may have or have
had against the Borrower, any other Lender, or any other Person whatsoever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or by any reduction or termination of the Commitments of
any Lender, and each payment made by a Lender under this Section shall be made
without any offset, abatement, withholding, or reduction whatsoever.
Section 1.2.    Term Loan Commitments. (a) The Loan Parties, Administrative
Agent and Lenders hereby acknowledge and agree that the Lenders with “Term Loan
Commitments” under the Prior Credit Agreement severally and not jointly advanced
a loan (the “Term A Loan”) under the Prior Credit Agreement in the amount of
$50,000,000 and, in connection therewith, the “Term Loan Commitments” under the
Prior Credit Agreement simultaneously terminated and no Lender


‑3



--------------------------------------------------------------------------------





under this Agreement has any obligation to advance a Term A Loan to the
Borrower. As of the Closing Date, the aggregate outstanding principal amount of
Term A Loans is $50,000,000, which Term A Loans continue as outstanding
obligations under this Agreement ratably held by each Lender in proportion to
their respective Term A Loan Commitments. As provided in Section 1.6(a) hereof,
the Borrower may elect that the Term A Loan be outstanding as a Base Rate Loan
or Eurodollar Loan. No amount repaid or prepaid on any Term A Loan may be
borrowed again.
(b)    Subject to the terms and conditions hereof, each Lender, by its
acceptance hereof, severally agrees to make a loan (individually a “Term B Loan”
and collectively for all the Lenders the “Term B Loans”) in U.S. Dollars to the
Borrower in the amount of such Lender’s Term B Loan Commitment. The Term B Loans
shall be advanced in a single Borrowing on the Closing Date and shall be made
ratably by the Lenders in proportion to their respective Term B Loan
Percentages, at which time the Term B Loan Commitments shall expire. As provided
in Section 1.6(a) hereof, the Borrower may elect that the Term B Loans be
outstanding as Base Rate Loans or Eurodollar Loans. No amount repaid or prepaid
on any Term B Loan may be borrowed again.
(c)    Subject to the terms and conditions hereof, each Lender, by its
acceptance hereof, severally agrees to make a loan (individually a “Term C Loan”
and collectively for all the Lenders the “Term C Loans”) in U.S. Dollars to the
Borrower in the amount of such Lender’s Term C Loan Commitment. The Term C Loans
shall be advanced in a single Borrowing on the First Amendment Closing Date and
shall be made ratably by the Lenders in proportion to their respective Term C
Loan Percentages, at which time the Term C Loan Commitments shall expire. On the
First Amendment Closing Date, the full amount of the Term C Loan Commitment
shall be utilized to repay outstanding amounts under the Revolving Loans. As
provided in Section 1.6(a) hereof, the Borrower may elect that the Term C Loans
be outstanding as Base Rate Loans or Eurodollar Loans. No amount repaid or
prepaid on any Term C Loan may be borrowed again.
Section 1.3.    Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) or amend or
extend Letters for Credit issued by it for the account of the Borrower or for
the account of the Borrower and one or more of its Subsidiaries in an aggregate
undrawn face amount up to the L/C Sublimit; provided that if a Letter of Credit
is issued on account of a Subsidiary of the Borrower, the Borrower shall be the
primary obligor for all obligations with respect to such Letter of Credit;
provided, further, that no Letters of Credit issued under this Agreement shall
be issued for the account of a PROP Subsidiary. Each Letter of Credit shall be
issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.
(b)    Applications. At any time prior to thirty (30) days before the Revolving
Credit Termination Date, the L/C Issuer shall, at the request of the Borrower,
issue one or more Letters of Credit in U.S. Dollars, in a form satisfactory to
the L/C Issuer, with expiration dates no later than the earlier of 12 months
from the date of issuance (or which are cancelable not later than 12 months from
the date of issuance and each renewal) or thirty (30) days prior to the
Revolving Credit


‑4



--------------------------------------------------------------------------------





Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the Borrower and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the L/C
Issuer for the Letter of Credit requested (each an “Application”). Without
limiting the foregoing limitation regarding Letter of Credit expiration dates,
the Borrower agrees that if on the Revolving Credit Termination Date any Letters
of Credit remain outstanding the Borrower shall then deliver to the
Administrative Agent, without notice or demand, Cash Collateral in an amount
equal to 102% of the aggregate amount of each Letter of Credit then outstanding
(which shall be held by the Administrative Agent pursuant to the terms of
Section 9.4). Notwithstanding anything contained in any Application to the
contrary: (i) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 2.1 hereof, (ii) except as otherwise provided in
Section 1.8 or Section 1.14 hereof, unless an Event of Default exists, the L/C
Issuer will not call for the funding by the Borrower of any amount under a
Letter of Credit before being presented with a drawing thereunder, and (iii) if
the L/C Issuer is not timely reimbursed for the amount of any drawing under a
Letter of Credit on the date such drawing is paid, the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed). If the L/C
Issuer issues any Letter of Credit with an expiration date that is automatically
extended unless the L/C Issuer gives notice that the expiration date will not so
extend beyond its then scheduled expiration date, the L/C Issuer will, unless
the Administrative Agent and the Required Lenders instruct the L/C Issuer
otherwise, give such notice of non‑renewal before the time necessary to prevent
such automatic extension if before such required notice date: (i) the expiration
date of such Letter of Credit if so extended would be after the date that is
thirty (30) days prior to the Revolving Credit Termination Date, (ii) the
Revolving Credit Commitments have been terminated, or (iii) a Default or an
Event of Default exists and either the Administrative Agent or the Required
Lenders (with notice to the Administrative Agent) have given the L/C Issuer
instructions not to so permit the extension of the expiration date of such
Letter of Credit. The L/C Issuer agrees to issue amendments to the Letter(s) of
Credit increasing the amount, or extending the expiration date, thereof at the
request of the Borrower subject to the conditions of Section 7 hereof and the
other terms of this Section 1.3. Notwithstanding anything contained herein to
the contrary, the L/C Issuer shall be under no obligation to issue, extend or
amend any Letter of Credit if a default of any Lender’s obligations to fund
under Section 1.3(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into arrangements with Borrower or
such Lender satisfactory to the L/C Issuer to eliminate the L/C Issuer’s risk
with respect to such Lender.
(c)    The Reimbursement Obligations. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall promptly notify the Borrower and the Administrative Agent thereof.
Subject to Section 1.3(b) hereof, the obligation of the Borrower to reimburse
the L/C Issuer for all drawings under a Letter of Credit (a “Reimbursement
Obligation”) shall be governed by the Application related to such Letter of
Credit, except that reimbursement shall be made by no later than 12:00 Noon
(Chicago time) on the date when each drawing is to be paid if the Borrower has
been informed of such drawing by the L/C Issuer on or before 11:00 a.m. (Chicago
time) on the date when such drawing is to be paid or, if


‑5



--------------------------------------------------------------------------------





notice of such drawing is given to the Borrower after 11:00 a.m. (Chicago time)
on the date when such drawing is to be paid, by no later than 12:00 Noon
(Chicago time) on the following Business Day, in immediately available funds at
the Administrative Agent’s principal office in Chicago, Illinois or such other
office as the Administrative Agent may designate in writing to the Borrower (who
shall thereafter cause to be distributed to the L/C Issuer such amount(s) in
like funds). If the Borrower does not make any such reimbursement payment on the
date due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.3(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(e) below.
(d)    Obligations Absolute. The Borrower's obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the L/C Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the L/C Issuer (as determined by a court of competent
jurisdiction by final and non-appealable judgment), the L/C Issuer shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


‑6



--------------------------------------------------------------------------------





(e)    The Participating Interests. Each Lender (other than the Lender acting as
the L/C Issuer in issuing the relevant Letter of Credit), by its acceptance
hereof, severally agrees to purchase from the L/C Issuer, and the L/C Issuer
hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or if
received later than 1:00 p.m. (Chicago time), on the following Business Day, pay
to the Administrative Agent for the account of the L/C Issuer an amount equal to
such Participating Lender’s Revolver Percentage of such unpaid or recaptured
Reimbursement Obligation together with interest on such amount accrued from the
date the related payment was made by the L/C Issuer to the date of such payment
by such Participating Lender at a rate per annum equal to: (i) from the date the
related payment was made by the L/C Issuer to the date two (2) Business Days
after payment by such Participating Lender is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Participating Lender to the date such payment
is made by such Participating Lender, the Base Rate in effect for each such day.
Each such Participating Lender shall thereafter be entitled to receive its
Revolver Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the L/C Issuer
retaining its Revolver Percentage thereof as a Lender hereunder. The several
obligations of the Participating Lenders to the L/C Issuer under this Section
1.3 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set‑off, counterclaim
or defense to payment which any Participating Lender may have or have had
against the Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever. Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of any Commitment of any Lender, and each payment
by a Participating Lender under this Section 1.3 shall be made without any
offset, abatement, withholding or reduction whatsoever.
(f)    Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower, without limiting its obligation to do so) against
any cost, expense (including reasonable counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from the L/C Issuer’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment) that the L/C Issuer may
suffer or incur in connection with any Letter of Credit issued by it. The
obligations of the Participating Lenders under this Section 1.3(f) and all other
parts of this Section 1.3 shall survive termination of this Agreement and of all
Applications, Letters of Credit, and all drafts and other documents presented in
connection with drawings thereunder.


‑7



--------------------------------------------------------------------------------





(g)    Manner of Requesting a Letter of Credit. The Borrower shall provide at
least five (5) Business Days’ advance written notice to the Administrative Agent
of each request for the issuance of a Letter of Credit, such notice in each case
to be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.
(h)    Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time
by any other Lender or an Affiliate of any Lender by written agreement among the
Borrower, the Administrative Agent, the replaced L/C Issuer and the successor
L/C Issuer. The Administrative Agent shall notify the Lenders of any such
replacement of the L/C Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced L/C Issuer. From and after the effective date of any such replacement
(i) the successor L/C Issuer shall have all the rights and obligations of the
L/C Issuer under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “L/C Issuer” shall be deemed
to refer to such successor or to any previous L/C Issuer, or to such successor
and all previous L/C Issuers, as the context shall require. After the
replacement of the L/C Issuer hereunder, the replaced L/C Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of the
L/C Issuer under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
Section 1.4.    Applicable Interest Rates; Investment Grade Credit Rating
Interest Rate Election. (a) Base Rate Loans. Each Base Rate Loan made or
maintained by a Lender shall bear interest (computed on the basis of a year of
365 or 366 days, as the case may be, and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced, or created by
conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable by the Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).
“Base Rate” means, for any day, the rate per annum equal to the greatest of: (a)
the rate of interest announced or otherwise established by the Administrative
Agent from time to time as its prime commercial rate, or its equivalent, for
U.S. Dollar loans to borrowers located in the United States as in effect on such
day, with any change in the Base Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the rate
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to the
Administrative Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is


‑8



--------------------------------------------------------------------------------





practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined
(provided that if any such quoted rate is less than zero, such quoted rate shall
be deemed to be 0.00%), plus (ii) 1/2 of 1%, and (c) Adjusted LIBOR for such day
plus 1.00%.
(b)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
Adjusted LIBOR    =     LIBOR
1 ‑ Eurodollar Reserve Percentage
“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, the
greater of (i) zero and (ii) (a) the LIBOR Index Rate for such Interest Period,
if such rate is available, or (b) if the LIBOR Index Rate cannot be determined,
the arithmetic average of the rates of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) at which deposits in U.S. Dollars in
immediately available funds are offered to the Administrative Agent at 11:00
a.m. (London, England time) two (2) Business Days before the beginning of such
Interest Period by three (3) or more major banks in the interbank eurodollar
market selected by the Administrative Agent for delivery on the first day of and
for a period equal to such Interest Period and in an amount equal or comparable
to the principal amount of the Eurodollar Loan scheduled to be made as part of
such Borrowing.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred‑thousandth of a percentage
point) for deposits in U.S.


‑9



--------------------------------------------------------------------------------





Dollars for a period equal to such Interest Period, as reported on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) as of 11:00 a.m. (London, England time) on the day two (2)
Business Days before the commencement of such Interest Period.
(c)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
(d)    Investment Grade Credit Rating Interest Rate Election. At any time after
the Borrower receives an Investment Grade Credit Rating from two Rating
Agencies, the Borrower may, so long as no Default then exists and is continuing,
irrevocably elect (an “Interest Rate Election”) by written notice to the
Administrative Agent, accompanied by reasonable evidence of the Borrower’s
Credit Ratings from two Rating Agencies, that the interest rate and fee margins
set forth in clause (b) of the definition of “Applicable Margin” herein shall at
all times thereafter be applicable to all credit extensions under this
Agreement. The Administrative Agent shall provide the Lenders and the L/C Issuer
with prompt notice of its receipt of any Interest Rate Election. On the day
after the date of the Administrative Agent’s receipt of any Interest Rate
Election (the date of the Administrative Agent’s receipt of such election is the
“Interest Rate Election Date”), the margins set forth in clause (a) of the
definition of “Applicable Margin” herein shall no longer apply and the
commitment fee under Section 2.1(a) shall no longer continue to accrue.
Section 1.5.    Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under a Credit shall be in an amount not
less than $100,000. Each Borrowing of Eurodollar Loans advanced, continued or
converted under a Credit shall be in an amount equal to $500,000 or such greater
amount which is an integral multiple of $100,000. Without the Administrative
Agent’s consent, there shall not be more than ten (10) Borrowings of Eurodollar
Loans outstanding hereunder.
Section 1.6.    Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in Section
1.5 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy, or other


‑10



--------------------------------------------------------------------------------





telecommunication device acceptable to the Administrative Agent (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of Base Rate
Loans into Eurodollar Loans must be given by no later than 10:00 a.m. (Chicago
time) at least three (3) Business Days before the date of the requested
continuation or conversion. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. No Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Default or Event of Default
then exists. The Borrower agrees that the Administrative Agent may rely on any
such telephonic, telecopy or other telecommunication notice given by any person
the Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.
(c)    Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by Section
1.6(a) and such Borrowing is not prepaid in accordance with Section 1.8(a), such
Borrowing shall automatically be converted into a Borrowing of Base Rate Loans.
In the event the Borrower fails to give notice pursuant to Section 1.6(a) above
of a Borrowing equal to the amount of a Reimbursement Obligation and has not
notified the Administrative Agent by 12:00 noon (Chicago time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Agreement, the Borrower shall
be deemed to have requested a Borrowing of Base Rate Loans under the Revolving
Credit (or, at the option of the Swingline Lender, under the Swingline) on such
day in the amount of the Reimbursement Obligation then due, which Borrowing
shall be applied to pay the Reimbursement Obligation then due.
(d)    Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois (or at such other location as the Administrative


‑11



--------------------------------------------------------------------------------





Agent shall designate). The Administrative Agent shall make the proceeds of each
new Borrowing available to the Borrower on the date of such Borrowing as
instructed by the Borrower.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.11 hereof so that the Borrower will have no
liability under such Section with respect to such payment.
Section 1.7.    Maturity of Loans. (a) Term A Loan. The Term A Loan, both for
principal and interest not sooner paid, shall mature and be due and payable by
the Borrower on the Term A Credit Termination Date.
(b)    Term B Loan. The Term B Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by the Borrower on the Term B Credit
Termination Date.
(c)    Term C Loan. The Term C Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by the Borrower on the Term C Credit
Termination Date.
(d)    Revolving Loans. Each Revolving Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrower on the
Revolving Credit Termination Date.
(e)    Swingline Loans. Each Swingline Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrower on the
Revolving Credit Termination Date.


‑12



--------------------------------------------------------------------------------





Section 1.8.    Prepayments. (a) Optional. The Borrower may prepay at any time
or from time to time in whole or in part (but, if in part, then: (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $100,000, (ii) if
such Borrowing is of Eurodollar Loans, in an amount not less than $500,000, and
(iii) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Section 1.5 hereof remains outstanding) without premium or
penalty (subject to Section 1.11 hereof) any Borrowing of Eurodollar Loans at
any time upon three (3) Business Days prior notice by the Borrower to the
Administrative Agent or, in the case of a Borrowing of Base Rate Loans, notice
delivered by the Borrower to the Administrative Agent no later than 10:00 a.m.
(Chicago time) on the date of prepayment (or, in any case, such shorter period
of time then agreed to by the Administrative Agent), such prepayment to be made
by the payment of the principal amount to be prepaid and, in the case of any
Eurodollar Loans or Swingline Loans, accrued interest thereon to the date fixed
for prepayment plus any amounts due the Lenders under Section 1.11 hereof and,
in the case of any Term Loan C, a prepayment premium equal to (A) if such
prepayment is made on or before the date that is one year after the First
Amendment Closing Date, two percent (2%) multiplied by the principal amount of
the Term Loan C being prepaid, (B) if such prepayment is made after the date
that is one year after the First Amendment Closing Date but on or before the
date that is two years after the Closing Date, one percent (1%) multiplied by
the principal amount of the Term Loan C being prepaid and (C) if such prepayment
is made after the date that is two years after the First Amendment Closing Date,
zero (0).
(b)    Mandatory.
    (i)    If the outstanding Swingline Loans, Revolving Loans and L/C
Obligations at any time exceed the Revolving Credit Commitments then in effect,
the Borrower shall prepay the Swingline Loans, Revolving Loans, and, if
necessary, Cash Collateralize the L/C Obligations by the amount necessary to
reduce the sum of the aggregate principal amount of Swingline Loans, Revolving
Loans, and L/C Obligations then outstanding to an amount which does not exceed
the Revolving Credit Commitments then in effect.
(ii)    If at any time the sum of the unpaid principal balance of the Term
Loans, the Incremental Term Loans (if any), the Revolving Loans, Swingline Loans
and the L/C Obligations then outstanding shall be in excess of the Borrowing
Base as then determined and computed, the Borrower shall immediately and without
notice or demand pay over the amount of the excess to the Administrative Agent
for the account of the Lenders as and for a mandatory prepayment on such
Obligations, with each such prepayment first to be applied to the Swingline
Loans and Revolving Loans until paid in full, then to the Term A Loan, Term B
Loan, Term C Loan and the Incremental Term Loans (if any) on a combined ratable
basis with respect to all such Loans until such Loans are paid in full, with any
remaining balance to be held by the Administrative Agent in the Collateral
Account as security for the Obligations owing with respect to the Letters of
Credit.
(iii)    Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 1.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans or Swingline
Loans, accrued


‑13



--------------------------------------------------------------------------------





interest thereon to the date of prepayment together with any amounts due the
Lenders under Section 1.11 hereof. Each prefunding of L/C Obligations shall be
made in accordance with Section 9.4 hereof.
(c)    Any amount of Swingline Loans or Revolving Loans paid or prepaid before
the Revolving Credit Termination Date may, subject to the terms and conditions
of this Agreement, be borrowed, repaid and borrowed again. No amount of Term
Loans or Incremental Term Loans paid or prepaid may be reborrowed.
Section 1.9.    Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all Loans and Reimbursement
Obligations, and letter of credit fees at a rate per annum equal to:
(a)    for any Base Rate Loan or the Swingline Loan bearing interest based on
the Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate
from time to time in effect;
(b)    for any Eurodollar Loan or the Swingline Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;
(c)    for any Reimbursement Obligation, the sum of 2.0% plus the amounts due
under Section 1.3 with respect to such Reimbursement Obligation;
(d)    for any Letter of Credit, the sum of 2.0% plus the letter of credit fee
due under Section 2.1 with respect to such Letter of Credit; and
(e)    for any other amount owing hereunder not covered by clauses (a) through
(d) above, the sum of 2.0% plus the Applicable Margin plus the Base Rate from
time to time in effect;
provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.
Section 1.10.    Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.


‑14



--------------------------------------------------------------------------------





(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded absent manifest error; provided, however, that
the failure of the Administrative Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or notes substantially in the forms (which forms may be altered to include
amendment and restatement language to evidence the amendment and restatement of
a Note issued to a Lender under the Prior Credit Agreement, if applicable) of
Exhibit D-1 (in the case of its Term A Loan and referred to herein as a “Term A
Note”), D-2 (in the case of its Term B Loan and referred to herein as a “Term B
Note”), D-3 (in the case of its Term C Loan and referred to herein as a “Term C
Note”) D-4 (in the case of its Revolving Loans and referred to herein as a
“Revolving Note”), D‑5 (in the case of its Incremental Term Loans and referred
to herein as the “Incremental Term Note”), or D‑6 (in the case of its Swingline
Loans and referred to herein as a “Swing Note”) as applicable (the Term A Notes,
Term B Notes, Term C Notes, the Revolving Notes, the Incremental Term Notes and
Swing Note being hereinafter referred to collectively as the “Notes” and
individually as a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to such Lender or its registered
assigns in the amount of the relevant Term Loan, Revolving Credit Commitment,
Swingline Sublimit or Incremental Term Loan, as applicable. Thereafter, the
Loans evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 12.10) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 12.10, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described above.
Section 1.11.    Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re‑employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or Swingline Loan bearing
interest at the Swingline Lender’s Quoted Rate or the relending or reinvesting
of such deposits or amounts paid or prepaid to such Lender) as a result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan or the
Swingline Loan on a date other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan or the
Swingline Loan, or to convert a Base Rate Loan into a Eurodollar Loan or the
Swingline Loan, on the date specified in a notice given pursuant to Section
1.6(a) hereof,


‑15



--------------------------------------------------------------------------------





(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or the Swingline Loan when due (whether by acceleration or
otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan or the Swingline
Loan as a result of the occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive if reasonably determined.
Section 1.12.    Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Administrative
Agent (or such shorter period of time agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$5,000,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that (x) the Revolving Credit
Commitments may not be reduced to an amount less than the sum of the aggregate
principal amount of Swingline Loans, Revolving Loans and L/C Obligations then
outstanding and (y) any partial termination of the Revolving Credit Commitments
shall not reduce the aggregate Revolving Credit Commitments to less than
$100,000,000. Any termination of the Revolving Credit Commitments below the L/C
Sublimit or Swingline Sublimit then in effect shall reduce the L/C Sublimit or
Swingline Sublimit, as applicable, by a like amount. The Administrative Agent
shall give prompt notice to each Lender of any such termination of the Revolving
Credit Commitments.
(b)    Reinstatement. Any termination of the Commitments pursuant to this
Section 1.12 may not be reinstated.
Section 1.13.    Substitution of Lenders. In the event (a) the Borrower receives
a claim from any Lender for compensation under Section 10.3 or 12.1 hereof, (b)
the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is then a Defaulting Lender or such Lender
is a Subsidiary or Affiliate of a Person who has been deemed insolvent or
becomes the subject of a bankruptcy or insolvency proceeding or a receiver or
conservator has been appointed for any such Person, or (d) a Lender fails to
consent to an amendment or waiver requested to be consented to by all Lenders or
all affected Lenders under Section 12.11 hereof at a time when the Required
Lenders have approved such amendment or waiver (any such Lender referred to in
clause (a), (b), (c), or (d) above being hereinafter referred to as an “Affected
Lender”), the Borrower may, in addition to any other rights the Borrower may
have hereunder or under applicable law, require, at its expense, any such
Affected Lender to assign, at par, without recourse, all of its interest,
rights, and obligations hereunder (including all of its Commitments and the
Loans and participation interests in Letters of Credit and other amounts at any
time owing to it hereunder and the other Loan Documents) to an Eligible Assignee
specified by the Borrower, provided that (i) such assignment


‑16



--------------------------------------------------------------------------------





shall not conflict with or violate any law, rule or regulation or order of any
court or other governmental authority, (ii) the Borrower shall have paid to the
Affected Lender all monies (together with amounts due such Affected Lender under
Section 1.11 hereof as if the Loans owing to it were prepaid rather than
assigned) other than such principal owing to it hereunder, (iii) the assignment
is entered into in accordance with, and subject to the consents required by,
Section 12.10 hereof (provided any assignment fees and reimbursable expenses due
thereunder shall be paid by the Borrower) and (iv) the assignee shall have
consented to the proposed amendment or waivers not consented to by the Affected
Lender.
Section 1.14.    Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.11 hereof.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 9.4; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 9.4; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or L/


‑17



--------------------------------------------------------------------------------





C Obligations in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 7.1 hereof
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Obligations owed to, all Non‑Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with their Percentages of the relevant Commitments
without giving effect to Section 1.14(a)(iv) below. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 1.14(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee or
facility fee, as applicable, for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 9.4 hereof.
(C)    With respect to any commitment fee, facility fee or L/C Participation Fee
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non‑Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non‑Defaulting Lender pursuant to clause (iv) below,
(y) pay to the L/C Issuer and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non‑Defaulting Lenders in accordance with
their respective Percentages of the relevant Commitments (calculated without
regard to such Defaulting Lender’s Commitments) but only to the extent that (x)
the conditions set forth in Section 7.1 hereof are satisfied at the time of such
reallocation, and (y) such reallocation does not cause the aggregate Revolving
Loans and interests in L/C Obligations and Swingline Loans of any Non‑Defaulting
Lender to exceed such Non‑Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim


‑18



--------------------------------------------------------------------------------





of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of a Non‑Defaulting
Lender as a result of such Non‑Defaulting Lender’s increased exposure following
such reallocation.
(v)    Cash Collateral; Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swing Lender’s Fronting Exposure and (y) second, Cash Collateralize the L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 9.4 hereof
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Percentages of the relevant Commitments (without giving effect to Section
1.14(a)(iv) hereof), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund the
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to the Swingline Loan and (ii) the L/C Issuer shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 1.15.    Incremental Facilities. (a)     General Terms. The Borrower may
by written notice to the Administrative Agent elect to request (i) prior to the
Revolving Credit Termination Date, an increase to the existing Revolving Credit
Commitments (any such increase, the “Incremental Revolving Credit Commitments”)
and/or (ii) the establishment of one or more new term loan commitments (any such
increase, the “Incremental Term Loan Commitments”), by an amount not in excess
of $200,000,000 in the aggregate and not less than $5,000,000 individually (or
such lesser amount that shall be approved by Administrative Agent or such lesser
amount that shall constitute the difference between $200,000,000 and the
aggregate of such Incremental Revolving Credit Commitments and Incremental Term
Loan Commitments obtained prior to such date). Each such notice shall specify
(x) the Business Day (each an “Increased Amount Date”) on which the Borrower
proposes that the Incremental Revolving Credit Commitments or Incremental Term
Loan Commitments, as applicable, shall be effective, which shall be a date not
less than 60


‑19



--------------------------------------------------------------------------------





days after the date on which such notice is delivered to Administrative Agent
and (y) the identity of each Lender, or other Person that is an Eligible
Assignee (each, an “Incremental Revolving Loan Lender” or an “Incremental Term
Loan Lender”, as applicable), to whom the Borrower proposes any portion of such
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, be allocated and the amount of such allocations; provided that
Administrative Agent may elect or decline to arrange such Incremental Revolving
Credit Commitments or Incremental Term Loan Commitments in its sole discretion
and any Lender approached to provide all or a portion of the Incremental
Revolving Credit Commitments or Incremental Term Loan Commitments may elect or
decline, in its sole discretion, to provide an Incremental Revolving Credit
Commitment or an Incremental Term Loan Commitment. Any Incremental Term Loans
made on an Increased Amount Date shall be designated a separate series (each, a
“Series”) of Incremental Term Loans for all purposes of this Agreement.
(b)    Conditions to Incremental Loans. Such Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments shall become effective as of
such Increased Amount Date; provided that (i) no Default or Event of Default
shall exist on such Increased Amount Date before or after giving effect to such
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable; (ii) all representations and warranties contained in Section 6
hereof, shall be true and correct before and after giving effect to such
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, except to the extent the same expressly relate to an earlier date
(in which case, the same shall be true and correct as of such earlier date);
(iii) the Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments, as applicable, shall be effected pursuant to one or more joinder
agreements (each, an “Increase Joinder Agreement”) executed and delivered by the
Borrower, each Incremental Revolving Loan Lender or each Incremental Term Loan
Lender, as applicable, and the Administrative Agent, in form and substance
reasonably satisfactory to each of them (provided that, such Increase Joinder
Agreement shall be consistent with the terms of this Agreement), and each of
which shall be recorded in the Register and each Incremental Revolving Loan
Lender and Incremental Term Loan Lender, as applicable, shall be subject to the
requirements set forth in Section 12.1(g); (iv) the Borrower shall make any
payments required pursuant to Section 1.11 in connection with the Incremental
Revolving Credit Commitments or Incremental Term Loan Commitments, as
applicable; and (v) the Borrower shall deliver or cause to be delivered any
documents reasonably requested by Administrative Agent in connection with any
such transaction and consistent with Section 7.2 hereof.
(c)    Incremental Revolving Loans. On any Increased Amount Date on which
Incremental Revolving Credit Commitments are effected, subject to the
satisfaction of the terms and conditions expressed in the foregoing clauses (a)
and (b), (i) each of the Lenders shall assign to each of the Incremental
Revolving Loan Lenders, and each of the Incremental Revolving Loan Lenders shall
purchase from each of the Lenders, at the principal amount thereof (together
with accrued interest), Revolving Loans and interests in Letters of Credit and
Swingline Loans outstanding on such Increased Amount Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, the
Revolving Loans and interests in Letters of Credit and Swingline Loans will be
held by the Lenders according to their then‑existing Revolver Percentages after
giving effect to the addition of such Incremental Revolving Credit Commitments
to the Revolving Loan Commitments,


‑20



--------------------------------------------------------------------------------





(ii) the share of each respective Incremental Revolving Credit Commitment held
by each respective Incremental Revolving Loan Lender shall be deemed for all
purposes a Revolving Loan Commitment of such Lender and each Loan made
thereunder (an “Incremental Revolving Loan”) shall be deemed, for all purposes,
a Revolving Loan and all references to the Loan Documents to Revolving Credit
Commitments and Revolving Loans shall be deemed to include the Incremental
Revolving Credit Commitments and Incremental Revolving Loans made pursuant to
this Section and (iii) each Incremental Revolving Loan Lender with a Revolving
Credit Commitment shall become a Lender with a Revolving Credit Commitment with
respect to its respective share of the Incremental Revolving Credit Commitments
and all matters relating thereto.
(d)    Incremental Term Loans. On any Increased Amount Date on which any
Incremental Term Loan Commitments of any Series are effective, subject to the
satisfaction of the terms and conditions expressed in the foregoing clauses (a)
and (b), (i) each Incremental Term Loan Lender of any Series shall make a Loan
to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Percentage of the Incremental Term Loan Commitment of such Series, and (ii) each
Incremental Term Loan Lender of any Series shall become a Lender hereunder with
respect to its Incremental Term Loan.
(e)    Incremental Loan Notices. Administrative Agent shall notify the Lenders
promptly upon receipt of the Borrower’s notice of each Increased Amount Date and
in respect thereof (i) the Incremental Revolving Credit Commitments and the
Incremental Revolving Loan Lenders or the Series of Incremental Term Loan
Commitments and the Incremental Term Loan Lenders of such Series, as applicable,
and (ii) in the case of each notice to any Lender of Revolving Loans, the new
Revolver Percentage for such Lender, in each case subject to the assignments
contemplated by clause (c) of this Section.
(f)    Terms and Provisions of Incremental Loans. The terms and provisions of
the Incremental Term Loans and Incremental Term Loan Commitments of any Series
shall be identical to the Term Loans and the terms and provisions of the
Incremental Revolving Loans shall be identical to the Revolving Loans. Each
Increase Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and any other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent to effect
the provision of this Section 1.15.
(g)    Equal and Ratable Benefit. The Incremental Revolving Loans, Incremental
Revolving Credit Commitments, Incremental Term Loans and Incremental Term Loan
Commitments established pursuant to this Section 1.15 shall constitute Loans and
Credit under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably with the obligations from the Guarantors.
Section 1.16.    Extension of Revolving Credit Termination Date. Borrower may,
by notice to Administrative Agent (which shall promptly deliver a copy to each
of the Lenders) given at least forty-five (45) days and not more than ninety
(90) days prior to the then-existing Revolving Credit Termination Date (the
“Existing Termination Date”), subject to the conditions in this Section 1.16,


‑21



--------------------------------------------------------------------------------





extend the Existing Termination Date for one additional one-year period. Upon
the Borrower’s timely delivery of such notice to Administrative Agent and
provided, that (i) no Default or Event of Default has occurred and is continuing
(both on the date the notice is delivered and on the then Existing Termination
Date) and (ii) the Borrower has paid in immediately available funds the
Extension Fee on or prior to the first day of any requested extension period,
then the Revolving Credit Termination Date shall be extended to the first
anniversary of the Existing Termination Date. Should the Revolving Credit
Termination Date be extended, the terms and conditions of this Agreement will
apply during such extension period, and from and after the date of such
extension, the term “Revolving Credit Termination Date” shall mean the last day
of the extended term.
Section 2.
Fees.

Section 2.1.    Fees. a) Revolving Credit Commitment Fee. Prior to the Interest
Rate Election Date (if any), Borrower shall pay to the Administrative Agent for
the ratable account of the Lenders in accordance with their Revolver Percentages
a commitment fee on the average daily Unused Revolving Credit Commitments at a
rate per annum equal to (x) 0.20% if the average daily Unused Revolving Credit
Commitments are less than 50% of the Revolving Credit Commitments then in effect
and (y) 0.25% if the average daily Unused Revolving Credit Commitments are
greater than or equal to 50% of the Revolving Credit Commitments then in effect
(computed on the basis of a year of 360 days and the actual number of days
elapsed) and determined based on the average daily Unused Revolving Credit
Commitments during such previous quarter. For the avoidance of doubt, the
principal amount of Swingline Loans (except to the extent refunded pursuant to
Section 1.1(b)(iii)) shall not be counted towards or considered usage of the
Revolving Credit Commitments for purposes of this Section. Such commitment fee
shall be payable quarterly in arrears on the last day of each March, June,
September, and December in each year (commencing on the first such date
occurring after the date hereof) and on the earlier of (i) the Interest Rate
Election Date (if any) or (ii) the Revolving Credit Termination Date, unless the
Revolving Credit Commitments are terminated in whole on an earlier date, in
which event the commitment fee for the period to the date of such termination in
whole shall be calculated and paid on the date of such termination. Any such
commitment fee for the first quarter following Closing Date or the quarter in
which Interest Rate Election Date (if any) occurs shall be prorated according to
the number of days this Agreement was in effect during such quarter.
(b)    Revolving Credit Facility Fee. Commencing on the first day following the
Interest Rate Election Date (if any), the Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Revolver Percentages a facility fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Revolving Credit Commitments,
whether or not in use. Such facility fee shall be payable quarterly in arrears
on the last day of each March, June, September, and December in each year
(commencing on the first such date occurring after the Interest Rate Election
Date (if any)) and on the Revolving Credit Termination Date, unless the
Revolving Credit Commitments are terminated in whole on an earlier date, in
which event the facility fee for the period to the date of such termination in
whole shall be paid on the date of such termination. Any such facility fee for
the quarter in which Interest Rate Election Date (if any) occurs shall be
prorated according to the number of days remaining in such quarter.


‑22



--------------------------------------------------------------------------------





(c)    Letter of Credit Fees. On the date of issuance or extension, or increase
in the amount, of any Letter of Credit pursuant to Section 1.3 hereof, the
Borrower shall pay to the L/C Issuer for its own account a fronting fee equal to
0.125% of the face amount of (or of the increase in the face amount of) such
Letter of Credit. Quarterly in arrears, on the last day of each March, June,
September, and December, commencing on the first such date occurring after the
date hereof, the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders in accordance with their Revolver Percentages, a letter
of credit fee (the “L/C Participation Fee”) at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face amount of Letters of Credit outstanding during such quarter.
If no Letters of Credit were outstanding during such quarter, no such fee shall
be owed. In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
cancellation, assignment, and other administrative fees for each Letter of
Credit as established by the L/C Issuer from time to time.
(d)    Administrative Agent and Other Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit and for the benefit of the
Lenders, as applicable, the fees agreed to in (a) that certain Amended and
Restated Fee Letter dated as of October 28, 2015 by and among the Borrower, the
Administrative Agent and the Revolving Credit, Term A Credit and Term B Credit
Arrangers and (b) that certain Term Loan C Fee Letter dated as October 28, 2015
by and among the Borrower, the Administrative Agent and the Term C Credit
Arrangers, or as otherwise agreed to in writing between any of the Borrower,
Administrative Agent, a Lender or a Co-Lead Arranger and Joint Bookrunner.
Section 3.
Place and Application of Payments.

Section 3.1.    Place and Application of Payments. All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender(s) or L/C Issuer entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day. All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set‑off or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. If the
Administrative Agent causes amounts to be distributed to the Lenders in reliance
upon the assumption that the Borrower will make a scheduled payment and such
scheduled payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate


‑23



--------------------------------------------------------------------------------





per annum equal to: (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.
Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations and all payments under or in respect of the
Guaranties received, in each instance by the Administrative Agent or any of the
Lenders after acceleration or the final maturity of the Obligations or
termination of the Commitments as a result of an Event of Default, shall be
remitted to the Administrative Agent and distributed as follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under Section
12.13 hereof (such funds to be retained by the Administrative Agent for its own
account unless it has previously been reimbursed for such costs and expenses by
the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);
(b)    second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(c)    third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and Hedging Liability, the
aggregate amount paid to, or held as collateral security for, the Lenders and
L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;
(d)    fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
evidenced by the Loan Documents (including, without limitation, Bank Product
Obligations) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and
(e)    finally, to the Borrower or whoever else may be lawfully entitled
thereto.


‑24



--------------------------------------------------------------------------------





Section 4.
Guaranties .

Section 4.1.    Guaranties. Subject to Section 4.3, the payment and performance
of the Obligations, Hedging Liability, and Bank Product Obligations shall, at
all times be guaranteed by (i) Whitestone REIT and each direct and indirect
Material Subsidiary of the Borrower (the “Subsidiary Guarantors”) pursuant to
Section 13 hereof or pursuant to one or more guaranty agreements in form and
substance acceptable to the Administrative Agent, as the same may be amended,
modified or supplemented from time to time (individually aan “Affiliate
Guaranty” and collectively the “Affiliate Guaranties” and Whitestone REIT and
each such Material Subsidiary executing and delivering aan Affiliate Guaranty
being referred to herein as aan “Affiliate Guarantor” and collectively the
“Affiliate Guarantors”) and (ii) by PROP pursuant to the Limited Guaranty.
Section 4.2.    Further Assurances. Subject to Section 4.3, in the event the
Borrower or any Guarantor forms or acquires any other Material Subsidiary after
the date hereof, except as otherwise provided in Section 4.1, the Borrower shall
promptly upon such formation or acquisition cause such newly formed or acquired
Material Subsidiary to execute a Guaranty or an Additional Guarantor Supplement
in the form of Exhibit G attached hereto (the “Additional Guarantor Supplement”)
as the Administrative Agent may then require, and the Borrower shall also
deliver to the Administrative Agent, or cause such Material Subsidiary to
deliver to the Administrative Agent, at the Borrower’s cost and expense, such
other instruments, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.
Section 4.3.    Release of Subsidiary Guarantors. The Administrative Agent, the
Swingline Lender, the L/C Issuer and the Lenders hereby acknowledge and agree
that upon the Administrative Agent’s receipt of an Investment Grade Notice, so
long as no Default then exists and is continuing, all then outstanding
Guaranties made by Subsidiary Guarantors shall be automatically terminated and
of no further force and effect and all Subsidiary Guarantors shall be forever
released and discharged from all obligations, duties or liabilities of whatever
nature arising under or in connection with such Guaranties. The Administrative
Agent hereby agrees to furnish to the Borrower or such Subsidiary Guarantors, at
the Borrower’s sole (but reasonable) cost and expense, such documents,
instruments and agreements as may reasonably be requested by the Borrower or
such Subsidiary Guarantors, in order to effect and evidence more fully the
release contained herein. Furthermore, from and after the Administrative Agent’s
receipt of the Investment Grade Notice, no Subsidiary shall be required to
become a Subsidiary Guarantor hereunder or to otherwise comply with the terms of
Sections 4.1 and 4.2 hereof. Nothing contained herein shall be construed in any
way to release, waive, amend or otherwise affect (i) the Affiliate Guaranty of
Whitestone REIT or Whitestone REIT’s obligation to continue to provide aan
Affiliate Guaranty hereunder or (ii) the Limited Guaranty of PROP or PROP’s
obligation to continue to provide the Limited Guaranty.
Section 4.4.    Release of PROP . The Administrative Agent, the Swingline
Lender, the L/C Issuer and the Lenders hereby acknowledge and agree that the
Administrative Agent shall deliver a written termination of the PROP Guaranty
after the second anniversary of the Second Amendment Closing Date if, at such
time, the Borrower has delivered a Borrowing Base Certificate giving effect to
the deletion of the Eligible Properties owned by the PROP


‑25



--------------------------------------------------------------------------------





Subsidiaries from the calculation of the Borrowing Base and no Default or Event
of Default then exists and is continuing.
Section 5.
Definitions; Interpretation.

Section 5.1.    Definitions. The following terms when used herein shall have the
following meanings:
“Adjusted LIBOR” is defined in Section 1.4(b) hereof.
“Adjusted Property NOI” means for any Rolling Period for any Property, an amount
equal to (i) the Property NOI for such Property minus (ii) the sum of (a) the
greater of a management fee that is 3% of the aggregate net revenues from the
operations of such Property during such period and the actual management fee and
(b) an annual capital expenditures reserve of $0.20 per square foot for such
Property.
“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.6
hereof.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 20% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 20% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
“Affiliate Guarantor” and “Affiliate Guarantors” each is defined in Section 4.1
hereof.
“Affiliate Guaranty” and “Affiliate Guaranties” each is defined in Section 4.1
hereof.
“Aggregate Borrowing Base Value” means the sum of the Borrowing Base Values of
each Eligible Property.
“Aggregate Unrestricted Cash” means, as of any date, the amount of cash of the
Borrower and its Subsidiaries which is not subject to any Lien, other than Liens
in favor of Administrative Agent.


‑26



--------------------------------------------------------------------------------





“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.
“Anti-Corruption LawsLaw” means all laws, rules, and regulationsthe FCPA and any
law, rule or regulation of any jurisdiction applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery or corruption.
that are applicable to Borrower, Whitestone REIT, any Guarantor or any
Subsidiary or Affiliate.
“Applicable Margin” means:
(a) prior to and on an Interest Rate Election Date (if any), with respect to
Loans and Reimbursement Obligations and the L/C Participation Fee, until the
first Pricing Date, the rates per annum shown opposite Level III below, and
thereafter from one Pricing Date to the next, the Applicable Margin means the
rates per annum determined in accordance with the following schedule:
Level
Total Indebtedness to Total Asset Value Ratio for Such Pricing Date
Applicable Margin for Base Rate Loans under Revolving Credit and Reimbursement
Obligations shall be:
Applicable Margin for Eurodollar Loans under Revolving Credit and L/C
Participation Fees Shall Be:
Applicable Margin for Base Rate Loans Under Term A Credit and Term B Credit
shall be:
Applicable Margin for Eurodollar Loans Under Term A Credit and Term B Credit
Shall be:
Applicable Margin for Base Rate Loans Under Term C Credit shall be:
Applicable Margin for Eurodollar Loans Under Term C Credit Shall be:
IV
Greater than 0.55 to 1.00
0.95%
1.95%
0.90%
1.90%
1.25%
2.25%
III
Less than or equal to 0.55 to 1.00, but greater than 0.50 to 1.00
0.70%
1.70%
0.60%
1.60%
0.95%
1.95%
II
Less than or equal to 0.50 to 1.00, but greater than 0.45 to 1.00
0.55%
1.55%
0.45%
1.45%
0.80%
1.80%
I
Less than or equal to 0.45 to 1.00
0.40%
1.40%
0.35%
1.35%
0.65%
1.65%

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrower ending on or after December 31, 2014, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year‑end financial statements, audit report)
for the Fiscal Quarter then ended, pursuant to Section 8.5 hereof. The
Applicable Margin shall be established based on the Total Indebtedness to Total
Asset Value Ratio for the most recently completed Fiscal Quarter and the
Applicable Margin established on a Pricing Date shall remain in effect until the
next Pricing Date. If the Borrower has not delivered its financial statements by
the date such financial statements (and, in the case of the year‑end financial
statements, audit report) are required to be delivered under Section 8.5 hereof,
until such financial statements and audit report are delivered, the Applicable
Margin shall be the highest Applicable Margin (i.e., Level IV shall apply). If
the Borrower subsequently delivers such financial statements before the next
Pricing Date, the Applicable Margin established by such late delivered financial
statements shall


‑27



--------------------------------------------------------------------------------





take effect from the date of delivery until the next Pricing Date. In all other
circumstances, the Applicable Margin established by such financial statements
shall be in effect from the Pricing Date that occurs immediately after the end
of the Fiscal Quarter covered by such financial statements until the next
Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders if reasonably determined. The parties
understand that the Applicable Margin set forth herein may be determined and/or
adjusted from time to time based upon certain financial ratios and/or other
information to be provided or certified to the Administrative Agent, the Lenders
and the L/C Issuer by the Borrower (the “Borrower Information”). If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, the Lenders and the L/C Issuer, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then, such Applicable
Margin for such period shall be automatically recalculated using correct
Borrower Information. The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay within five (5) Business Days of
receipt of such written notice such additional interest or fees due to the
Administrative Agent, for the account of each Lender holding Commitments and
Loans at the time the additional interest and fee payment is received. Any
recalculation of the Applicable Margin required by this provision shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Administrative Agent’s, L/C Issuer’s or any Lender’s other rights
under this Agreement; and
(b) Commencing on the date after an Interest Rate Election Date (if any), with
respect to Loans and Reimbursement Obligations, the L/C Participation Fee and
facility fee payable under Section 2.1(b) hereof, means the rates per annum
determined in accordance with the following schedule:
Level
Borrower Credit Rating
Applicable Margin for Base Rate Loans under Revolving Credit and Reimbursement
Obligations shall be:
Applicable Margin for Eurodollar Loans under Revolving Credit and L/C
Participation Fees shall be:
Applicable Margin for facility fee under Section 2.1(b) Shall Be:
Applicable Margin for Base Rate Loans Under Term A Credit and Term B Credit
shall be:
Applicable Margin for Eurodollar Loans Under Term A Credit and Term B Credit
shall be:
Applicable Margin for Base Rate Loans Under Term C Credit shall be:
Applicable Margin for Eurodollar Loans Under Term C Credit shall be:
I
A‑/A3 (or higher)
0.000%
0.875%
0.125%
0.000%
1.000%
0.400%
1.400%
II
BBB+/Baa1
0.000%
0.925%
0.150%
0.000%
1.075%
0.450%
1.450%
III
BBB/Baa2
0.050%
1.050%
0.200%
0.050%
1.250%
0.550%
1.550%
IV
BBB‑/Baa3
0.300%
1.300%
0.250%
0.250%
1.500%
0.800%
1.800%
V
<BBB‑/Baa3
0.700%
1.700%
0.300%
0.650%
1.950%
1.350%
2.350%

During any period that the Borrower has two Credit Ratings that are not
equivalent, but are adjacent to each other in the immediately preceding pricing
grid, then the Applicable Rate will be determined based on the lowest rating.
During any period that the Borrower has either (i) two Credit Ratings that are
not equivalent and are not adjacent to each other in the immediately preceding
pricing grid or (ii) three Credit Ratings that are each not equivalent to each
other, then the Applicable


‑28



--------------------------------------------------------------------------------





Rate will be determined based on the level that is one level above the lowest of
such Credit Ratings. During any period after the Interest Rate Election that the
Borrower has fewer than two Credit Ratings, the Applicable Rate will be
determined based on Level V of the grid immediately above. Any change in the
Borrower’s Credit Rating which would cause it to move to a different Level shall
be effective five (5) Business Days after (i) the Administrative Agent’s receipt
of notice of any such change in the Borrower’s Credit Rating from Borrower
pursuant to Section 8.5 hereof or (ii) notwithstanding Section 8.5 hereof, any
date Administrative Agent otherwise obtains knowledge of any such change
(provided that Administrative Agent shall have no duty or obligation to any
Person to ascertain or inquire into the Borrower’s Credit Rating). If it is
subsequently determined that any change in the Borrower’s Credit Rating was not
disclosed to Administrative Agent in accordance with Section 8.5, and if the
applicable interest rate or fees calculated for any period were lower than they
should have been had the correct information been timely provided in accordance
with Section 8.5 hereof, then such Applicable Margin for such period shall be
automatically recalculated using the Borrower’s correct Credit Rating. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay within ten (10) Business Days of receipt of such written notice such
additional interest or fees due to the Administrative Agent, for the account of
each Lender holding Commitments and Loans at the time the additional interest
and fee payment is received. Any recalculation of the Applicable Margin required
by this provision shall survive for a period of two (2) months following the
termination of this Agreement, and this provision shall not in any way limit any
of the Administrative Agent’s, L/C Issuer’s or any Lender’s other rights under
this Agreement
“Application” is defined in Section 1.3(b) hereof.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assets Under Development” means any real property under construction (excluding
minor renovations of completed buildings).
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


‑29



--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Products” means each and any of the following bank products and services
provided to the Borrower, Whitestone REIT or any Subsidiary by any Lender or any
of its Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
“Bank Product Obligations” of the Borrower, Whitestone REIT and the Subsidiaries
means any and all of their obligations, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Bank Products.
“Bankruptcy Event” means, with respect to any Tenant, any event of the type
described in clause (j) or (k) of Section 9.1 hereof with respect to such
Tenant.
“Base Rate” is defined in Section 1.4(a) hereof.
“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
1.4(a) hereof.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders under a Credit according to their Percentages of such Credit. A
Borrowing is “advanced” on the day Lenders advance funds comprising such
Borrowing to the Borrower, is “continued” on the date a new Interest Period for
the same type of Loans commences for such Borrowing, and is “converted” when
such Borrowing is changed from one type of Loans to the other, all as determined
pursuant to Section 1.6 hereof. Borrowings of Swingline Loans are made by the
Swingline Lender in accordance with the procedures set forth in Section 1.1(b)
“Borrowing Base” means, at any date of its determination, an amount equal to:
(a)
with respect to all Eligible Properties the lesser of (i) 60% of the Aggregate
Borrowing Base Value of all such Eligible Properties on such date and (ii) the
Debt Service Coverage Amount of all such Eligible Properties on such dates;
minus

(b)
the sum of (i) the outstanding principal amount of Revolving Loans plus (ii) the
face amount of all Letters of Credit plus (iii) the outstanding principal amount
of the Term



‑30



--------------------------------------------------------------------------------





Loans plus (iv) the outstanding principal amount of the Incremental Term Loans
(if any); minus
(c)
the aggregate amount of Unsecured Other Recourse Debt.

“Borrowing Base Certificate” means the certificate in the form of Exhibit H
hereto, or in such other form acceptable to the Administrative Agent, to be
delivered to the Administrative Agent and the Lenders pursuant to Sections
7.2(j), 7.3 and 8.5 hereof.
“Borrowing Base Determination Date” means each date on which the Borrowing Base
is certified to the Administrative Agent, as follows:
(a)    Quarterly. On the last day of each Fiscal Quarter.
(b)    Property Adjustments. Following each addition or deletion of an Eligible
Property in accordance with Section 7.3 hereof, the Aggregate Borrowing Base
Value shall be adjusted accordingly.
(c)    Acquisition of Eligible Property. If proceeds of Loans advanced hereunder
will be applied in connection with the acquisition of an Eligible Property
approved in accordance with the terms of Section 7.3 hereof, the Borrower shall
deliver to the Administrative Agent a certified pro forma Borrowing Base
Certificate calculated as of the date of any such borrowing and after giving
effect to the addition of such Property as an Eligible Property.
(d)    Notice of Borrowing Base Change. Promptly following any date the
Borrowing Base is re-determined in accordance with the preceding paragraphs, the
Administrative Agent shall give notice to the Lenders and the Borrower of the
new Borrowing Base.
“Borrowing Base Requirements” means with respect to the calculation of clause
(a)(i) of the Borrowing Base, collectively that (a) at all times such
calculation shall be based on no less than twenty (20) Eligible Properties; (b)
the aggregate Occupancy Rate for all Eligible Properties shall be greater than
80%; and (c) no more than 25% of the Aggregate Borrowing Base Value may be
comprised of any one Eligible Property; (d) no more than 5% of the Aggregate
Borrowing Base Value may be attributable to Borrowing Base Properties owned by
the PROP Subsidiaries; (e) from and after the second anniversary of the Second
Amendment Closing Date, no Borrowing Base Value attributable to Borrowing Base
Properties owned by a PROP Subsidiary may be included in the calculation of the
Aggregate Borrowing Base Value or Borrowing Base; and (e) no more than 15% of
the Aggregate Borrowing Base Value may be attributable to Post-Development
Assets.
“Borrowing Base Value” means, at any date of its determination, (i) with respect
to all Eligible Properties owned by the Borrower or any Material Subsidiary for
12 months or more that are not Post-Development Assets, an amount equal to the
quotient of the Adjusted Property NOI


‑31



--------------------------------------------------------------------------------





of the applicable Eligible Property divided by such Eligible Property’s
applicable Capitalization Rate and, (ii) with respect to all Eligible Properties
owned by the Borrower or any Material Subsidiary for less than 12 months that
are not Post-Development Assets, an aggregate of all purchase prices for such
properties and (iii) with respect to all Post-Development Assets, an amount
equal to the sum of the purchase price of each such Eligible Property plus the
costs of construction approved by the Administrative Agent in its reasonable
discretion.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capitalization Rate” means (i) 8.00% for all Legacy Houston Properties and (ii)
7.50% for all other Properties.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer and the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and the L/C Issuer shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary,(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date


‑32



--------------------------------------------------------------------------------





enacted, adopted or issued and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 30% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully‑diluted basis, other than acquisitions of such interests by any party who
is an officer or trustee of the Borrower as of the Closing Date, (b) the failure
of individuals who are members of the board of trustees (or similar governing
body) of Whitestone REIT on the Closing Date (together with any new or
replacement trustees whose initial nomination for election was approved by a
majority of the trustees who were either trustees on the Closing Date or
previously so approved) to constitute a majority of the board of trustees (or
similar governing body) of Whitestone REIT, (c) any “Change of Control” (or
words of like import), as defined in any agreement or indenture relating to any
issue of Indebtedness of the Borrower, Whitestone REIT or any Subsidiary shall
occur, orand (d) termination of the chief executive officer of the Borrower
without cause, excluding non-appealable determinations by a court of law for
fraud, gross negligence, or willful neglect, which would be considered
termination for cause.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral Account” is defined in Section 9.4 hereof.
“Commitments” means and includes the Revolving Credit Commitments, the
Incremental Revolving Credit Commitments, the Incremental Term Loan Commitments,
the Term A Loan Commitments, the Term B Loan Commitments and the Term C Loan
Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Consolidated Adjusted Property NOI” means for any Rolling Period, the
consolidated Adjusted Property NOI of the Borrower and its Subsidiaries.


‑33



--------------------------------------------------------------------------------





“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
“Credit” means any of the Revolving Credit, the Term A Credit, the Term B
Credit, the Term C Credit, the Incremental Revolving Credit and the Incremental
Term Credit.
“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the Borrower or
Whitestone REIT for the senior unsecured long term indebtedness of the Borrower.
“Debt Service” means, for any Fiscal Quarter, the sum of (a) Interest Expense
and (b) the greater of (i) zero or (ii) scheduled principal amortization paid on
Total Indebtedness (exclusive of any balloon payments or prepayments of
principal paid on such Total Indebtedness).
“Debt Service Coverage Amount” means, for the applicable Eligible Properties,
the principal amount of a loan that would be serviced by the Adjusted Property
NOI for the Rolling Period most recently ended for which financial statements
have been delivered pursuant to Section 8.5 hereof at a debt service coverage
ratio of 1.50 to 1.00 with interest and principal payments at the greater of (i)
6.5% per annum (assuming a 30-year amortization) and (ii) the 10-year treasury
rate on the last day of such period plus 2.5% (assuming a 30-year amortization).
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Lender” means, subject to Section 1.14(b), any Lender that (a) has
failed to (i) honor its obligation to fund all or any portion of its Loans
within two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
L/C Issuer, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two (2) Business Days after the date when
due, (b) has notified the Borrower, the Administrative Agent or the L/C Issuer
or the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that


‑34



--------------------------------------------------------------------------------





a condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, at any time after the
Closing Date (i) become the subject of a proceeding under any Debtor Relief Law,
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 1.14(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer, the
Swingline Lender and each Lender.
“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
“EBITDA” means, for any period, determined on a consolidated basis of the
Borrower and its Subsidiaries, in accordance with GAAP, the sum of net income
(or loss) plus: (i) depreciation and amortization expense, to the extent
included as an expense in the calculation of net income (or loss); (ii) Interest
Expense, to the extent included as an expense in the calculation of net income
(or loss); (iii) income tax expense, to the extent included as an expense in the
calculation of net income (or loss); (iv) extraordinary, unrealized or
non‑recurring losses, including impairment charges and reserves to the extent
included as an expense in the calculation of net income (or loss), minus: (v)
funds received by the Borrower or a Subsidiaryone of its Subsidiaries as rent
but which are reserved for capital expenses; (vi) extraordinary gains and
unrealized gains on the sale of assets; and (vii) income tax benefits.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution


‑35



--------------------------------------------------------------------------------





established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.10(b)(iii)).
“Eligible Property” means, as of any Borrowing Base Determination Date, any
Property owned by the Borrower or a Material Subsidiary which satisfies the
following conditions which would permit such Property’s Borrowing Base Value to
be included in the Aggregate Borrowing Base Value or which Property will satisfy
such conditions upon such Property’s acquisition consummated with proceeds of
Loans advanced hereunder on the Borrowing Base Determination Date:
(a)    Is either a developed commercial property or a Post-Development Asset, in
each case, owned 100% in fee simple by the Borrower or a Material Subsidiary;
(b)    Is a Property located in the contiguous United States;
(c)    If such Property is owned by the Borrower, (i) neither the Borrower’s
beneficial ownership interest in such Property nor the Property is subject to
any Lien (other than Permitted Liens or Liens in favor of the Administrative
Agent) or to any negative pledge and (ii) the Borrower has the unilateral right
to sell, transfer or otherwise dispose of such Property and to create a Lien on
such Property as security for Indebtedness;
(d)    If such Property is owned by a Material Subsidiary, (i) neither the
Borrower’s or PROP’s, as applicable, beneficial ownership interest in such
Material Subsidiary nor the Property is subject to any Lien (other than
Permitted Liens or Liens in favor of the Administrative Agent) or to any
negative pledge, (ii) the Material Subsidiary has the unilateral right to sell,
transfer or otherwise dispose of such Property and to create a Lien on such
Property as security for Indebtedness, and (iii) to the extent required by
Sections 4.1, 4.2 and 4.3, the Material Subsidiary has provided an Additional
Guarantor Supplement or other Affiliate Guaranty to the Administrative Agent;
(e)    To the extent requested, the Administrative Agent shall have received
historic operating statements for such Property for the previous 3 years, if
available, and historic rent rolls for such Property for the previous 3 years,
if available;


‑36



--------------------------------------------------------------------------------





(f)    That such Property, based on the Borrower’s or any Material Subsidiary’s
actual knowledge, is free of all material structural defects or major
architectural deficiencies, material title defects, material environmental
conditions or other adverse matters which, individually or collectively,
materially impair the value of such Property and, if the Property has an
underground storage tank located thereon or any other material environmental
concern as determined by the Administrative Agent, then the Administrative Agent
shall have received satisfactory environmental assessments, including, to the
extent requested, Phase I and Phase II reports, the results of which disclose
environmental conditions which are satisfactory to the Administrative Agent in
its sole discretion;
(g)    With respect to such Property, any Tenant under a Significant Lease is
not more than 60 days past due with respect to any monthly rent payment
obligations under such Lease; and
(h)    For each such Property, the Borrower shall have delivered to the
Administrative Agent a copy, certified as true and correct by the Borrower, of
each of the following: if the Property Owner is not the Borrower, the Property
Owner’s articles of incorporation, by-laws, partnership agreements, operating
agreements, as applicable, and certificates of existence, good standing and
authority to do business from each appropriate state authority, and partnership,
corporate or limited liability company, as applicable, and to the extent aan
Affiliate Guaranty is required under Section 4.1, authorizations authorizing the
execution, delivery and performance of the Additional Guarantor Supplement, in
each case certified to be true and complete by a duly authorized officer of such
Property Owner, as well as a fully-executed Internal Revenue Service Form W-9
for each such new Guarantor, together with financing statement, tax and judgment
lien search results against each such new Guarantor and such Property evidencing
the absence of Liens, except for Permitted Liens; and
(i)    If such Property is owned by a PROP Subsidiary, (i) Borrower owns 50% or
more of the beneficial ownership interest of PROP, (ii) PROP owns 100% of the
beneficial ownership interest of such PROP Subsidiary and (iii) the Limited
Guaranty is in full force and effect.
“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater,


‑37



--------------------------------------------------------------------------------





(d) the management, manufacture, possession, presence, use, generation,
transportation, treatment, storage, disposal, Release, threatened Release,
abatement, removal, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.
“Equity Interests” means with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
1.4(b) hereof.
“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.
“Event of Default” means any event or condition identified as such in Section
9.1 hereof.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to


‑38



--------------------------------------------------------------------------------





or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 1.13 hereof) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 12.1 amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 12.1(g), and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Extension Fee” means an extension fee payable by the Borrower for a one-year
extension pursuant to Section 1.16 hereto in an amount equal to 0.15% of the
Revolving Credit Commitments then in effect.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd‑1, et seq.
“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in Section
1.4(a) hereof.
“First Amendment Closing Date” means October 30, 2015.
“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31.
“Fiscal Year” means the twelve-month period ending on December 31.
“Fitch” means Fitch Ratings, or any successor thereto.
“Fixed Charges” means, for any Fiscal Quarter, Debt Service for such quarter,
plus Preferred Dividends for such quarter and required distributions (other than
distributions by the Borrower to holders of operating partnership units and
distributions by Whitestone REIT to common equity holders), plus ground lease
payments unless such payments are deducted from Property NOI and EBITDA.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by the L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Percentage of outstanding Swingline
Loans made by the Swingline Lender other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.


‑39



--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantor” means (i) each Affiliate Guarantor and (ii) PROP and “Guarantors”
each is defined in Section 4.1 hereofmeans the Affiliate Guarantors and PROP
collectively.
“Guaranty” means (i) each Affiliate Guaranty and (ii) the Limited Guaranty and
“Guaranties” each is defined in Section 4.1 hereofmeans the Affiliate Guaranties
and Limited Guaranty collectively.
“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.
“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower, Whitestone REIT or the Subsidiaries shall be a Hedging Agreement.


‑40



--------------------------------------------------------------------------------





“Hedging Liability” means the liability of the Borrower, Whitestone REIT or any
Subsidiary to any of the Lenders, or any Affiliates of such Lenders in respect
of any Hedging Agreement as the Borrower, Whitestone REIT or such Subsidiary, as
the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor); provided, however, that, with respect to any Guarantor, Hedging
Liability Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.
“Increased Amount Date” is defined in Section 1.15(a) hereof.
“Increase Joinder Agreement” is defined in Section 1.15(b) hereof.
“Incremental Facilities” means the Incremental Revolving Credit and/or the
Incremental Term Credit established hereunder after the Closing Date in
accordance with Section 1.15 hereof.
“Incremental Revolving Credit” means the credit facility for making Incremental
Revolving Loans described in Section 1.15 hereof.
“Incremental Revolving Credit Commitments” is defined in Section 1.15(a) hereof.
“Incremental Revolving Loan” is defined in Section 1.15(c) hereof, and, as so
defined, includes a Base Rate Loan or an Eurodollar Loan, each of which is a
type of Incremental Revolving Loan hereunder.
“Incremental Revolving Loan Lender” is defined in Section 1.15(a) hereof.
“Incremental Term Credit” means the credit facility for making Incremental Term
Loans described in Section 1.15 hereof.
“Incremental Term Loan” is defined in Section 1.15(d) hereof, and, as so
defined, includes a Base Rate Loan or an Eurodollar Loan, each of which is a
type of Incremental Term Loan hereunder.
“Incremental Term Loan Commitments” is defined in Section 1.15(a) hereof.
“Incremental Term Loan Lender” is defined in Section 1.15(a) hereof.
“Incremental Term Loan Percentage” means for each Lender, with respect to each
Series, the percentage of the aggregate Incremental Term Loan Commitments of
such Series represented by such Lender’s portion thereof or, if such Incremental
Term Loan Commitments have been terminated, the percentage held by such Lender
of the aggregate principal amount of all Incremental Term Loans of such Series
then outstanding.
“Incremental Term Note” is defined in Section 1.10 hereof.


‑41



--------------------------------------------------------------------------------





“Indebtedness” means, with respect to any Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered; (c) accounts payable and
accruals (excluding any accrued dividends on common stock), the aggregate amount
of which is greater than 5% of Total Asset Value (calculated without taking into
account any accounts payable or accruals) as of any date of determination; (d)
Capitalized Lease Obligations of such Person (including ground leases to the
extent required under GAAP to be reported as a liability); (e) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (f) all off-balance sheet obligations of such Person; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any mandatorily redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (h) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
mandatorily redeemable Stock)); (i) net obligations under any derivative
contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the derivatives termination value thereof; (j) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to recourse liability until a claim is
made with respect thereto, and then shall be included only to the extent of the
amount of such claim); (k) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (l) such Person’s
ownership share of the Indebtedness of any Affiliate of such Person. All Loans
and L/C Obligations shall constitute Indebtedness of the Borrower. Indebtedness
of any Person shall include Indebtedness of any partnership or joint venture in
which such Person is a general partner or joint venturer to the extent of such
Person’s ownership share of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s ownership share of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, the calculation of Indebtedness shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Accordingly, the
amount of liabilities shall be the historical cost basis, which


‑42



--------------------------------------------------------------------------------





generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount
“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.
“Initial Properties” means collectively the Properties listed on Schedule 1.1
and “Initial Property” means any of such Properties.
“Interest Expense” means, with respect to a Person for any period of time the
interest expense whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period. Interest Expense
shall exclude any amortization of (i) deferred financing fees, including the
write-off of such fees relating to the early retirement of such related
Indebtedness, and (ii) debt discounts (but only to the extent such discounts do
not exceed 3.0% of the initial face principal amount of such debt).
“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
Revolving Credit Termination Date, Term A Credit Termination Date, Term B Credit
Termination Date or Term C Credit Termination Date, as applicable, and, if the
applicable Interest Period is longer than three (3) months, on each day
occurring every three (3) months after the commencement of such Interest Period,
(b) with respect to any Base Rate Loan (other than Swingline Loans), the last
day of every calendar quarter and on the Revolving Credit Termination Date, Term
A Credit Termination Date, Term B Credit Termination Date or Term C Credit
Termination Date, as applicable, and (c) with respect to any Swingline Loan, (i)
bearing interest by reference to the Base Rate, the last day of every calendar
month, and on the maturity date and (ii) bearing interest by reference to the
Swingline Lender’s Quoted Rate, the last day of the Interest Period with respect
to the Swingline Loan, and on the Revolving Credit Termination Date.
“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swingline Loans (bearing interest at the Swingline Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, one (1), two (2), three (3), or six (6) months
thereafter and (b) in the case of Swingline Loans bearing interest at the
Swingline Lender’s Quoted Rate, on the date one (1) to five (5) Business Days
thereafter as mutually agreed by the Borrower and the Swingline Lender,
provided, however, that:
(i)    no Interest Period shall extend beyond, as applicable, (i) the Revolving
Credit Termination Date, (ii) the Term A Credit Termination Date, (iii) the Term
B Credit Termination Date or (iv) the Term C Credit Termination Date;
(ii)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar


‑43



--------------------------------------------------------------------------------





month, the last day of such Interest Period shall be the immediately preceding
Business Day; and
(iii)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
“Interest Rate Election Date” is defined in Section 1.4(d) hereof.
“Investment Grade Credit Rating” means, with respect to the Borrower, a Credit
Rating of at least BBB- by S&P, Baa3 by Moody’s or BBB- by Fitch, and such
rating shall not be accompanied by (a) in the case of S&P, a negative outlook,
creditwatch negative or the equivalent thereof, (b) in the case of Moody’s, a
negative outlook, a review for possible downgrade or the equivalent thereof or
(c) in the case of Fitch, a negative watch or the equivalent thereof.
“Investment Grade Notice” means a written notice to the Administrative Agent
from the Borrower stating that the Borrower has received an Investment Grade
Credit Rating from either S&P or Moody’s, accompanied by reasonably acceptable
evidence of such Investment Grade Credit Rating.
“Land Assets” means any real property which is not an Asset Under Development
and on which no significant improvements have been constructed.
“L/C Issuer” means Bank of Montreal, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
1.3(h) hereof.
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“L/C Participation Fee” is defined in Section 2.1(c) hereof.
“L/C Sublimit” means $20,000,000, as may be reduced pursuant to the terms
hereof.
“Lease” means each existing or future lease, sublease, license, or other
agreement under the terms of which any Person has or acquires any right to
occupy or use any Property of the Borrower or any Subsidiary, or any part
thereof, or interest therein, as the same may be amended, supplemented or
modified.
“Legacy Houston Properties” means those properties set forth in Schedule 5.1.


‑44



--------------------------------------------------------------------------------





“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.
“Lenders” means and includes Bank of Montreal and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 12.10 hereof. Unless the context requires otherwise,
the term “Lenders” includes the Swingline Lender.
“Lending Office” is defined in Section 10.4 hereof.
“Letter of Credit” is defined in Section 1.3(a) hereof.
“LIBOR” is defined in Section 1.4(b) hereof.
"“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Limited Guaranty” means the Limited Guaranty dated as of the date hereof,
executed by PROP in favor of the Administrative Agent, for the benefit of the
Lenders, as the same may be amended, modified, restated or supplemented from
time to time pursuant to the terms hereof.
“Loan” means any Revolving Loan, Swingline Loan, Term A Loan, Term B Loan, Term
C Loan, Incremental Revolving Loan or Incremental Term Loan, whether outstanding
as a Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type”
of Loan hereunder.
“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.
“Loan Party” means the Borrower and each of the Guarantors.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of Whitestone REIT, or the Borrower, or of Whitestone
REIT, the Borrower and its Subsidiaries taken as a whole, (b) a material
impairment of the ability of Whitestone REIT, the Borrower, any Subsidiary, PROP
or any PROP Subsidiary to perform its obligations under any Loan Document or (c)
a material adverse effect upon the legality, validity, binding effect or
enforceability against Whitestone REIT, the Borrower, any Subsidiary, PROP or
any PROP Subsidiary of any Loan Document or the rights and remedies of the
Administrative Agent and the Lenders thereunder.
“Material Subsidiary” means, each Subsidiary and each PROP Subsidiary that owns
an Eligible Property included in the Borrowing Base Value.


‑45



--------------------------------------------------------------------------------





“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion except as otherwise provided for herein.
“Moody’s” means Moody’s Investors Service, Inc.
“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” and “Notes” each is defined in Section 1.10 hereof.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower, any Subsidiaries, PROP or any of itsPROP
Subsidiaries arising under or in relation to any Loan Document, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired.
“Occupancy Rate” means for any Property, the percentage of the rentable area of
such Property occupied by bona fide Tenants of such Property or leased by such
Tenants pursuant to bona fide Tenant Leases, in each case, which Tenants (a) are
not more than 90 days in arrears on base rental or other similar payments due
under the Leases and (b) are not subject to a then continuing Bankruptcy Event,
or if subject to a then continuing Bankruptcy Event (i) the trustee in
bankruptcy of such Tenant shall have accepted and assumed such Lease or the
Tenant shall be in compliance with the rental payments described above in clause
(a); and (ii) to the extent that the Tenant shall have filed and the bankruptcy
court shall have approved the Tenant’s plan for reorganization, the Tenant shall
be performing its obligations pursuant to the approved plan of reorganization;
and (iii) is reasonably acceptable to the Administrative Agent.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC Event” means the event specified in Section 8.13 hereof.
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulations or orders adopted by any State within the United
States.
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.


‑46



--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Recourse Debt” means, as of the date of determination, all Indebtedness
(including the face amount of all outstanding letters of credit) which is
recourse to, or has a deficiency guaranty provided by, Whitestone REIT, the
Borrower or any Material Subsidiary (directly or by a guaranty thereof, but
without duplication), other than with respect to the Loans, Letters of Credit
and other Obligations of the Borrower and Guarantors hereunder.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.13 hereof).
“Participating Interest” is defined in Section 1.3(e) hereof.
“Participating Lender” is defined in Section 1.3(e) hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Pillarstone REIT” means Pillarstone Capital REIT, a real estate investment
trust organized under the laws of Maryland.
“Percentage” means, for any Lender, its Revolver Percentage, Term A Loan
Percentage, Term B Loan Percentage, Term C Loan Percentage or Incremental Term
Loan Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 12.13(c)), such
aggregate percentage shall be calculated by aggregating the separate components
of the Revolver Percentage, Term A Loan Percentage, Term B Loan Percentage, Term
C Loan Percentage or Incremental Term Loan Percentage and expressing such
components on a single percentage basis.
“Permitted Liens” means each of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced: (a)
Liens for taxes, assessments and governmental charges or levies to the extent
not required to be paid under Section 8.3; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue or that are being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained; (c)
pledges or deposits to secure obligations under


‑47



--------------------------------------------------------------------------------





workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (d) easements, zoning restrictions, rights of way and
other encumbrances on title to real property that, in the aggregate, do not
materially and adversely affect the value of such property or the use of such
property for its present purposes; (e) deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
like nature incurred in the ordinary course of business; (f) Liens in favor of
the United States of America for amounts paid to Whitestone REIT, the Borrower,
any Subsidiary or any PROP Subsidiary as progress payments under government
contracts entered into by it; (g) attachment, judgment and other similar Liens
arising in connection with court, reference or arbitration proceedings, provided
that the same have been in existence less than 20 days, that the same have been
discharged or that execution or enforcement thereof has been stayed pending
appeal; and (h) Liens on Properties that are not Eligible Properties and whose
Borrowing Base Values are not included in the calculation of the Borrowing Base.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
“Post-Development Assets” means, as of any date of determination, any Real
Property where construction has been completed (to the Administrative Agent’s
reasonable satisfaction) within the twelve-month period prior to the date of
determination.
“Preferred Dividends” means any dividend paid (or payable), as the case may be,
in cash on any preferred equity security issued by the Borrower.
“Property” or “Properties” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP, including any Eligible Property owned by the Borrower or, any of its
Subsidiaries or any PROP Subsidiary.
“PROP” means Pillarstone Capital REIT Operating Partnership LP, a Delaware
limited partnership.
“PROP Subsidiaries” and “PROP Subsidiary” means each of (i) Whitestone Offices
LLC, a Texas limited liability company, and (ii) Whitestone CP Woodland Ph2,
LLC, a Delaware limited liability company.


‑48



--------------------------------------------------------------------------------





“Property Expenses” means the costs (including, but not limited to, payroll,
taxes, assessments, insurance, utilities, landscaping and other similar charges)
of operating and maintaining any Eligible Property or Property which secures
Other Recourse Debt that are the responsibility of the Borrower or the
applicable Material Subsidiary that are not paid directly by any Tenant, but
excluding depreciation, amortization, interest costs and maintenance capital
expenditures.
“Property Income” means cash rents (excluding non‑cash straight‑line rent) and
other cash revenues received by the Borrower or a Material Subsidiary in the
ordinary course for any Eligible Property or Property which secures Other
Recourse Debt, but excluding security deposits and prepaid rent except to the
extent applied in satisfaction of any Tenants’ obligations for rent.
“Property Net Operating Income” or “Property NOI” means, with respect to any
Property for any Rolling Period (without duplication) the aggregate amount of
(i) Property Income for such period minus (ii) Property Expenses for such
period.
“Property Owner” means the Person who owns fee or leasehold title interest (as
applicable) in and to a Property.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Ground Lease” means any ground lease (a) which is a direct ground
lease granted by the fee owner of real property, (b) which may be transferred
and/or assigned without the consent of the lessor (or as to which the lease
expressly provides that (i) such lease may be transferred and/or assigned with
the consent of the lessor and (ii) such consent shall not be unreasonably
withheld or delayed) or subject to certain reasonable pre‑defined requirements,
(c) which has a remaining term (including any renewal terms exercisable at the
sole option of the lessee) of at least twenty (20) years, (d) under which no
material default has occurred and is continuing, (e) with respect to which a
Lien may be granted without the consent of the lessor, (f) which contains lender
protection provisions acceptable to the Administrative Agent, including, without
limitation, provisions to the effect that (i) the lessor shall notify any holder
of a Lien in such lease of the occurrence of any default by the lessee under
such lease and shall afford such holder the option to cure such default, and
(ii) in the event that such lease is terminated, such holder shall have the
option to enter into a new lease having terms substantially identical to those
contained in the terminated lease and (g) which is otherwise acceptable in form
and substance to the Administrative Agent.
“Rating Agency” means S&P, Fitch or Moody’s, as applicable.


‑49



--------------------------------------------------------------------------------





“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) the L/C
Issuer, as applicable.
“Reimbursement Obligation” is defined in Section 1.3(c) hereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and Participating Interests in L/C Obligations and Unused
Revolving Credit Commitments constitute more than 50% of the sum of the total
outstanding Loans, Participating Interests in L/C Obligations, and Unused
Revolving Credit Commitments of the Lenders. The Unused Revolving Credit
Commitment, the aggregate principal amount of outstanding Revolving Loans and
the outstanding Participating Interests in L/C Obligations of each Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through Participating Interests in L/C Obligations) of
the aggregate principal amount of all Revolving Loans and L/C Obligations then
outstanding.
“Revolving Credit” means the credit facility for making Revolving Loans and
Swingline Loans and issuing Letters of Credit described in Sections 1.1 and 1.3
hereof.
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swingline Loans and Letters
of Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof. The Borrower and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders aggregate
$300,000,000 on the First Amendment Closing Date. The Borrower and the Lenders
also acknowledge and agree that any Incremental Revolving Credit Commitment is
also a Revolving Credit Commitment.


‑50



--------------------------------------------------------------------------------





“Revolving Credit Termination Date” means October 30, 2019, as such date may be
extended pursuant to Section 1.16, or such earlier date on which the Revolving
Credit Commitments are terminated in whole pursuant to Section 1.12, 9.2 or 9.3
hereof.
“Revolving Credit, Term A Credit and Term B Credit Arrangers” means BMO Capital
Markets, Wells Fargo Securities, LLC, Merrill Lynch, Pierce Fenner & Smith
Incorporated and U.S. Bank National Association as Co-Lead Arrangers and Joint
Book Runners with respect to the Revolving Credit, Term A Credit and Term B
Credit.
“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder. The Borrower and the Lenders acknowledge and agree that any
Incremental Revolving Loan is also a Revolving Loan.
“Revolving Note” is defined in Section 1.10 hereof.
“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.
“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.
“Second Amendment Closing Date” means December 8, 2016.
“Secured Debt” means all indebtedness outstanding of the Borrower and its
Subsidiaries, evidenced by notes, bonds, debentures or similar instruments and
Capital Lease Obligations that are secured by a Lien (other than certain
Permitted Liens).
“Series” is defined in Section 1.15(a) hereof.
“Significant Lease” means, as to any particular Property, each Lease which
constitutes 25% or more of all base rent revenue of such Property.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.
“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock, but excluding any preferred stock or other
preferred equity security.


‑51



--------------------------------------------------------------------------------





“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline” means the credit facility for making one or more Swingline Loans
described in Section 1.1(b).
“Swingline Lender” means Bank of Montreal, in its capacity as the Lender of
Swingline Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 12.10.
“Swingline Lender’s Quoted Rate” is defined in Section 1.1(b).
“Swingline Sublimit” means $25,000,000, as reduced pursuant to the terms hereof.
“Swingline Loan” and “Swingline Loans” each is defined in Section 1.1(b).
“Swing Note” is defined in Section 1.10.
“Tangible Net Worth” means for each applicable period, total equity on the
Borrower’s consolidated balance sheet as reported in its Form 10-K or 10-Q less
all amounts appearing on the assets side of its consolidated balance sheet
representing an intangible asset under GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of a Property under a Lease or other occupancy agreement with the Borrower, a
Subsidiary or a PROP Subsidiary that is the direct owner of such Property.
“Term A Credit” means the credit facility for the Term A Loans described in
Section 1.2(a) hereof.
“Term A Loan” is defined in Section 1.2(a) hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Term A Loan
hereunder.
“Term A Loan Commitment” means, as to any Lender, its Term A Loan Commitment as
set forth on Schedule 1 attached hereto and made a part hereof. The Borrower and
the Lenders acknowledge and agree that the Term A Loan Commitments of the
Lenders aggregate $50,000,000 on the Closing Date.


‑52



--------------------------------------------------------------------------------





“Term A Credit Termination Date” means October 30, 2020, or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.12, 9.2 or 9.3 hereof.
“Term A Loan Percentage” means, for each Lender, the percentage of the Term A
Loan Commitments represented by such Lender’s Term A Loan Commitment or, if the
Term A Loan Commitments have been terminated or have expired, the percentage
held by such Lender of the aggregate principal amount of all Term A Loans then
outstanding.
“Term A Note” is defined in Section 1.10 hereof.
“Term B Credit” means the credit facility for the Term B Loans described in
Section 1.2(b) hereof.
“Term B Credit Termination Date” means January 29, 2021, or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.12, 9.2 or 9.3 hereof.
“Term B Loan” is defined in Section 1.2(b) and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Term B Loan
hereunder.
“Term B Loan Commitment” means, as to any Lender, the obligation of such Lender
to make its Term B Loan on the Closing Date in the principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof. The Borrower and the Lenders acknowledge and
agree that the Term B Loan Commitments of the Lenders aggregate $50,000,000 on
the Closing Date.
“Term B Loan Percentage” means, for each Lender, the percentage of the Term B
Credit Commitments represented by such Lender’s Term B Credit Commitment or, if
the Term B Credit Commitments have been terminated or have expired, the
percentage held by such Lender of the aggregate principal amount of all Term B
Loans then outstanding.
“Term B Note” is defined in Section 1.10 hereof.
“Term C Credit” means the credit facility for the Term C Loans described in
Section 1.2(c) hereof.
“Term C Credit Arranger” means BMO Capital Markets and U.S. Bank National
Association as Co-Lead Arrangers and Joint Book Runners with respect to the Term
C Credit.
“Term C Credit Termination Date” means October 30, 2022, or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.12, 9.2 or 9.3 hereof.


‑53



--------------------------------------------------------------------------------





“Term C Loan” is defined in Section 1.2(c) and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Term C Loan
hereunder.
“Term C Loan Commitment” means, as to any Lender, the obligation of such Lender
to make its Term C Loan on the Closing Date in the principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof. The Borrower and the Lenders acknowledge and
agree that the Term C Loan Commitments of the Lenders aggregate $100,000,000 on
the First Amendment Closing Date.
“Term C Loan Percentage” means, for each Lender, the percentage of the Term C
Credit Commitments represented by such Lender’s Term C Credit Commitment or, if
the Term C Credit Commitments have been terminated or have expired, the
percentage held by such Lender of the aggregate principal amount of all Term C
Loans then outstanding.
“Term C Note” is defined in Section 1.10 hereof.
“Term Credit“ means either the Term A Credit, Term B Credit or the Term C
Credit; and “Term Credits” means the Term A Credit, the Term B Credit and the
Term C Credit.
“Term Loans” means and includes the Term A Loans, Term B Loans and Term C Loans
and, as so defined, includes a Base Rate Loan or a Eurodollar Loan, each of
which is a “type” of Term Loan hereunder.
“Total Asset Value” means, at any time of determination, (a) for all Legacy
Houston Properties constituting real property owned by the Borrower or any
Subsidiary for 12 months or more, the Consolidated Adjusted Property NOI for the
Rolling Period most recently ended divided by the Capitalization Rate for all
Legacy Houston Properties, plus (b) for all Properties other than the Legacy
Houston Properties and Post-Development Assets constituting real property owned
by the Borrower or any Subsidiary for 12 months or more, the Consolidated
Adjusted Property NOI for the Rolling Period most recently ended divided by the
Capitalization Rate for all other Properties, plus (c) for all Properties other
than Post-Development Assets constituting real property owned by the Borrower or
any Subsidiary for less than 12 months, the aggregate of all of the purchase
prices for such properties, plus (d) Aggregate Unrestricted Cash at such time,
plus (e) for all Post-Development Assets, an amount equal to the sum of the
purchase price for all such properties plus the costs of construction of such
properties approved by the Administrative Agent in its reasonable discretion,
plus (f) the aggregate book value of all unimproved land holdings, mortgage or
mezzanine loans, notes receivable and/or construction in progress owned by the
Borrower or any Subsidiary at such time, plus (fg) the aggregate value of
marketable securities owned by the Borrower or any Subsidiary at such time,
which are not subject to any Lien, other than Liens in favor of Administrative
Agent, plus (gh) the Borrower’s and each Subsidiary’s pro rata share of the
foregoing items and components attributable to interests in Affiliates.
“Total Indebtedness” means, as of a given date, the aggregate principal amount
of all Indebtedness of the Borrower, its Subsidiaries and the Borrower’s
ownership share of its Affiliates, determined on a consolidated basis.


‑54



--------------------------------------------------------------------------------





“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“Unsecured Other Recourse Debt” means, with respect to a Person and for any
period, Other Recourse Debt that is not Secured Debt, provided that any Other
Recourse Debt that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Other Recourse Debt.
“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Whitestone REIT” means Whitestone REIT, a Maryland real estate investment
trust.
“Wholly‑owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly‑owned Subsidiaries within the meaning of this definition.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 5.2.    Interpretation. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any


‑55



--------------------------------------------------------------------------------





restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All references to time of day herein are
references to Chicago, Illinois, time unless otherwise specifically provided.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement. The Borrower covenants and
agrees with the Lenders that whether or not the Borrower may at any time adopt
Accounting Standards Codification 825 or account for assets and liabilities
acquired in an acquisition on a fair value basis pursuant to Accounting
Standards Codification 805, all determinations of compliance with the terms and
conditions of this Agreement shall be made on the basis that the Borrower has
not adopted Accounting Standards Codification 825 or Accounting Standards
Codification 805.
Section 5.3.    Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by written notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrower shall
neither be deemed to be in compliance with any financial covenant hereunder nor
out of compliance with any financial covenant hereunder if such state of
compliance or noncompliance, as the case may be, would not exist but for the
occurrence of a change in accounting principles after the date hereof.
Section 6.
Representations and Warranties.

The Borrower representsLoan Parties each represent and warrantswarrant to the
Administrative Agent, the Lenders, and the L/C Issuer as follows; provided that
with respect to PROP, such representations and warranties are made only at such
times when the Borrowing


‑56



--------------------------------------------------------------------------------





Base Value of an Eligible Property owned by a PROP Subsidiary is included in the
calculation of the Borrowing Base:
Section 6.1.    Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a limited partnership under the laws
of the State of Delaware. Whitestone REIT is duly organized, validly existing,
and in good standing as a real estate investment trust under the laws of the
State of Maryland. PROP is duly organized, validly existing, and in good
standing as a limited partnership under the laws of the State of Delaware. Each
of Whitestone REIT and, the Borrower and PROP has full and adequate power to own
its Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying.
Section 6.2.    Subsidiaries. Each Subsidiary and each PROP Subsidiary is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying. Schedule 6.2 hereto identifies each
Subsidiary as of the date hereof and as updated from time to time as provided in
Section 8.5(k), the jurisdiction of its organization, the percentage of issued
and outstanding shares of each class of its capital stock or other equity
interests owned by the Borrower and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding.
All of the outstanding shares of capital stock and other equity interests of
each Subsidiary and each PROP Subsidiary are validly issued and outstanding and
fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 6.2 as owned by the Borrower or another Subsidiary are
owned, beneficially and of record, by the Borrower or such Subsidiary free and
clear of all Liens. All equity interest in each PROP Subsidiary is owned,
beneficially and of record, by PROP free and clear of all Liens. There are no
outstanding commitments or other obligations of any Subsidiary or any PROP
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary or any PROP Subsidiary.
Section 6.3.    Authority and Validity of Obligations. The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for, and to perform all
of its obligations hereunder and under the other Loan Documents executed by it.
Whitestone REIT and, each Material Subsidiary and PROP has full right and
authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, Hedging Liability, and Bank Product Obligations, and to perform all
of its obligations under the Loan Documents executed by it. The Loan Documents
delivered by Whitestone REIT, the Borrower and its, the Material Subsidiaries
and PROP have been duly authorized, executed, and delivered by such Persons and
constitute legal valid and binding obligations of Whitestone REIT, the Borrower
and its, the Material Subsidiaries and PROP enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance


‑57



--------------------------------------------------------------------------------





or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by Whitestone REIT, the
Borrower or, any Material Subsidiary or PROP of any of the matters and things
herein or therein provided for, (a) contravene or constitute a default under any
provision of law or any judgment, injunction, order or decree binding upon
Whitestone REIT, the Borrower or, any Material Subsidiary or PROP or any
provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by‑laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of Whitestone REIT, the Borrower or, any Material Subsidiary or PROP,
(b) contravene or constitute a default under any covenant, indenture or
agreement of or affecting Whitestone REIT, the Borrower or, any Material
Subsidiary or PROP or any of their Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (c) result in the creation or
imposition of any Lien on any Property of Whitestone REIT, the Borrower or, any
Material Subsidiary or PROP. Furthermore, Borrower will take the position, that
the amendments to the Prior Credit Agreement contained in this Agreement
constitute a “significant modification” of the Prior Credit Agreement within the
meaning of Treasury Regulation Section 1.1001-3(e) and that after giving effect
to this Agreement the Obligations will not qualify as “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i), in either
case, unless otherwise required by applicable law.
Section 6.4.    Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Term Loans, the Incremental Term Loans (if any) and the
Revolving Credit to refinance existing indebtedness, to fund acquisitions and
capital expenditures, for its general working capital purposes and for such
other legal and proper purposes as are consistent with all applicable laws.
Neither the Borrower, Whitestone REIT, the Borrower, any Subsidiary, PROP nor
any PROP Subsidiary is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any Loan or any other extension of credit made hereunder will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock. Margin stock
(as hereinabove defined) constitutes less than 25% of the assets of the
Borrower, its Subsidiaries, PROP and itsthe PROP Subsidiaries which are subject
to any limitation on sale, pledge or other restriction hereunder. The Borrower
will not request any Loan or Letter of Credit, shall not use, and shall ensure
that its Subsidiaries, PROP and the PROP Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or (ii) in any
manner that would result in the violation of any applicable OFAC Sanctions
Programs.
Section 6.5.    Financial Reports. The consolidated balance sheet of Whitestone
REIT, the Borrower and its Subsidiaries as of December 31, 2013, and the related
consolidated statements of income, retained earnings and cash flows of
Whitestone REIT, the Borrower and its Subsidiaries for the Fiscal Year then
ended, and accompanying notes thereto, which financial statements are
accompanied by the audit report of Pannell Kerr Forster of Texas, P.C.,
independent public


‑58



--------------------------------------------------------------------------------





accountants, and the unaudited interim consolidated balance sheet of Whitestone
REIT, the Borrower and its Subsidiaries as at June 30, 2014, and the related
consolidated statements of income, retained earnings and cash flows of
Whitestone REIT, the Borrower and its Subsidiaries for the 6 months then ended,
heretofore furnished to the Administrative Agent and the Lenders, fairly present
the consolidated financial condition of Whitestone REIT, the Borrower and its
Subsidiaries as at said date and the consolidated results of their operations
and cash flows for the period then ended in conformity with GAAP applied on a
consistent basis. None of Whitestone REIT, the Borrower or any Subsidiary has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5 hereof.
Section 6.6.    No Material Adverse Change. Since December 31, 2013, there has
been no change in the condition (financial or otherwise) or business prospects
of Whitestone REIT, the Borrower or any Subsidiary except those occurring in the
ordinary course of business, none of which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
Section 6.7.    Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements (known by Borrower to be untrue) of a material fact or omit a
material fact necessary to make the material statements contained herein or
therein not misleading, the Administrative Agent and the Lenders acknowledging
that as to any projections furnished to the Administrative Agent and the
Lenders, the Borrower only represents that the same were prepared on the basis
of information and estimates the Borrower believed to be reasonable.
Section 6.8.    Trademarks, Franchises, and Licenses. To Borrower’s knowledge,
Whitestone REIT, the Borrower, its Subsidiaries, PROP and itsthe PROP
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.
Section 6.9.    Governmental Authority and Licensing. Whitestone REIT, the
Borrower, its Subsidiaries, PROP and itsthe PROP Subsidiaries have received all
licenses, permits, and approvals of all federal, state, and local governmental
authorities, if any, necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect. No investigation or proceeding which, if adversely
determined, could reasonably be expected to result in revocation or denial of
any material license, permit or approval is pending or, to the knowledge of the
Borrower, or PROP threatened.
Section 6.10.    Good Title. Whitestone REIT, the Borrower and its Subsidiaries
have good and defensible title (or valid leasehold interests) to their assets as
reflected on the most recent consolidated balance sheet of Whitestone REIT, the
Borrower and its Subsidiaries furnished to the


‑59



--------------------------------------------------------------------------------





Administrative Agent and the Lenders (except for sales of assets in the ordinary
course of business), subject to no Liens other than Permitted Liens. The PROP
Subsidiaries have good and defensible title to their assets, subject to no Liens
other than Permitted Liens and PROP has good and defensible title to the equity
interest of each PROP Subsidiary, subject to no other Liens other than Permitted
Liens.
Section 6.11.    Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against Whitestone REIT, the Borrower, any
Subsidiary, PROP or any PROP Subsidiary or any of their Property which if
adversely determined, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
Section 6.12.    Taxes. To the Borrower’s knowledge, all tax returns required to
be filed by Whitestone REIT, the Borrower, any Subsidiary, PROP or any PROP
Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon Whitestone REIT, the
Borrower, any Subsidiary, PROP or any PROP Subsidiary or upon any of its
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except such taxes, assessments, fees and governmental
charges, if any, as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided.
The Borrower has not received written notice of any proposed additional tax
assessment against Whitestone REIT, the Borrower or its Subsidiaries for which
adequate provisions in accordance with GAAP have not been made on their
accounts. PROP has not received written notice of any additional tax assessment
against PROP or its Subsidiaries for which adequate provisions in accordance
with GAAP have not been made on their accounts. Adequate provisions in
accordance with GAAP for taxes on the books of Whitestone REIT, the Borrower,
each Subsidiary, PROP and each PROP Subsidiary have been made for all open
years, and for its current fiscal period.
Section 6.13.    Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Guarantor of any Loan Document.
Section 6.14.    Affiliate Transactions. None of Whitestone REIT, the Borrower,
any Subsidiary, PROP or any PROP Subsidiary is a party to any contracts or
agreements with any of its Affiliates on terms and conditions which are less
favorable to Whitestone REIT, the Borrower, such Subsidiary, PROP or such PROP
Subsidiary than would be usual and customary in similar contracts or agreements
between Persons not affiliated with each other.
Section 6.15.    Investment Company. None of Whitestone REIT, the Borrower, any
Subsidiary, PROP or any PROP Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


‑60



--------------------------------------------------------------------------------





Section 6.16.    ERISA. Whitestone REIT, the Borrower and each other member of
their Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of Whitestone REIT, the Borrower, any
Subsidiary, PROP or any PROP Subsidiary has any contingent liabilities with
respect to any post‑retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title I of ERISA.
Section 6.17.    Compliance with Laws. (a) Whitestone REIT, the Borrower and,
its Subsidiaries, PROP and the PROP Subsidiaries are in compliance with the
requirements of all federal, state and local laws, rules and regulationsLegal
Requirements applicable to or pertaining to their Property or business
operations (including, without limitation, the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), where any such non‑compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(b)    Without limiting the representations and warranties set forth in Section
6.17(a) above, except for such matters individually or in the aggregate, which
could not reasonably be expected to result in a Material Adverse Effect, the
Borrower and PROP each represents and warrants that: (i) Whitestone REIT, the
Borrower and, its Subsidiaries, PROP and the PROP Subsidiaries, and each of the
Properties, comply in all material respects with all applicable Environmental
Laws; (ii) Whitestone REIT, the Borrower, its Subsidiaries, PROP and itsthe PROP
Subsidiaries have obtained all governmental approvals required for their
operations and each of the Properties by any applicable Environmental Law; (iii)
Whitestone REIT, the Borrower, its Subsidiaries, PROP and itsthe PROP
Subsidiaries have not, and each of the Borrower and PROP has no knowledge of any
other Person who has, caused any Release, threatened Release or disposal of any
Hazardous Material at, on, about, or off any of the Properties in any material
quantity and, to the knowledge of each of the Borrower and PROP, none of the
Properties are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property; (iv)
none of the Properties contain and have contained any: (1) except as set forth
on Schedule 6.17, underground storage tank, (2) material amounts of asbestos
containing building material, (3) landfills or dumps, (4) hazardous waste
management facility as defined pursuant to RCRA or any comparable state law, or
(5) site on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law; (v) Whitestone REIT, the Borrower, its Subsidiaries,
PROP and itsthe PROP Subsidiaries have not used a material quantity of any
Hazardous Material and have conducted no Hazardous Material Activity at any of
the Properties; (vi) Whitestone REIT, the Borrower, its Subsidiaries, PROP and
itsthe PROP Subsidiaries have no material liability for response or corrective
action, natural resource damage or other harm pursuant to CERCLA, RCRA or any
comparable state law; (vii) Whitestone REIT, the Borrower, its Subsidiaries,
PROP and itsthe PROP Subsidiaries are not subject to, have no notice or
knowledge of and are not required to give any notice of any Environmental Claim
involving Whitestone REIT, the Borrower, any Subsidiary, PROP or any PROP
Subsidiary or any of the Properties, and there are no conditions


‑61



--------------------------------------------------------------------------------





or occurrences at any of the Properties which could reasonably be anticipated to
form the basis for an Environmental Claim against Whitestone REIT, the Borrower,
any Subsidiary, PROP or any PROP Subsidiary or such Properties; (viii) none of
the Properties are subject to any, and each of the Borrower and PROP has no
knowledge of any imminent restriction on the ownership, occupancy, use or
transferability of the Properties in connection with any (1) Environmental Law
or (2) Release, threatened Release or disposal of a Hazardous Material; and (ix)
there are no conditions or circumstances at any of the Properties which pose an
unreasonable risk to the environment or the health or safety of Persons.
    Section 6.18.    OFAC. (a) Whitestone REIT, the Borrower, its Subsidiaries,
PROP and the BorrowerPROP Subsidiaries are in compliance with the requirements
of all OFAC Sanctions Programs and Anti-Corruption Laws applicable to eitherany
of them, (b) each Subsidiary of the Borrower and of PROP is in compliance with
the requirements of all OFAC Sanctions Programs and Anti-Corruption Laws
applicable to such Subsidiary, (c) the Borrower or PROP, as applicable, has
provided to the Administrative Agent, the L/C Issuer, and the Lenders all
information regarding the Borrower and its Affiliates and Subsidiaries necessary
for the Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the best of each of the
Borrower’s and PROP’s knowledge, neither the Borrower, PROP, nor any of
itseither’s Affiliates or Subsidiaries is, as of the date hereof, named on the
current OFAC SDN List. Notwithstanding anything contained in the foregoing to
the contrary, no Borrower or Guarantor shall have any duty to investigate or
confirm that any unit holder of Borrower or shareholder of Whitestone REIT is in
compliance with the provisions of this Section 6.18 and any violation by any
such shall not be a Default under this Agreement. No Loan or Letter of Credit,
use of the proceeds of any Loan or Letter of Credit or other transactions
contemplated hereby will violate Anti-Corruption Laws or applicable OFAC
Sanctions Programs.
    Section 6.19.    Other Agreements. None of Whitestone REIT, the Borrower or
any Subsidiary is in default under the terms of any covenant, indenture or
agreement of or affecting such Person or any of its Property, which default if
uncured could reasonably be expected to have a Material Adverse Effect. None of
Whitestone REIT, Borrower or any Subsidiary shall enter into an amendment or
modification of any contract or agreement which could reasonably be expected to
have a Material Adverse Effect.
Section 6.20.    Solvency. Whitestone REIT, the Borrower, its Subsidiaries, PROP
and itsthe PROP Subsidiaries are solvent, able to pay their debts as they become
due, and have sufficient capital to carry on their business and all businesses
in which they are about to engage.
Section 6.21.    No Default. No Default or Event of Default has occurred and is
continuing.
Section 6.22.    No Broker Fees. No broker’s or finder’s fee or commission will
be payable with respect hereto or any of the transactions contemplated thereby;
and the Borrower hereby agrees to indemnify the Administrative Agent and the
Lenders against, and agrees that it will hold the Administrative Agent and the
Lenders harmless from, any claim, demand, or liability for any such broker’s or
finder’s fees alleged to have been incurred in connection herewith or therewith
and any


‑62



--------------------------------------------------------------------------------





expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.
Section 6.23.    Condition of Property; Casualties; Condemnation. Each Property
owned by Whitestone REIT, the Borrower and each Subsidiary, its Subsidiaries,
PROP and the PROP Subsidiaries, in all material respects (a) is in good repair,
working order and condition, normal wear and tear excepted, (b) is free of
material structural defects, (c) is not subject to material deferred maintenance
and (d) has and will have all building systems contained therein in good repair,
working order and condition, normal wear and tear excepted. None of the
Properties owned by Whitestone REIT, the Borrower, any Subsidiary, PROP or any
PROP Subsidiary is currently materially and adversely affected as a result of
any fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy which is
not in the process of being repaired. No condemnation or other like proceedings
that has had, or could reasonably be expected to result in, a Material Adverse
Change, are pending and served nor threatened against any Property owned by it
in any manner whatsoever. No casualty has occurred to any such Property that
could reasonably be expected to have a Material Adverse Effect.
Section 6.24.    Legal Requirements and Zoning. To each of Borrower’s and PROP’s
knowledge, the use and operation of each Property owned or leased by the
Borrower and, its Subsidiaries, PROP and the PROP Subsidiaries constitutes a
legal use (including legally nonconforming use) under applicable zoning
regulations (as the same may be modified by special use permits or the granting
of variances) and complies in all material respects with all Legal Requirements,
and does not violate in any material respect any approvals, restrictions of
record or any material agreement affecting any such Property (or any portion
thereof).
Section 6.25.    Qualified Ground Leases. The only material leases of Properties
for which either the Borrower, PROP or a Material Subsidiary is a lessee are the
Qualified Ground Leases. The Property Owner for a Real Property subject to a
Qualified Ground Lease is the lessee under such Qualified Ground Lease and no
consent is necessary to such Person being the lessee under such Qualified Ground
Lease which has not already been obtained. The Qualified Ground Leases are in
full force and effect and no defaults exist thereunder.
Section 6.26.    No Defaults; Landlord is in Compliance with Leases. Schedule
6.26 hereto identifies each Significant Lease in existence on the date hereof,
the Property which is demised pursuant to each Significant Lease and the name of
each landlord and lessee under each Significant Lease. Except as disclosed to
the Administrative Agent in writing in accordance with Section 8.5(k) hereof,
none of the Tenants under Significant Leases on Properties owned by the
Borrower, Material Subsidiaries or any other Subsidiary of the Borroweror PROP
are in default for a period in excess of 90 days on the monthly contractual rent
payments.


‑63



--------------------------------------------------------------------------------





Section 7.
Conditions Precedent.

Section 7.1.    All Credit Events. At the time of each Credit Event hereunder:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date (in which
case, the same shall be true and correct as of such earlier date);
(b)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;
(c)    in the case of a Borrowing, the Administrative Agent shall have received
the notice required by Section 1.6 hereof, in the case of the issuance of any
Letter of Credit, the L/C Issuer shall have received a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.1 hereof, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form acceptable to the
L/C Issuer together with any fees called for by Section 2.1 hereof; and
(d)    such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), inclusive, of this Section; provided, however, that the Lenders may
continue to make advances under the Revolving Credit, in the sole discretion of
the Lenders with Revolving Credit Commitments, notwithstanding the failure of
the Borrower to satisfy one or more of the conditions set forth above and any
such advances so made shall not be deemed a waiver of any Default or Event of
Default or other condition set forth above that may then exist.
Section 7.2.    Initial Credit Event. Before or concurrently with the initial
Credit Event:
(a)    the Administrative Agent shall have received this Agreement duly executed
by the Borrower, the Material Subsidiaries, as Guarantors, and the Lenders;
(b)    if requested by any Lender, the Administrative Agent shall have received
for such Lender such Lender’s duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.10 hereof;
(c)    the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents;


‑64



--------------------------------------------------------------------------------





(d)    the Administrative Agent shall have received copies of Whitestone REIT’s,
the Borrower’s and each Material Subsidiary’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary;
(e)    the Administrative Agent shall have received copies of resolutions of
Whitestone REIT’s, the Borrower’s and each Material Subsidiary’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on Whitestone REIT’s, the Borrower’s and each Material Subsidiary’s
behalf, all certified in each instance by its Secretary or Assistant Secretary
or other Authorized Representative;
(f)    the Administrative Agent shall have received copies of the certificates
of good standing for Whitestone REIT, the Borrower and each Material Subsidiary
(dated no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state of its incorporation or organization and of each state in
which it is qualified to do business as a foreign corporation or organization;
(g)    the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;
(h)    the Administrative Agent shall have received the initial fees called for
by Section 2.1 hereof;
(i)    the capital and organizational structure of Whitestone REIT, the Borrower
and its Subsidiaries shall be satisfactory to the Administrative Agent, the
Lenders, and the L/C Issuer;
(j)    the Lenders shall have received a Closing Date Borrowing Base
Certificate;
(k)    the Administrative Agent shall have received financing statement and
federal tax lien searches against the Borrower, Whitestone REIT and each
Material Subsidiary evidencing the absence of Liens on its Property except for
Permitted Liens or as otherwise permitted by Section 8.8 hereof;
(l)    the Administrative Agent shall have received a written opinion of counsel
to Whitestone REIT, the Borrower and each Material Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent;
(m)    the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower and each Guarantor;


‑65



--------------------------------------------------------------------------------





(n)    the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request; and
(o)    the Administrative Agent and any Lender shall have received any
information or materials reasonably required by the Administrative Agent or such
Lender in order to assist the Administrative Agent or such Lender in maintaining
compliance with (i) the Act (as hereinafter defined) and (ii) any applicable
“know your customer” or similar rules or regulations.
Section 7.3.    Eligible Property Additions and Deletions to the Borrowing Base.
As of the Closing Date, the Borrower represents to the Lenders and the
Administrative Agent that the Initial Properties qualify as Eligible Properties
and that the information provided on Schedule 1.1 is true and correct.
Upon not less than 10 Business Days prior written notice from the Borrower to
the Administrative Agent, the Borrower can designate that a Property be added
(subject to the other requirements for a Property qualifying as an Eligible
Property) or deleted as an Eligible Property. Such notice shall be accompanied
by a Borrowing Base Certificate setting forth the components of the Borrowing
Base as of the addition or deletion of the designated Property as an Eligible
Property, and (x) with respect to an addition, the Borrowing Base Certificate
required above and (y) with respect to a deletion, Borrower’s certification in
such detail as reasonably required by the Administrative Agent that no Default
or Event of Default exists under this Agreement and such deletion shall not (A)
cause the Eligible Properties in the aggregate to violate the Borrowing Base
Requirements, (B) cause a Default, (C) cause or result in the Borrower failing
to comply with any of the financial covenants contained in Section 8.20 hereof,
(D) cause there to be less than twenty (20) Eligible Properties or (E) cause the
Aggregate Borrowing Base Value to be less than $150,000,000. All such If (a)
Borrower at any time owns less than 50% of the beneficial ownership interest of
PROP, PROP at any time owns less than 100% of the beneficial ownership interest
of any PROP Subsidiary which owns an Eligible Property or the second anniversary
of the Second Amendment Closing Date occurs and (b) the Borrowing Base Value of
any Eligible Property owned by a PROP Subsidiary was included in the most recent
calculation of the Borrowing Base, then each Eligible Property owned by a PROP
Subsidiary shall be immediately deleted from the Borrowing Base notwithstanding
the requirements for deletion in the immediately preceding sentence, and the
Borrower shall promptly deliver to the Administrative Agent a Borrowing Base
Certificate calculating the Borrowing Base after giving effect to such deletion.
All additions shall be subject to approval by the Administrative Agent, such
approval to be given or withheld within 10 Business Days of request thereof. The
Administrative Agent shall provide the Lenders with notice promptly after the
addition or deletion of an Eligible Property from the Borrowing Base.
Notwithstanding anything contained in this Agreement to the contrary, the
Required Lenders in their reasonable discretion may (a) at the Borrower’s
request, add a Property as an Eligible Property despite the failure of such
Property to otherwise qualify as an Eligible Property and (b) upon ten (10)
Business Days’ prior written notice to the Borrower, designate that a Property
is no


‑66



--------------------------------------------------------------------------------





longer an Eligible Property upon their determination that such Property ceases
to meet the criteria set forth in the definition of Eligible Property, such
notice describing in detail the reason such property is no longer considered an
Eligible Property; provided however, that if during such ten (10) Business Day
Period the Borrower can satisfy those requirements deemed unsatisfied by the
Required Lenders, such Property shall remain an Eligible Property.
Furthermore, if no Default exists at the time of any deletion of a Property from
qualifying as an Eligible Property, any Material Subsidiary which owned such
Property, but that does not otherwise own any other Eligible Property, shall be
released from its obligations under its Affiliate Guaranty.
Section 8.
Covenants.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder and PROP agrees that, so long as the Borrowing Base Value of
an Eligible Property owned by a PROP Subsidiary was included in the most recent
calculation of the Borrowing Base, except to the extent compliance in any case
or cases is waived in writing pursuant to the terms of Section 12.11 hereof:
Section 8.1.    Maintenance of Business. (i) The Borrower shall, and shall cause
Whitestone REIT and each Material Subsidiary (other than the PROP Subsidiaries)
to, preserve and maintain its existence, except as otherwise provided in Section
8.10(c) hereof. The Borrower shall, and shall cause Whitestone REIT and each
Material Subsidiary (other than the PROP Subsidiaries) to, preserve and keep in
force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business. PROP shall, and shall cause
each PROP Subsidiary to, preserve and maintain its existence. PROP shall, and
shall cause each PROP Subsidiary to, preserve and keep in force and effect all
licenses, permits, franchises, approvals, patents, trademarks, trade names,
trade styles, copyrights, and other proprietary rights necessary to the proper
conduct of its business.
(ii)    (a) The Common Stock of Whitestone REIT shall at all times be duly
listed on the New York Stock Exchange, Inc., the American Stock Exchange or the
National Association of Securities Dealers Automated Quotation and (b)
Whitestone REIT shall timely file all reports required to be filed by it with
the New York Stock Exchange, Inc., the American Stock Exchange or the National
Association of Securities Dealers Automated Quotation and the Securities and
Exchange Commission.
Section 8.2.    Maintenance of Properties. The Borrower, Whitestone REIT and
each Material Subsidiary shall cause each of its Tenants to maintain, preserve,
and keep all of the Borrower’s, Whitestone REIT’s and each Material Subsidiary’s
Property in working condition and order (ordinary wear and tear excepted), and
Borrower, Whitestone REIT and each Material Subsidiary shall from time to time
make all needful and proper repairs, renewals, replacements, additions, and
betterments to its Property so that it shall at all times be fully preserved and
maintained.


‑67



--------------------------------------------------------------------------------





Section 8.3.    Taxes and Assessments. The Borrower, Whitestone REIT and each
Material Subsidiary shall, or shall cause its Tenants to, duly pay and discharge
all taxes, rates, assessments, fees, and governmental charges upon or against it
or its Property, in each case before the same become delinquent and before
penalties accrue thereon, unless and to the extent that the same are being
contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and adequate reserves are provided therefor.
Section 8.4.    Insurance. The Borrower shall insure and keep insured, and shall
cause Whitestone REIT and each Subsidiary to insure and keep insured and PROP
shall cause each PROP Subsidiary to insure and keep insured, with good and
responsible insurance companies all insurable Property owned by it which is of a
character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause Whitestone REIT and
each Subsidiary to insure and PROP shall cause each PROP Subsidiary to insure,
such other hazards and risks (including, without limitation, business
interruption, employers’ and public liability risks) with good and responsible
insurance companies as and to the extent usually insured by Persons similarly
situated and conducting similar businesses. TheEach of the Borrower and PROP
shall, as applicable, upon the request of the Administrative Agent, furnish to
the Administrative Agent and the Lenders a certificate setting forth in summary
form the nature and extent of the insurance maintained pursuant to this Section.
Section 8.5.    Financial Reports. The Borrower shall, and shall cause
Whitestone REIT and each Subsidiary to, maintain a standard system of accounting
in accordance with GAAP and shall furnish to the Administrative Agent, each
Lender, the L/C Issuer and each of their duly authorized representatives such
information respecting the business and financial condition of Whitestone REIT,
the Borrower and each Subsidiary as the Administrative Agent or such Lender may
reasonably request; and without any request, shall furnish to the Administrative
Agent, the Lenders, and the L/C Issuer:
(a)    as soon as available, and in any event within 50 days after the last day
of each Fiscal Quarter, a Borrowing Base Certificate showing the computation of
the Borrowing Base in reasonable detail as of the close of business on the last
day of such Fiscal Quarter, prepared by the Borrower and certified to by its
chief financial officer or another officer of the Borrower acceptable to the
Administrative Agent;
(b)    as soon as available, and in any event no later than 45 days after the
last day of each Fiscal Quarter of each Fiscal Year of the Borrower, a copy of
the consolidated and consolidating balance sheet of Whitestone REIT, the
Borrower and its Subsidiaries as of the last day of such Fiscal Quarter and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of Whitestone REIT, the Borrower and its Subsidiaries for the Fiscal
Quarter and for the fiscal year‑to‑date period then ended, each in reasonable
detail showing in comparative form the figures for the corresponding date and
period in the previous Fiscal Year, prepared by the Borrower in accordance with
GAAP (subject to the absence of footnote disclosures and year‑end audit
adjustments) and certified to by its chief


‑68



--------------------------------------------------------------------------------





financial officer or another officer of the Borrower reasonably acceptable to
the Administrative Agent;
(c)    as soon as available, and in any event no later than 90 days after the
last day each Fiscal Year of the Borrower, a copy of the consolidated and
consolidating balance sheet of Whitestone REIT, the Borrower and its
Subsidiaries as of the last day of the Fiscal Year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of Whitestone REIT, the Borrower and its Subsidiaries for the Fiscal Year
then ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous Fiscal Year, accompanied by an
unqualified opinion of independent public accountants of recognized national
standing, selected by the Borrower and reasonably satisfactory to the
Administrative Agent, to the effect that the consolidated financial statements
have been prepared in accordance with GAAP and present fairly in accordance with
GAAP the consolidated financial condition of Whitestone REIT, the Borrower and
its Subsidiaries as of the close of such Fiscal Year and the results of their
operations and cash flows for the Fiscal Year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;
(d)    within the period provided in subsection (c) above, the written statement
of the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;
(e)    promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of Whitestone REIT’s, the Borrower’s or any Subsidiary’s
operations and financial affairs given to it by its independent public
accountants;
(f)    promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by Whitestone REIT, the
Borrower or any Subsidiary to its stockholders or other equity holders, and upon
written request from the Administrative Agent, copies of each regular, periodic
or special report, registration statement or prospectus (including all Form
10‑K, Form 10‑Q and Form 8‑K reports) filed by Whitestone REIT, the Borrower or
any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;
(g)    promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of Whitestone REIT, the Borrower or
any Subsidiary or of notice of any material noncompliance with any applicable
law, regulation or guideline relating to Whitestone REIT, the Borrower or any
Subsidiary, or its business;


‑69



--------------------------------------------------------------------------------





(h)    as soon as available, and in any event within 90 days after the end of
each Fiscal Year of Whitestone REIT and the Borrower, a copy of the Borrower’s
consolidated projections of revenues, expenses and balance sheet on a
quarter‑by‑quarter basis (for not less than four (4) sequential quarters), with
such projections in reasonable detail prepared by the Borrower and in form
satisfactory to the Administrative Agent (which shall include a summary of all
significant assumptions made in preparing such business plan);
(i)    notice of any Change of Control;
(j)    promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice of (i) any threatened (in
writing) or pending litigation or governmental or arbitration proceeding or
labor controversy against Whitestone REIT, the Borrower or any Subsidiary or any
of their Property which could reasonably be expected to have a Material Adverse
Effect or (ii) the occurrence of any Default or Event of Default hereunder;
(k)    within 50 days of the end of each of the first 3 Fiscal Quarters and
within 90 days after the close of the last Fiscal Quarter of the year (i) a list
of all newly formed or acquired Subsidiaries during such quarter (such list
shall contain the information relative to such new Subsidiaries as set forth in
Schedule 6.2 hereto); (ii) a list of newly executed Significant Leases during
such quarter (upon receipt of which Schedule 6.26 shall be deemed amended to
include references to such Significant Lease); (iii) a copy of any notice of a
material default or any other material notice (including without limitation
property condition reviews) received by the Borrower or any Material Subsidiary
from any ground lessor under a Significant Lease during such quarter and (iv) a
schedule showing for such quarter (A) any Significant Lease that was or is
continuing to be in default with respect to monthly contractual rent payments in
excess of 90 days;
(l)    with each of the financial statements delivered pursuant to subsections
(b) and (c) above, a written certificate in the form attached hereto as Exhibit
E signed by the chief financial officer of the Borrower or another officer of
the Borrower reasonably acceptable to the Administrative Agent to the effect
that to the best of such officer’s knowledge and belief no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by the Borrower or any Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.20 and clauses (j), (k), (l), (n) and (o) of Section 8.8
hereof;
(m)    promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice to each Lender if a Lease of
any Eligible Property included in the Borrowing Base Value is more than sixty
(60) days past due; and


‑70



--------------------------------------------------------------------------------





(n)    promptly and in any event within 5 Business Days after knowledge thereof,
a written notice to the Administrative Agent of any change of its Credit Rating
from any Rating Agency.
Section 8.6.    Inspection. The Borrower shall, and shall cause Whitestone REIT
and each Subsidiary to and PROP shall cause each PROP Subsidiary to, permit the
Administrative Agent, each Lender, the L/C Issuer and each of their duly
authorized representatives and agents to visit and inspect any of its Property,
corporate books, and financial records, to examine and make copies of its books
of accounts and other financial records (which shall be subject to the
confidentiality requirements of Section 12.21 hereof), and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
each of the Borrower and PROP hereby authorizes such accountants to discuss with
the Administrative Agent, such Lenders, and the L/C Issuer the finances and
affairs of Whitestone REIT, the Borrower, its Subsidiaries, PROP and itsthe PROP
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
or any such Lender or the L/C Issuer may designate and, so long as no Default or
Event of Default exists, with reasonable prior notice to the Borrower. The
Administrative Agent, Lenders and the L/C Issuer shall use reasonable efforts to
coordinate inspections undertaken in accordance with this Section to reduce the
administrative burden of such inspections on the Borrower, Whitestone REIT and,
their Subsidiaries, PROP and the PROP Subsidiaries.
Section 8.7.    Liens. The Borrower shall not, nor shall it permit Whitestone
REIT or any Subsidiary to and PROP shall not permit any PROP Subsidiary to,
create, incur or permit to exist any Lien of any kind on any Property owned by
any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent any Permitted Liens.
Section 8.8.    Investments, Acquisitions, Loans and Advances. The Borrower
shall not, nor shall it permit Whitestone REIT or any Subsidiary to (i) directly
or indirectly, make, retain or have outstanding any investments (whether through
the purchase of stock or obligations or otherwise) in any Person, real property
or improvements on real property, or any loans, advances, lines of credit,
mortgage loans or other financings (including pursuant to sale/leaseback
transactions) to any other Person, or (ii) acquire any real property,
improvements on real property or all or any substantial part of the assets or
business of any other Person or division thereof; provided, however, that the
foregoing shall not apply to nor operate to prevent:
(a)    investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
(b)    investments in commercial paper rated at least P‑1 by Moody’s and at
least A‑1 by S&P maturing within one year of the date of issuance thereof;


‑71



--------------------------------------------------------------------------------





(c)    investments in certificates of deposit issued by any Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;
(d)    investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in subsection (a)
above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;
(e)    investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;
(f)    the Borrower’s investments from time to time in its Subsidiaries, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;
(g)    intercompany advances made from time to time among the Borrower and its
Subsidiaries in the ordinary course of business to finance working capital
needs;
(h)    investments held by the Borrower and its Subsidiaries as of the date of
this Agreement;
(i)    investments in individual Properties or in entities which own such
individual Properties, provided that such investment does not cause a breach of
the financial covenants set forth in Section 8.20 hereof, provided, further that
if such investments are in Properties or entities owning such properties which
are also joint ventures, Assets Under Development, Land Assets or ground leases,
then such investments shall also satisfy the requirements of clauses (j), (k),
(l) and (n) of this Section, respectively, as well as the criteria set forth in
the paragraph following clause (o) of this Section below;
(j)    investments in joint ventures (which, for the avoidance of doubt,
includes the investment by Borrower in the equity interest of PROP on the Second
Amendment Closing Date) in an amount not to exceed in the aggregate at any one
time outstanding 1015% of the Total Asset Value of the Borrower and its
Subsidiaries at such time;
(k)    investments in Assets Under Development in an amount not to exceed in the
aggregate at any one time outstanding 10% of the Total Asset Value of the
Borrower and its Subsidiaries at such time;
(l)     investments in Land Assets in an amount not to exceed in the aggregate
at any one time outstanding 5% of the Total Asset Value of the Borrower and its
Subsidiaries at such time;


‑72



--------------------------------------------------------------------------------





(m)    investments received in connection with a workout of any obligation owed
to Borrower or its Subsidiaries;
(n)     Investments in ground leases in an amount not to exceed in the aggregate
at any one time outstanding 10% of the Total Asset Value of the Borrower and its
Subsidiaries at such time;
(o)    investments other than those otherwise permitted under this Section in an
amount not to exceed in the aggregate at any one time outstanding 5% of the
Total Asset Value of the Borrower and its Subsidiaries at such time.
Investments of the type described in clauses (j), (k), (l), (n) and (o)
immediately preceding shall at no time exceed in the aggregate at any one time
outstanding 20% of the Total Asset Value of the Borrower and its Subsidiaries at
such time. In determining the amount of investments, acquisitions, loans, and
advances permitted under this Section, investments and acquisitions shall always
be taken at the original cost thereof (regardless of any subsequent appreciation
or depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
Section 8.9.    Mergers, Consolidations and Sales. Except with the prior written
consent of the Required Lenders (which shall not be unreasonably withheld,
conditioned or delayed), the Borrower shall not, nor shall it permit Whitestone
REIT or any Subsidiary to, effect any merger or consolidation, or sell,
transfer, lease or otherwise dispose of all or any part of its Property,
including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided, however, so long as no Default or
Event of Default then exist, this Section shall not apply to nor operate to
prevent:
(a)    the sale, transfer, lease or other disposition of Property of the
Borrower and its Subsidiaries to one another in the ordinary course of its
business;
(b)    sales of shares of capital stock or other equity interests by Borrower or
Whitesone REIT, so long as no Change of Control results therefrom;
(c)    the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the entity surviving the merger;
(d)    the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business;
(e)    the sale, transfer, lease or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating not more than 20% of the Total Asset
Value of the Borrower for all such transactions after the date of this
Agreement;


‑73



--------------------------------------------------------------------------------





(f)    any merger if it results in the simultaneous payoff in immediately
available funds of the Obligations; and
(g)    the merger or consolidation of the Borrower with another Person not
otherwise permitted under clauses (c) and (f) above, so long as (i) the Borrower
is the surviving entity, (ii) the Borrower has delivered evidence reasonably
satisfactory to the Administrative Agent that it will be in pro forma compliance
with all provisions of this Agreement upon and after such merger or
consolidation and (iii) the Borrower will not engage in any material line of
business substantially different from that engaged in on the Closing Date.
Section 8.10.    Maintenance of Subsidiaries. TheNeither the Borrower nor PROP
shall not assign, sell or transfer, nor shall itany such Person permit any
Material Subsidiary to issue, assign, sell or transfer, any shares of capital
stock or other equity interests of a Material Subsidiary; provided, however,
that the foregoing shall not operate to prevent (a) Liens on the capital stock
or other equity interests of Material Subsidiaries granted to the Administrative
Agent, (b) the issuance, sale and transfer to any person of any shares of
capital stock of a Material Subsidiary solely for the purpose of qualifying, and
to the extent legally necessary to qualify, such person as a director of such
Subsidiary, and (c) with respect to the Borrower, any transaction permitted by
Section 8.9(b) above.
Section 8.11.    ERISA. The Borrower and PROP shall, and shall cause Whitestone
REIT, Pillarstone REIT and each Subsidiary of Borrower and PROP to, promptly pay
and discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed could reasonably be expected to result in the
imposition of a Lien against any of its Property. The Borrower and PROP shall,
and shall cause Whitestone REIT, Pillarstone REIT and each Subsidiary of
Borrower and PROP to, promptly notify the Administrative Agent and each Lender
of: (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by
Whitestone REIT, Pillarstone REIT, the Borrower, PROP or any Subsidiary of the
Borrower or PROP of any material liability, fine or penalty, or any material
increase in the contingent liability of Whitestone REIT, Pillarstone REIT, the
Borrower, PROP or any Subsidiary of the Borrower or PROP with respect to any
post‑retirement Welfare Plan benefit.
Section 8.12.    Compliance with Laws. (a) The Borrower shall, and shall cause
Whitestone REIT and each Subsidiary to and PROP shall cause each PROP Subsidiary
to, comply in all respects with the requirements of all federal, state, and
local laws, rules, regulations, ordinances and orders applicable to or
pertaining to its Property or business operations, where any such
non‑compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property.
(b)    Without limiting the agreements set forth in Section 8.12(a) above, the
Borrower shall and shall cause Whitestone REIT and each Subsidiary and, and PROP
shall cause each PROP


‑74



--------------------------------------------------------------------------------





Subsidiary and each of the foregoing shall use commercially reasonable efforts
to cause each Tenant or subtenant, if any, to, at all times, do the following to
the extent the failure to do so, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect: (i) comply in all
material respects with, and maintain each of the Properties in compliance in all
material respects with, all applicable Environmental Laws; (ii) use commercially
reasonable efforts to require that each Tenant and subtenant, if any, of any of
the Properties or any part thereof comply in all material respects with all
applicable Environmental Laws; (iii) obtain and maintain in full force and
effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Properties; (iv) cure any
material violation by it or at any of the Properties of applicable Environmental
Laws; (v) not allow the presence or operation at any of the Properties of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law; (vi)
not manufacture, use, generate, transport, treat, store, release, dispose or
handle any Hazardous Material at any of the Properties except in the ordinary
course of its business and in de minimis amounts; (vii) within ten (10) Business
Days notify the Administrative Agent in writing of and provide any reasonably
requested documents upon receipt of written notice of any of the following in
connection with Whitestone REIT, the Borrower or, any Subsidiary, any PROP
Subsidiary or any of the Properties: (1) any material liability for response or
corrective action, natural resource damage or other harm pursuant to CERCLA,
RCRA or any comparable state law; (2) any material Environmental Claim; (3) any
material violation of an Environmental Law or material Release, threatened
Release or disposal of a Hazardous Material; (4) any restriction on the
ownership, occupancy, use or transferability arising pursuant to any (x)
Release, threatened Release or disposal of a Hazardous Material or (y)
Environmental Law; or (5) any environmental, natural resource, health or safety
condition, which could reasonably be expected to have a Material Adverse Effect;
(viii) conduct at its expense any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any material Release, threatened Release or
disposal of a Hazardous Material as required by any applicable Environmental
Law, (ix) abide by and observe any restrictions on the use of the Properties
imposed by any governmental authority as set forth in a deed or other instrument
affecting Whitestone REIT’s, the Borrower’s, any Subsidiary’s or any PROP
Subsidiary’s interest therein; (x) promptly provide or otherwise make available
to the Administrative Agent any reasonably requested environmental record
concerning the Properties which Whitestone REIT, the Borrower, any Subsidiary or
any PROP Subsidiary possesses or can reasonably obtain; and (xi) perform,
satisfy, and implement any operation or maintenance actions required by any
governmental authority or Environmental Law, or included in any no further
action letter or covenant not to sue issued by any governmental authority under
any Environmental Law.
Section 8.13.    Compliance with OFAC Sanctions Programs. (a) The Borrower and
PROP shall each at all times comply with the requirements of all OFAC Sanctions
Programs and Anti-Corruption Laws applicable to the Borrower and PROP and shall
cause Whitestone REIT, each Subsidiary and each of its SubsidiariesPROP
Subsidiary to comply with the requirements of all OFAC Sanctions Programs and
Anti-Corruption Laws applicable to such Subsidiary or such PROP Subsidiary.
Notwithstanding anything contained in the foregoing to the contrary, none of the
Borrower, Whitestone REIT and each, PROP or any Material Subsidiary shall have
any duty to investigate or confirm that any unit holder of Borrower or
shareholder of Whitestone REIT is in


‑75



--------------------------------------------------------------------------------





compliance with the provisions of this Section 8.13 and any violation by any
such shall not be a Default under this Agreement.
(b)    The Borrower and PROP shall each provide the Administrative Agent, the
L/C Issuer, and the Lenders any information regarding the Borrower, its
Affiliates, and its Subsidiaries, PROP and Subsidiaries of PROP necessary for
the Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs; subject however, in the case of Affiliates,
to the Borrower’s or PROP’s ability to provide information applicable to them.
(c)    If the Borrower or PROP obtains actual knowledge or receives any written
notice that the Borrower, PROP, any Affiliate, any Subsidiary or any Subsidiary
of PROP is named on the then current OFAC SDN List (such occurrence, an “OFAC
Event”), the Borrower or PROP shall promptly (i) give written notice to the
Administrative Agent, the L/C Issuer, and the Lenders of such OFAC Event, and
(ii) comply with all applicable laws with respect to such OFAC Event (regardless
of whether the party included on the OFAC SDN List is located within the
jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and each of the Borrower and PROP hereby authorizes and consents to
the Administrative Agent, the L/C Issuer, and the Lenders taking any and all
steps the Administrative Agent, the L/C Issuer, or the Lenders deem necessary,
in their sole but reasonable discretion, to avoid violation of all applicable
laws with respect to any such OFAC Event, including the requirements of the OFAC
Sanctions Programs (including the freezing and/or blocking of assets and
reporting such action to OFAC).
Section 8.14.    Burdensome Contracts With Affiliates. The Borrower shall not,
nor shall it permit Whitestone REIT or any Subsidiary to and PROP shall not, nor
shall it permit any PROP Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates on terms and conditions which
are less favorable to Whitestone REIT, the Borrower, such Subsidiary, PROP or
such PROP Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.
Section 8.15.    No Changes in Fiscal Year. The Fiscal Year of Whitestone REIT,
the Borrower and its Subsidiaries ends on December 31 of each year; and the
Borrower shall not, nor shall it permit Whitestone REIT or any Subsidiary to,
change its fiscal year from its present basis.
Section 8.16.    Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Material Subsidiary, the Borrower shall provide the
Administrative Agent and the Lenders notice thereof and timely comply with the
requirements of Section 4 hereof.
Section 8.17.    Change in the Nature of Business. The Borrower shall not, nor
shall it permit Whitestone REIT or any Subsidiary to and PROP shall not, nor
shall it permit any PROP Subsidiary to, engage in any business or activity if as
a result the general nature of the business of the Borrower, Whitestone REIT, or
any Subsidiarysuch Person would be changed in any material respect from the
general nature of the business engaged in by it as of the Closing Date.
Section 8.18.    Use of Proceeds. The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.


‑76



--------------------------------------------------------------------------------





Section 8.19.    No Restrictions. Except as provided herein, the Borrower shall
not, nor shall it permit Whitestone REIT or any Subsidiary to, directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of the
Borrower, Whitestone REIT or any Subsidiary to: (a) pay dividends or make any
other distribution on any Subsidiary’s capital stock or other equity interests
owned by the Borrower or any other Subsidiary, (b) pay any indebtedness owed to
Whitestone REIT, the Borrower or any other Subsidiary, (c) make loans or
advances to Whitestone REIT, the Borrower or any other Subsidiary, (d) transfer
any of its Property to Whitestone REIT, the Borrower or any other Subsidiary;
provided however, that the foregoing does not apply to any limitation on
transfers of property that is subject to a Permitted Lien or (e) guarantee the
Obligations, Hedging Liability, and Bank Product Obligations and/or grant Liens
on its assets to the Administrative Agent. PROP shall not permit any PROP
Subsidiary to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of the any PROP Subsidiary to guarantee the Guaranteed
Obligations and/or grant Liens on its assets to Administrative Agent.
Section 8.20.    Financial Covenants.
(a)    Maximum Total Indebtedness to Total Asset Value Ratio. As of the last day
of each Fiscal Quarter of the Borrower, the Borrower shall not permit the ratio
of Total Indebtedness to Total Asset Value to be greater than 0.60 to 1.00.
(b)    Maximum Secured Debt to Total Asset Value Ratio. As of the last day of
each Fiscal Quarter of the Borrower, the Borrower shall not permit the ratio of
Secured Debt to Total Asset Value to be greater than 0.40 to 1.00.
(c)    Minimum EBITDA to Fixed Charges Ratio. As of the last day of each Rolling
Period of the Borrower, the Borrower shall not permit the ratio of EBITDA for
such Rolling Period to Fixed Charges for such Rolling Period to be less than
1.50 to 1.0.
(d)    Maximum Other Recourse Debt to Total Asset Value Ratio. As of the last
day of each Rolling Period of the Borrower, the Borrower and its Subsidiaries
shall not permit the ratio of Other Recourse Debt to Total Asset Value to be
greater than 0.15 to 1.0.
(e)    Maintenance of Net Worth. The Borrower shall at all times maintain a
Tangible Net Worth of not less than the sum of (a) (i) prior to the First
Amendment Closing Date, $175,000,000, and (ii) on and after the First Amendment
Closing Date, $217,000,000, plus (b) 85% of the aggregate net proceeds received
by the Borrower or any of its Subsidiaries after the Closing Date in connection
with any offering of Stock or Stock Equivalents of the Borrower or the
Subsidiaries that results in an increase of Tangible Net Worth.
Section 8.21.    Borrowing Base Covenants. The Borrower and PROP shall cause the
Eligible Properties in the Borrowing Base to at all times comply with the
Borrowing Base Requirements; provided that if the requirements of the definition
of Borrowing Base Requirements are not met, then within five (5) Business Days
of notice of such failure either (i) the Borrower shall


‑77



--------------------------------------------------------------------------------





have cured such failure or (ii) the Eligible Property’s Borrowing Base Value
shall have been lowered or removed from the Borrowing Base to the extent
necessary to cause such failure to no longer exists.
Section 8.22.    Dividends and Certain Other Restricted Payments Whitestone
REIT, the Borrower and its Subsidiaries shall be permitted to declare and pay
distributions, dividends or redemptions from time to time in amounts determined
by the Borrower; provided, however if any Default or Event of Default under
Section 9.1(j) or Section 9.1(k) has occurred and is continuing, Whitestone
REIT, the Borrower and its Subsidiaries may only pay dividends as are necessary
to maintain Whitestone REIT’s status as a real estate investment trust under
applicable Legal Requirements.
Section 9.
Events of Default and Remedies.

Section 9.1.    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default in the payment when due of all or any part of the principal of
any Loan (whether at the stated maturity thereof or at any other time provided
for in this Agreement, other than a mandatory prepayment required by Section
1.8(b)) or of any Reimbursement Obligation; or a default for a period of two (2)
Business Days in the prepayment when due of any principal of any Loan required
by Section 1.8(b); or default for a period of five (5) Business Days in the
payment when due of any interest, fee or other Obligation payable hereunder or
under any other Loan Document;
(b)    default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.18, 8.20, 8.21 or 8.22 hereof;
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of the Borrower or (ii) written notice thereof is given to the Borrower
by the Administrative Agent; provided, however, that if at the end of such
30‑day period the applicable party is diligently pursuing remedies to cure such
default (and such default is one that is capable of being cured), then such
party shall have one additional 30‑day period to cause such cure;
(d)    any representation or warranty made herein or in any other Loan Document
or in any certificate furnished to the Administrative Agent or the Lenders
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof;
(e)    any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan


‑78



--------------------------------------------------------------------------------





Documents, or any of the Loan Documents shall for any reason not be or shall
cease to be in full force and effect or is declared to be null and void;
(f)    default and expiration of any cure periods related thereto shall occur
under (x) any Indebtedness issued, assumed or guaranteed by Whitestone REIT, the
Borrower, any Subsidiary or anyPROP Subsidiary aggregating in excess of
$25,000,000 or (y) any recourse Indebtedness issued, assumed or guaranteed by
Whitestone REIT, the Borrower, any Subsidiary or any PROP Subsidiary aggregating
in excess of $15,000,000, or a default and expiration of any cure periods
related thereto, shall occur under any indenture, agreement or other instrument
under which such Indebtedness may be issued, and such default shall continue for
a period of time sufficient to permit the acceleration of the maturity of any
such Indebtedness (whether or not such maturity is in fact accelerated), or any
such Indebtedness shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise);
(g)    any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against Whitestone REIT, the Borrower, PROP, any Subsidiary or any PROP
Subsidiary, or against any of its Property, in an aggregate amount in excess of
$25,000,000 (except to the extent fully covered by insurance pursuant to which
the insurer has accepted liability therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 30 days;
(h)    Whitestone REIT, the Borrower, PROP, any Subsidiary or any PROP
Subsidiary, or any member of its Controlled Group, shall fail to pay when due an
amount or amounts aggregating in excess of $25,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $25,000,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by Whitestone REIT, the Borrower, any Subsidiary
or any PROP Subsidiary, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against Whitestone REIT, the Borrower, any
Subsidiary or any PROP Subsidiary, or any member of its Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;
(i)    any Change of Control shall occur;
(j)    Whitestone REIT, the Borrower, PROP, any Subsidiary or any MaterialPROP
Subsidiary shall (i) have entered involuntarily against it an order for relief
under the United States Bankruptcy Code, as amended, (ii) not pay, or admit in
writing its inability to pay, its debts generally as they become due, (iii) make
an assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial


‑79



--------------------------------------------------------------------------------





part of its Property, (v) institute any proceeding seeking to have entered
against it an order for relief under the United States Bankruptcy Code, as
amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof;
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Whitestone REIT, the Borrower, PROP, any Subsidiary or
any PROP Subsidiary, or any substantial part of any of its Property, or a
proceeding described in Section 9.1(j)(v) shall be instituted against Whitestone
REIT, the Borrower, PROP, any Subsidiary or any PROP Subsidiary, and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 days;
(l)    there shall be a determination from the applicable governmental authority
from which no appeal can be taken that Whitestone REIT’s tax status as a REIT
has been lost; or
(m)    the Common Stock of Whitestone REIT fails to be duly listed on the New
York Stock Exchange, Inc., the American Stock Exchange or the National
Association of Securities Dealers Automated Quotation.
Section 9.2.    Non‑Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof) has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately deliver to the Administrative Agent Cash Collateral in an amount
equal to 102% of the aggregate amount of each Letter of Credit then outstanding,
and the Borrower agrees to immediately make such payment and acknowledges and
agrees that the Lenders would not have an adequate remedy at law for failure by
the Borrower to honor any such demand and that the Administrative Agent, for the
benefit of the Lenders, shall have the right to require the Borrower to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit. The
Administrative Agent, after giving notice to the Borrower pursuant to Section
9.1(c) or this Section 9.2, shall also promptly send a copy of such notice to
the other Lenders, but the failure to do so shall not impair or annul the effect
of such notice.


‑80



--------------------------------------------------------------------------------





Section 9.3.    Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrower shall immediately deliver to the Administrative Agent Cash
Collateral in an amount equal to 102% of the aggregate amount of each Letter of
Credit then outstanding, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.
Section 9.4.    Collateral for Undrawn Letters of Credit. (a) If the prepayment
of the amount available for drawing under any or all outstanding Letters of
Credit is required under Section 1.8(b), Section 1.14, Section 9.2 or Section
9.3 above, the Borrower shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in subsection (b)
below.
(b)    All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Bank
Product Obligations). The Collateral Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, and the L/C Issuer. If and
when requested by the Borrower, the Administrative Agent shall invest funds held
in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders. If
the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 1.8(b) hereof, at the request of the
Borrower the Administrative Agent shall release to the Borrower amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default or Event of Default exists. If the Borrower shall have
made payment of all obligations referred to in subsection (a) above required
under Section 9.2 or 9.3 hereof, so long as no Letters of Credit, Commitments,
Loans or other Obligations, Hedging Liability, or Bank Product Obligations
remain outstanding, at the request of the Borrower the Administrative Agent
shall release to the Borrower any remaining amounts held in the Collateral
Account.


‑81



--------------------------------------------------------------------------------





(c)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the
L/C Issuer (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 1.14(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the L/C Issuer, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided (other than Permitted Liens), or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower shall,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 9.4 or Section 1.14 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 9.4(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 1.14 the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.
Section 9.5.    Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.


‑82



--------------------------------------------------------------------------------





Section 10.
Change in Circumstances.

Section 10.1.    Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby related to Eurodollar Loans,
such Lender shall promptly give written notice thereof to the Borrower and such
Lender’s obligations to make or maintain Eurodollar Loans under this Agreement
shall be suspended until it is no longer unlawful for such Lender to make or
maintain Eurodollar Loans. The Borrower shall prepay on demand the outstanding
principal amount of any such affected Eurodollar Loans, together with all
interest accrued thereon and all other amounts then due and payable to such
Lender under this Agreement; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.
Section 10.2.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:
(a)    the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
(b)    the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans becomes
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
Section 10.3.    Increased Cost and Reduced Return.     (a)    Increased Costs
Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


‑83



--------------------------------------------------------------------------------





(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or Swingline Loan
(or of maintaining its obligation to participate in or to issue any Letter of
Credit or Swingline Loan), or to reduce the amount of any sum received or
receivable by such Lender, the L/C Issuer or other Recipient hereunder (whether
of principal, interest or any other amount) then, within fifteen (15) days after
request of such Lender, the L/C Issuer or other Recipient, the Borrower will pay
to such Lender, the L/C Issuer or other Recipient (with a copy to the
Administrative Agent), as the case may be, such additional amount or amounts as
will compensate such Lender, the L/C Issuer or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any lending office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity ratios, has or would have the effect
of reducing the rate of return on such Lender’s or the L/C Issuer’s capital or
on the capital of such Lender’s or the L/C Issuer’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time within fifteen (15) days after
request by such Lender, the L/C Issuer or other Recipient (with a copy to the
Administrative Agent), the Borrower will pay to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the L/C Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
L/C Issuer pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the L/C Issuer, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs


‑84



--------------------------------------------------------------------------------





or reductions, and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).
Section 10.4.    Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.
Section 10.5.    Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
Section 11.
The Administrative Agent.

Section 11.1.    Appointment and Authority. Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of Montreal to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 11 are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third‑party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Section 11.2.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the


‑85



--------------------------------------------------------------------------------





financial advisor or in any other advisory capacity for, and generally engage in
any kind of business with, the Borrower or, any Subsidiary, any PROP Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
Section 11.3.    Action by Administrative Agent; Exculpatory Provisions. (a) If
the Administrative Agent receives from the Borrower a written notice of an Event
of Default or if the L/C Issuer or any Lender shall notify Administrative Agent
of the existence of a Default or Event of Default, the Administrative Agent
shall promptly give each of the Lenders and the L/C Issuer written notice
thereof. The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary,


‑86



--------------------------------------------------------------------------------





under the circumstances as provided in Sections 9.2, 9.3, 9.4, 9.5 and 12.11),
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent in writing by the Borrower, a Lender, or the
L/C Issuer.
(c)    Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or the L/C Issuer
or participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 7.1 or 7.2 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Section 11.4.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 11.5.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Credits as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub‑agents except to the
extent that a court of


‑87



--------------------------------------------------------------------------------





competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub‑agents.
Section 11.6.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States
of America, or an Affiliate of any such bank with an office in the United States
of America. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 11 and Section
12.13 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
Section 11.7.    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


‑88



--------------------------------------------------------------------------------





Section 11.8.    L/C Issuer and Swingline Lender. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swingline Lender shall act on behalf of
the Lenders with respect to the Swingline Loans made hereunder. The L/C Issuer
and the Swingline Lender shall each have all of the benefits and immunities (i)
provided to the Administrative Agent in this Section 11 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swingline Lender in connection
with Swingline Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer and
the Swingline Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the L/C Issuer or
Swingline Lender, as applicable. Any resignation by the Person then acting as
Administrative Agent pursuant to Section 11.6 shall also constitute its
resignation or the resignation of its Affiliate as the L/C Issuer and Swingline
Lender except as it may otherwise agree. If such Person then acting as the L/C
Issuer so resigns, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as the L/C Issuer and all L/C
Obligations with respect thereto, including the right to require the Lenders to
make Loans or fund risk participations in Reimbursement Obligations pursuant to
Section 1.3. If such Person then acting as Swingline Lender resigns, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swingline Loans pursuant to Section
1.2(b). Upon the appointment by the Borrower of a successor L/C Issuer or
Swingline Lender hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender), (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swingline Lender, as applicable (other than any rights to indemnity payments
or other amounts that remain owing to the retiring L/C Issuer or Swingline
Lender), and (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents other than with respect to its outstanding
Letters of Credit and Swingline Loans, and (iii) upon the request of the
resigning L/C Issuer, the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of the resigning L/C Issuer with respect
to such Letters of Credit.
Section 11.9.    Hedging Liability and Bank Product Obligations. By virtue of a
Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 12.10 hereof, as the case may be, any Affiliate of such Lender with whom
the Borrower or any other Loan Party has entered into an agreement creating
Hedging Liability or Bank Product Obligations shall be deemed a Lender party
hereto for purposes of any reference in a Loan Document to the parties for whom
the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Guaranties as more fully set forth in Section 3.1. In connection with any
such distribution of payments and collections, or any request for the release of
the Guaranties in connection with the termination of the Commitments and the
payment in full of the Obligations, the Administrative Agent shall be entitled
to assume no amounts are due to any Lender


‑89



--------------------------------------------------------------------------------





or its Affiliate with respect to Hedging Liability or Bank Product Obligations
unless such Lender has notified the Administrative Agent in writing of the
amount of any such liability owed to it or its Affiliate prior to such
distribution or payment or release of Guaranties.
Section 11.10.    Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,” “book runners,” “lead
arrangers,” “arrangers,” or other designations for purposes hereto, but such
designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.
Section 11.11.    Authorization to Release Guaranties. The Administrative Agent
is hereby irrevocably authorized by each of the Lenders, the L/C Issuer, and
their Affiliates to release any Material Subsidiary from its obligations as a
Guarantor, at any time or from time to time, if (i) such Person ceases to be a
Material Subsidiary as a result of a transaction permitted under the Loan
Documents or (ii) the requirements of Section 4.3 hereof are met. Upon the
Administrative Agent’s request, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Person form its obligations as a
Guarantor under the Loan Documents.
Section 11.12.    Authorization of Administrative Agent to File Proofs of Claim
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under the Loan Documents including, but not limited to, Sections 1.11, 2.1, 10.3
and 12.13) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.1
and 12.13. Nothing contained herein shall be deemed


‑90



--------------------------------------------------------------------------------





to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender or the L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the L/C Issuer or to authorize the Administrative Agent to vote
in respect of the claim of any Lender or the L/C Issuer in any such proceeding.
Section 12.        Miscellaneous.
Section 12.1.    Taxes. (a) Payments Free of Withholding.
(a)    Certain Defined Terms. For purposes of this Section, the term “Lender”
includes the L/C Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without


‑91



--------------------------------------------------------------------------------





limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.10(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 12.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender


‑92



--------------------------------------------------------------------------------





under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W‑8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W‑8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I‑2 or
Exhibit I‑3, IRS Form W‑9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I‑4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply


‑93



--------------------------------------------------------------------------------





with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out‑of‑pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after‑Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 12.2.    Other Taxes. The Borrower agrees to pay on demand, and
indemnify and hold the Administrative Agent, the Lenders, and the L/C Issuer
harmless from, any Other Taxes payable in respect of this Agreement or any other
Loan Document, including interest and penalties,


‑94



--------------------------------------------------------------------------------





in the event any such taxes are assessed, irrespective of when such assessment
is made and whether or not any credit is then in use or available hereunder.
Section 12.3.    No Waiver, Cumulative Remedies. No delay or failure on the part
of the Administrative Agent, the L/C Issuer, or any Lender, or on the part of
the holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
Section 12.4.    Non‑Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.
Section 12.5.    Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.
Section 12.6.    Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and the L/C Issuer of amounts
sufficient to protect the yield of the Lenders and the L/C Issuer with respect
to the Loans and Letters of Credit, including, but not limited to, Sections
1.11, 10.3, and 12.13 hereof, shall survive the termination of this Agreement
and the other Loan Documents and the payment of the Obligations.
Section 12.7.    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


‑95



--------------------------------------------------------------------------------





(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to any Loan Party or any Subsidiary thereof (as to which the provisions of
this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
Section 12.8.    Notices; Electronic Communication. (a) Notices Generally.
Except as otherwise specified herein, all notices hereunder and under the other
Loan Documents shall be in writing (including, without limitation, notice by
telecopy) and shall be given to the relevant party at its address or telecopier
number set forth below, or such other address or telecopier number as such party
may hereafter specify by notice to the Administrative Agent and the Borrower
given by courier, by United States certified or registered mail, by telecopy or
by other telecommunication device capable of creating a written record of such
notice and its receipt. Notices under the Loan Documents to any Lender shall be
addressed to its address or telecopier number set forth on its Administrative
Questionnaire; and notices under the Loan Documents to the Borrower, any
Guarantor the Administrative Agent, or the L/C Issuer shall be addressed to its
respective address or telecopier number set forth below:
to the Borrower or any Guarantor:


Whitestone REIT Operating Partnership, L.P.
2600 South Gessner Road, Suite 500
Houston, Texas 77063
Attention:David K. Holeman
Telephone:(713) 435-2227
Telecopy:(713) 465-8847


With copy to:


Bass, Berry & Sims PLC
100 Peabody Place, Suite 9001300
Memphis, Tennessee 38103
Attention: T. Gaillard Uhlhorn
Telephone: (901) 543-5943
Telecopy: (901) 543-5999
to the Administrative Agent and L/C Issuer:
Bank of Montreal
100 High Street
26th Floor
Boston, Massachusetts
Attention:Lloyd Baron
Telephone:617-960-2372
Telecopy:617-960-2392



‑96



--------------------------------------------------------------------------------





Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section
1.3(f) or Section 1.6 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such respective Section by electronic communication. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore, provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
Section 12.9.    Counterparts; Integration; Effectiveness. (a) Counterparts;
Integration; Effectiveness. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
7.2, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (e.g., “pdf” or “tif”)
format shall be effective as delivery of an original executed counterpart of
this Agreement. For purposes of determining compliance with the conditions
specified in Section 7.2 hereof, each Lender and the L/C Issuer that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required


‑97



--------------------------------------------------------------------------------





thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice from such Lender or the L/C Issuer prior to the Closing Date specifying
its objection thereto.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois State Electronic Commerce Security Act, or
any other similar state laws based on the Uniform Electronic Transactions Act.
Section 12.10.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of such Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Credit) any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments and the Loans at the time owing to
it (in each case with respect to any Credit) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the relevant Commitment (which for this purpose includes
Loans outstanding


‑98



--------------------------------------------------------------------------------





thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non‑pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit or any unfunded Commitments with respect to any Term
Credit if such assignment is to a Person that is not a Lender with a Commitment
in respect of such Credit, an Affiliate of such Lender or an Approved Fund with
respect to such Lender, or (ii) any Term Loans to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) and Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


‑99



--------------------------------------------------------------------------------





(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any other Loan Party or any Loan Party’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons or Borrower or Borrower’s Affiliates.
No such assignment shall be made to a natural Person, the Borrower, any
Guarantor or any of the Borrower’s or such Guarantor’s Affiliates or
Subsidiaries.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.13 and 12.14 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.


‑100



--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago, Illinois
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, the
Borrower or the Administrative Agent but with notice to the Borrower of the
identity of any such participant and amount of such participation, sell
participations to any Person (other than a natural Person or the Borrower or any
other Loan Party or any Loan Party’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) except to the extent provided in this Section 12.10, such participation
shall not entitle such participant to any rights or privileges under this
Agreement, (iv) except to the extent provided in this Section 12.10, such
participant shall have no direct rights against the Loan Parties and (v) the
Borrower, the Administrative Agent, the L/C Issuer and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.8 with respect to
any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.11 that
expressly relate to amendments requiring the unanimous consent of the Lenders,
or of all affected Lenders, in the Credit in which such Participant
participates. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 1.11, 10.3 and 12.1 (subject to the requirements and
limitations therein, including the requirements under Section 12.1(g) (it being
understood that the documentation required under Section 12.1(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 1.13 and 10.4 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 10.3 or 12.1, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and Participant’s
expense, to use reasonable efforts to cooperate with the


‑101



--------------------------------------------------------------------------------





Borrower to effectuate the provisions of Section 1.13 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.14 as though it were a Lender; provided
that such Participant agrees to be subject to Section 12.7 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non‑fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103‑1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 12.11.    Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and (c)
if the rights or duties of the Administrative Agent, the L/C Issuer or the
Swingline Lender are affected thereby, the Administrative Agent, the L/C Issuer
or the Swingline Lender, as applicable; provided that:
(i)    no amendment or waiver pursuant to this Section 12.11 shall (A) increase
or extend any Commitment of any Lender without the consent of such Lender or (B)
reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder (including, specifically, any change in the
manner of computation of any financial covenant (including any defined terms
with respect thereto) used in determining the Applicable Margin that would
result in a reduction of any interest rate without the written consent of each
Lender affected thereby), or (C) release the Borrower or any Guarantor (except
as expressly provided herein) without the consent of each Lender;
(ii)    no amendment or waiver pursuant to this Section 12.11 shall, unless
signed by each Lender affected thereby, extend the Revolving Credit Termination
Date, extend the Term A Credit Termination Date, extend the Term B Credit
Termination Date, extend the


‑102



--------------------------------------------------------------------------------





Term C Credit Termination Date, change the definition of “Required Lenders” or
“Percentage,” change the provisions of Section 2.1, the pro rata sharing
provisions of Sections 3.1 and 12.7 or this Section 12.11, or affect the number
of Lenders required to take any action hereunder or under any other Loan
Document; and
(iii)    no amendment to Section 13 hereof shall be made without the consent of
the Guarantors affected thereby.
Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders) and such Defaulting
Lender’s Commitments shall be excluded for purposes of determining “Required
Lenders”, except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (2) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision, (3) guarantees, collateral security documents
and related documents executed by the Borrower or any other Loan Party in
connection with this Agreement may be in a form reasonably acceptable to the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (x) comply with local law or advice of local counsel, (y) cure
ambiguities, omissions, mistakes or defects or (z) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents, and (4) the Borrower and the
Administrative Agent may, without the input or consent of any other Lender,
effect amendments to this Agreement and the other Loan Documents as may be
necessary in the reasonable opinion of the Borrower and the Administrative Agent
to effect the provisions of Section 1.16.
Section 12.12.    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 12.13.    Costs and Expenses; Indemnification. (a) The Borrower agrees
to pay all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated.
The Borrower agrees to pay to the Administrative Agent, the L/C Issuer, and each
Lender, and any other holder of any Obligations outstanding hereunder, all costs
and expenses reasonably incurred or paid by the Administrative Agent, the L/C
Issuer, such Lender, or any such holder, including reasonable attorneys’ fees
and disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such


‑103



--------------------------------------------------------------------------------





costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower or any Guarantor as a debtor
thereunder). The Borrower further agrees to indemnify the Administrative Agent,
the L/C Issuer, each Lender, and any security trustee therefor, and their
respective directors, officers, employees, agents, financial advisors, and
consultants (each such Person being called an “Indemnitee”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all reasonable fees and disbursements of counsel for any
such Indemnitee and all reasonable expenses of litigation or preparation
therefor, whether or not the Indemnitee is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan or Letter of Credit, other than
those which arise from the gross negligence or willful misconduct of the party
claiming indemnification, as determined in a final, non‑appealable judgment by a
court of competent jurisdiction. The Borrower, upon demand by the Administrative
Agent, the L/C Issuer, or a Lender at any time, shall reimburse the
Administrative Agent, the L/C Issuer, or such Lender for any reasonable legal or
other expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except if the same is directly due
to the gross negligence or willful misconduct of the party to be indemnified, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction. To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. The obligations
of the Borrower under this Section shall survive the termination of this
Agreement.
(b)    The Borrower unconditionally agrees to indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, costs, loss or expense, including without
limitation, response, remedial or removal costs and all fees and disbursements
of counsel for any such Indemnitee, arising out of any of the following: (i) any
presence, release, threatened release or disposal of any hazardous or toxic
substance or petroleum by Whitestone REIT, the Borrower, any Subsidiary or any
PROP Subsidiary or otherwise occurring on or with respect to its Property
(whether owned or leased), (ii) the operation or violation of any environmental
law, whether federal, state, or local, and any regulations promulgated
thereunder, by Whitestone REIT, the Borrower, any Subsidiary or any PROP
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), (iii) any claim for personal injury or property damage in
connection with Whitestone REIT, the Borrower, any Subsidiary or any PROP
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by Whitestone REIT, the Borrower, any
Subsidiary or any PROP Subsidiary made herein or in any other Loan Document
evidencing or securing any Obligations or setting forth terms and conditions
applicable thereto or otherwise relating thereto, except for damages arising
from the willful misconduct or gross negligence of the relevant Indemnitee, as
determined in a final, non‑appealable judgment by a court of competent
jurisdiction. This indemnification shall survive the payment and


‑104



--------------------------------------------------------------------------------





satisfaction of all Obligations and the termination of this Agreement for a
period of five (5) years, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim under this indemnification. This indemnification shall be binding
upon the successors and assigns of the Borrower and shall inure to the benefit
of each Indemnitee and its successors and assigns.
(c)    To the extent that (i) the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by any of them to the Administrative Agent (or any sub‑agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party (and without
limiting its obligation to do so) or (ii) any liabilities, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever are imposed on, incurred by, or asserted against,
Administrative Agent, the L/C Issuer, the Swingline Lender or a Related Party in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by Administrative Agent, the L/C
Issuer, the Swingline Lender or a Related Party in connection therewith, then,
in each case, each Lender severally agrees to pay to the Administrative Agent
(or any such sub‑agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought based on
each Lender’s share of the Total Credit Exposure at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the L/C
Issuer or the Swingline Lender solely in its capacity as such, only the Lenders
party to the Revolving Credit shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Lenders’ pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each such Lender’s share of the Revolving Credit
Exposure at such time); and provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub‑agent), the L/C Issuer or the Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub‑agent), the L/C Issuer or the Swingline Lender in
connection with such capacity. The Lenders’ obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.
Section 12.14.    Set‑off. In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, if an Event of Default shall have occurred and be continuing, with
the prior written consent of the Administrative Agent, each Lender, the L/C
Issuer, and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender, the L/C
Issuer or any such Affiliate, to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, the L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such


‑105



--------------------------------------------------------------------------------





obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or the L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 1.14 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 12.15.    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
Section 12.16.    Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control, (b)
neither the Borrower nor any Guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that the Administrative Agent or any
Lender may have received hereunder shall, at the option of the Administrative
Agent, be (i) applied as a credit against the then outstanding principal amount
of Obligations hereunder and accrued and unpaid interest thereon (not to exceed
the maximum amount permitted by applicable law), (ii) refunded to the Borrower,
or (iii) any combination of the foregoing, (d) the interest rate payable
hereunder or under any other Loan Document shall be automatically subject to
reduction to the maximum lawful contract rate allowed under applicable usury
laws (the “Maximum Rate”), and this Agreement and the other Loan Documents shall
be deemed to have been, and shall be, reformed and modified to reflect such
reduction in the relevant interest rate, and (e) neither the Borrower nor any
Guarantor or endorser shall have any action against the Administrative Agent or
any Lender for any damages whatsoever arising out of the payment or collection
of any Excess Interest. Notwithstanding the


‑106



--------------------------------------------------------------------------------





foregoing, if for any period of time interest on any of Borrower’s Obligations
is calculated at the Maximum Rate rather than the applicable rate under this
Agreement, and thereafter such applicable rate becomes less than the Maximum
Rate, the rate of interest payable on the Borrower’s Obligations shall remain at
the Maximum Rate until the Lenders have received the amount of interest which
such Lenders would have received during such period on the Borrower’s
Obligations had the rate of interest not been limited to the Maximum Rate during
such period.
Section 12.17.    Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries.
Section 12.18.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This agreement, the Notes and the other Loan Documents (except as otherwise
specified therein), and the rights and duties of the parties hereto, shall be
construed and determined in accordance with the laws of the State of Illinois
without regard to conflicts of law principles that would require application of
the laws of another jurisdiction.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Illinois State court
or, to the extent permitted by applicable Legal Requirements, in such federal
court. Each party hereto hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements. Nothing in this Agreement or any other Loan Document or otherwise
shall affect any right that the Administrative Agent, the L/C Issuer or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any Guarantor or
its respective properties in the courts of any jurisdiction.
(c)    The Borrower and each Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Legal Requirements, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 12.18(b). Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in any action or proceeding arising out of or relating to any Loan Document, in
the manner provided for notices (other than telecopy or e‑mail) in Section 12.8.
Nothing in this Agreement or any other Loan


‑107



--------------------------------------------------------------------------------





Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable Legal Requirements.
Section 12.19.    Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to any Loan Document or the transactions
contemplated thereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section.
Section 12.20.    USA Patriot Act. Each Lender and the L/C Issuer that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Loan Parties
that pursuant to the requirements of the Act, it is required to obtain, verify,
and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the L/C Issuer to identify such Loan Party in accordance
with the Act.
Section 12.21.     Confidentiality. Each of the Administrative Agent, the
Lenders, and the L/C Issuer severally agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Whitestone REIT, the Borrower, PROP, any Subsidiary or any PROP
Subsidiary and its obligations, (g) with the prior written consent of the
Borrower, (h) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any Lender or the L/C Issuer on a non‑confidential
basis from a source other than Whitestone REIT, the Borrower, PROP, any
Subsidiary or any PROP Subsidiary or any of their directors, officers, employees
or agents, including accountants, legal counsel and other advisors, (i) to
rating agencies if requested or required by such agencies in connection with a
rating relating to the Loans or the Commitments hereunder, or (j) to entities
which compile and publish information about the syndicated loan market, provided
that only basic information about the pricing and structure of the transaction
evidenced hereby may


‑108



--------------------------------------------------------------------------------





be disclosed pursuant to this subsection (j). For purposes of this Section,
“Information” means all information received from the Borrower, PROP, any of the
Subsidiaries or any of the PROP Subsidiaries or from any other Person on behalf
of Whitestone REIT, the Borrower, PROP, any Subsidiary or any PROP Subsidiary
relating to Whitestone REIT, the Borrower, PROP, any Subsidiary or any PROP
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a non-confidential basis prior to disclosure by Whitestone REIT, the
Borrower, PROP, any Subsidiary or any of its SubsidiariesPROP Subsidiary or from
any other Person on behalf of Whitestone REIT, the Borrower, PROP, any
Subsidiary or any of the SubsidiariesPROP Subsidiary.
Section 12.22.    Amendment and Restatement; No Novation. From and after the
date of this Agreement, all references to the Prior Credit Agreement in any Loan
Document or in any other instrument or document shall, unless otherwise
explicitly stated therein, be deemed to refer to this Agreement. This Agreement
shall become effective as of the date hereof, and supersede all provisions of
the Prior Credit Agreement as of such date, upon the execution of this Agreement
by each of the parties hereto and fulfillment of the conditions precedent
contained in Section 7.2 hereof. This Agreement shall constitute for all
purposes an amendment and restatement of the Prior Credit Agreement and not a
new agreement and all obligations outstanding under the Prior Credit Agreement
shall, subject to Section 12.23 hereof, continue to be outstanding hereunder and
shall not constitute a novation of the indebtedness or other obligations
outstanding under the Prior Credit Agreement.
Section 12.23.    Equalization of Loans and Commitments. Upon the satisfaction
of the conditions precedent set forth in Section 7.2 hereof, all loans
outstanding under the Prior Credit Agreement shall remain outstanding as the
initial Borrowing of Loans under this Agreement and, in connection therewith,
the Borrower shall be deemed to have prepaid all outstanding Eurodollar Loans on
the Closing Date and shall pay to each Lender who is currently a party to the
Prior Credit Agreement any compensation due such Lender under Section 1.11 of
the Prior Credit Agreement as a result thereof (to the extent invoiced prior to
the Closing Date and if not waived under the Prior Credit Agreement by any
Lender in writing delivered to the Administrative Agent prior to the Closing
Date). On the Closing Date, the Lenders each agree to make such purchases and
sales of interests in the outstanding Loans between themselves so that each
Lender is then holding its relevant Percentage of outstanding Loans. Such
purchases and sales shall be arranged through the Administrative Agent and each
Lender hereby agrees to execute such further instruments and documents, if any,
as the Administrative Agent may reasonably request in connection therewith.
Section 12.28.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.     Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto (including any party becoming a party hereto by virtue of an
Assignment and Assumption) acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


‑109



--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 13.
The Guarantees.

Section 13.1.    The Guarantees. To induce the Lenders and the L/C Issuer to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrower by reason of the Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, Whitestone REIT
and, subject to the terms of Section 4.3 hereof, each Material Subsidiary party
hereto, (including any Material Subsidiary formed or acquired after the Closing
Date executing an Additional Guarantor Supplement in the form attached hereto as
Exhibit G or such other form acceptable to the Administrative Agent) hereby
unconditionally and irrevocably guarantee jointly and severally with all other
Guarantors to the Administrative Agent, the Lenders, the L/C Issuer and their
Affiliates, the due and punctual payment of all present and future Obligations,
Hedging Liability and Bank Product Obligations, including, but not limited to,
the due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations and the due and punctual payment of all other
obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding). In case of failure by
the Borrower or other obligor punctually to pay any obligations guaranteed
hereby, each Affiliate Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.


‑110



--------------------------------------------------------------------------------





Section 13.2.    Guarantee Unconditional. The obligations of each Affiliate
Guarantor under this Section 13 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:
(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;
(c)    any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;
(d)    the existence of any claim, set‑off, or other rights which the Borrower
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;
(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;
(f)    any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Borrower or other obligor, regardless of what obligations
of the Borrower or other obligor remain unpaid;
(g)    any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations or any provision of applicable law or regulation purporting
to prohibit the payment by the Borrower or other obligor or any other guarantor
of the principal of or interest on any Loan or any Reimbursement Obligation or
any other amount payable under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations; or
(h)    any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Affiliate Guarantor under this Section 13.
Section 13.3.    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Except as otherwise set forth in Section 4.3 or Section 7.3
hereof, each Affiliate


‑111



--------------------------------------------------------------------------------





Guarantor’s obligations under this Section 13 shall remain in full force and
effect until the Commitments are terminated, all Letters of Credit have expired,
and the principal of and interest on the Loans and all other amounts payable by
the Borrower and the Affiliate Guarantors under this Agreement and all other
Loan Documents and, if then outstanding and unpaid, all Hedging Liability and
Bank Product Obligations shall have been paid in full. If at any time any
payment of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable by the Borrower or other obligor or any
Affiliate Guarantor under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or other obligor or of any guarantor, or otherwise, each Affiliate
Guarantor’s obligations under this Section 13 with respect to such payment shall
be reinstated at such time as though such payment had become due but had not
been made at such time.
Section 13.4.    Subrogation. Each Affiliate Guarantor agrees it will not
exercise any rights which it may acquire by way of subrogation by any payment
made hereunder, or otherwise, until all the obligations guaranteed hereby shall
have been paid in full subsequent to the termination of all the Commitments and
expiration of all Letters of Credit. If any amount shall be paid to aan
Affiliate Guarantor on account of such subrogation rights at any time prior to
the later of (x) the payment in full of the Obligations, Hedging Liability and
Bank Product Obligations and all other amounts payable by the Borrower hereunder
and the other Loan Documents and (y) the termination of the Commitments and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders (and their
Affiliates) and shall forthwith be paid to the Administrative Agent for the
benefit of the Lenders and the L/C Issuer (and their Affiliates) or be credited
and applied upon the Obligations, Hedging Liability and Bank Product
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement.
Section 13.5.    Waivers. Each Affiliate Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice except as specifically
provided for herein, as well as any requirement that at any time any action be
taken by the Administrative Agent, any Lender, the L/C Issuer or any other
Person against the Borrower or other obligor, another guarantor, or any other
Person.
Section 13.6.    Limit on Recovery. Notwithstanding any other provision hereof,
the right of recovery against each Affiliate Guarantor under this Section 13
shall not exceed $1.00 less than the lowest amount which would render such
Affiliate Guarantor’s obligations under this Section 13 void or voidable under
applicable law, including, without limitation, fraudulent conveyance law.
Section 13.7.    Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower or other obligor under this Agreement or
any other Loan Document, or any agreement relating to Hedging Liability or Bank
Product Obligations, is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower or such obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents, or
under any agreement relating to Hedging Liability or Bank Product Obligations,
shall nonetheless be payable by the Affiliate Guarantors hereunder forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.


‑112



--------------------------------------------------------------------------------





Section 13.8.    Benefit to Affiliate Guarantors. The Borrower and the Affiliate
Guarantors are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of the Borrower has a direct impact
on the success of each Affiliate Guarantor. Each Affiliate Guarantor will derive
substantial direct and indirect benefit from the extensions of credit hereunder.
Section 13.9.    Affiliate Guarantor Covenants. Each Affiliate Guarantor shall
take such action as the Borrower is required by this Agreement to cause such
Affiliate Guarantor to take, and shall refrain from taking such action as the
Borrower is required by this Agreement to prohibit such Affiliate Guarantor from
taking.
Section 13.10.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Affiliate Guaranty in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section, or
otherwise under the Affiliate Guaranty provided hereby, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until discharged in
accordance with Section 13.3. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 13.11.    Subordination. Each Affiliate Guarantor (each referred to
herein as a “Subordinated Creditor”) hereby subordinates the payment of all
indebtedness, obligations, and liabilities of the Borrower or other Loan Party
owing to such Subordinated Creditor, whether now existing or hereafter arising,
to the indefeasible payment in full in cash of all Obligations, Hedging
Liability, and Bank Product Obligations. During the existence of any Event of
Default, subject to Section 13.4, any such indebtedness, obligation, or
liability of the Borrower or other Loan Party owing to such Subordinated
Creditor shall be enforced and performance received by such Subordinated
Creditor as trustee for the benefit of the holders of the Obligations, Hedging
Liability, and Bank Product Obligations and the proceeds thereof shall be paid
over to the Administrative Agent for application to the Obligations, Hedging
Liability, and Bank Product Obligations (whether or not then due), but without
reducing or affecting in any manner the liability of such Affiliate Guarantor
under this Section 13.
[Signature Pages to Follow]




‑113



--------------------------------------------------------------------------------






This Amended and Restated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written.
“Borrower”
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership
By: Whitestone REIT
Its: General Partner
By:


Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer




[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






“ADMINISTRATIVE AGENT, SWINGLINE LENDER AND L/C ISSUER”
BANK OF MONTREAL, as L/C Issuer, Swingline Lender and as Administrative Agent
By    
Name    
Title    




[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






“LENDERS”
BANK OF MONTREAL, as a Lender
By    
Name    
Title    




[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender
By    
Name    
Title    


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,     as a Lender
By    
Name    
Title    






[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,     as a Lender
By    
Name    
Title    












[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






REGIONS BANK, as a Lender
By    
Name    
Title    












[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK, as a Lender
By    
Name    
Title    


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






SUNTRUST BANK, as a Lender
By    
Name    
Title    




[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender
By    
Name    
Title    
By    
Name    
Title    






[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






“Guarantors”


Whitestone REIT, a Maryland real estate investment trust
By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone REIT Operating Partnership III LP, a Texas limited partnership
By:
Whitestone REIT Operating Partnership III GP: LLC

Its:
General Partner

By:
Whitestone REIT Operating Partnership, L.P.,

Its:
Sole Member

By:
Whitestone REIT

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Ahwatukee Plaza, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone Shops at Pinnacle, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Fountain Square, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone Village Square at Dana Park LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Centers LLC, a Texas limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone Sunnyslope Village, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Offices LLC, a Texas limited liability company
By:
WhitestonePillarstone Capital REIT Operating Partnership, L.P.LP, a Delaware
limited partnership

Its:
Sole Member

By:
WhitestonePillarstone Capital REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: Corporate, Secretary and Chief OperatingFinancial
Officer
Whitestone Pima Norte LLC, a Texas limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Fountain Hills LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone CP Woodland Ph 2, LLC, a Delaware limited liability company
By:
WhitestonePillarstone Capital REIT Operating Partnership, L.P.LP, a Delaware
limited partnership

Its:
Sole Member

By:
WhitestonePillarstone Capital REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: Corporate, Secretary and Chief OperatingFinancial
Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Market Street at DC Ranch, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone Heritage Trace Plaza 1 LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Heritage Trace Plaza 2 LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone Strand LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Promenade, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone Towne Center, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer




[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Williams Trace Shops LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


Whitestone Williams Trace Plaza LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone City View LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone Davenport Village LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Managing Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. Dee
Title: Corporate Secretary and Chief Operating Officer




[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





By:
Whitestone Davenport TRS LLC, a Delaware limited liability company

Its:
Managing Member

By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


Whitestone Parkside Village North, LLC a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer




[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Parkside Village South, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone Gilbert Tuscany Village Corner LLC a Delaware limited liability
company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







Whitestone Keller Place LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. DeeTitle: , Corporate Secretary and Chief Operating Officer
Whitestone Quinlan Crossing LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
Name: John J. Dee, Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Mercado, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
John J. Dee, Corporate Secretary and Chief Operating Officer
Whitestone La Mirada, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
John J. Dee, Corporate Secretary and Chief Operating Officer


[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Whitestone Seville, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership

Its:
Sole Member

By:
Whitestone REIT, a Maryland real estate investment trust

Its:
General Partner

By:    
John J. Dee, Corporate Secretary and Chief Operating Officer




Pillarstone Capital REIT Operating Partnership LP, a Delaware limited
partnership
By:
Pillarstone Capital REIT, a Maryland real estate investment trust

Its:
General Partner

By        
Title: CorporateJohn J. Dee, Secretary and Chief OperatingFinancial Officer




[Signature Page Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
NOTICE OF PAYMENT REQUEST
[Date]
[Name of Lender]
[Address]
Attention:
Reference is made to the Amended and Restated Credit Agreement, dated as of
November 7, 2014, among Whitestone REIT Operating Partnership, L.P., the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of Montreal, as Administrative Agent (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”). Capitalized
terms used herein and not defined herein have the meanings assigned to them in
the Credit Agreement. [The Borrower has failed to pay its Reimbursement
Obligation in the amount of $____________. Your Revolver Percentage of the
unpaid Reimbursement Obligation is $_____________] or
[__________________________ has been required to return a payment by the
Borrower of a Reimbursement Obligation in the amount of $_______________. Your
Revolver Percentage of the returned Reimbursement Obligation is
$_______________.]
Very truly yours,
BANK OF MONTREAL, as L/C Issuer
By    
Name    
Title    









--------------------------------------------------------------------------------






EXHIBIT B
NOTICE OF BORROWING
Date:    , ____
To:
Bank of Montreal, as Administrative Agent for the Lenders from time to time
parties to the Amended and Restated Credit Agreement dated as of November 7,
2014 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Whitestone REIT Operating Partnership, L.P., certain
Guarantors which are signatories thereto, certain Lenders which are from time to
time parties thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:
The undersigned, Whitestone REIT Operating Partnership, L.P. (the “Borrower”),
refers to the Credit Agreement, the terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably, pursuant to
Section 1.6 of the Credit Agreement, of the Borrowing specified below:
1.    The Business Day of the proposed Borrowing is ___________, ____.
2.    The aggregate amount of the proposed Borrowing is $______________.
3.    The Borrowing is being advanced under the [Revolving][Term A][Term B]
[Term C] Credit.
4.    The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] Loans.
[5.    The duration of the Interest Period for the Eurodollar Loans included in
the Borrowing shall be ____________ months.]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
(a)    the representations and warranties of the Borrower contained in Section 6
of the Credit Agreement are true and correct as though made on and as of such
date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct as of such date); and





--------------------------------------------------------------------------------





(b)    no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
                            
By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         









--------------------------------------------------------------------------------






EXHIBIT C
NOTICE OF CONTINUATION/CONVERSION
Date: ____________, ____
To:
Bank of Montreal, as Administrative Agent for the Lenders from time to time
parties to the Amended and Restated Credit Agreement dated as of November 7,
2014 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Whitestone REIT Operating Partnership, L.P., certain
Guarantors which are from time to time signatories thereto, certain Lenders
which are from time to time parties thereto, and Bank of Montreal, as
Administrative Agent

Ladies and Gentlemen:
The undersigned, Whitestone REIT Operating Partnership, L.P. (the “Borrower”),
refers to the Credit Agreement, the terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably, pursuant to
Section 1.6 of the Credit Agreement, of the [conversion] [continuation] of the
Loans specified herein, that:
1.    The conversion/continuation Date is __________, ____.
2.    The aggregate amount of the [Revolving] [Term A] [Term B] [Term C] Loans
to be [converted] [continued] is $______________.
3.    The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.
4.    [If applicable:] The duration of the Interest Period for the [Revolving]
[Term A] [Term B] [Term C] Loans included in the [conversion] [continuation]
shall be _________ months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the representations and warranties of the Borrower contained in Section 6
of the Credit Agreement are true and correct as though made on and as of such
date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct as of such date);
provided, however, that this condition shall not apply to the conversion of an
outstanding Eurodollar Loan to a Base Rate Loan; and





--------------------------------------------------------------------------------





(b)    no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
                        
By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         
    





--------------------------------------------------------------------------------






EXHIBIT D-1
[AMENDED AND RESTATED] TERM A NOTE
U.S. $_______________    ____________, _______
FOR VALUE RECEIVED, the undersigned, WHITESTONE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
_________________________ (the “Lender”) or its registered assigns at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of ___________________ Dollars
($__________) or, if less, the aggregate unpaid principal amount of all Term A
Loans made or maintained by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of such Term A Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
[This Note is one of the Term A Notes referred to in the Amended and Restated
Credit Agreement dated as of November 7, 2014, among the Borrower, the
Guarantors party thereto, the Lenders and L/C Issuer party thereto, and Bank of
Montreal, as Administrative Agent (as amended by the First Amendment to Amended
and Restated Credit Agreement and Guarantor Supplement dated as of October 30,
2015 and as may be further extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.]
[This Amended and Restated Note (this “Note”) amends and restates that certain
[Term Note] dated [_________] made by the Borrower in favor of the Lender (the
“Original Term Note”) and is one of the Term A Notes referred to in the Amended
and Restated Credit Agreement dated as of November 7, 2014, among the Borrower,
the Guarantors party thereto, the Lenders and L/C Issuer party thereto, and Bank
of Montreal, as Administrative Agent (as amended by the First Amendment to
Amended and Restated Credit Agreement and Guarantor Supplement dated as of
October 30, 2015 and as may be further extended, renewed, amended or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. This Note is





--------------------------------------------------------------------------------





issued in replacement and substitution for, and supersedes, the Original Term
Note. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of Illinois.]
Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
[SIGNATURE PAGE FOLLOWS]


‑2‑

--------------------------------------------------------------------------------





WHITESTONE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By: Whitestone REIT
Its: General Partner


By:    
Name:     
Title:     








‑3‑

--------------------------------------------------------------------------------






EXHIBIT D-2
[AMENDED AND RESTATED] TERM B NOTE
U.S. $_______________    ____________, _______
FOR VALUE RECEIVED, the undersigned, WHITESTONE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
_________________________ (the “Lender”) or its registered assigns at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of ___________________ Dollars
($__________) or, if less, the aggregate unpaid principal amount of all Term B
Loans made or maintained by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of such Term B Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
[This Note is one of the Term B Notes referred to in the Amended and Restated
Credit Agreement dated as of November 7, 2014, among the Borrower, the
Guarantors party thereto, the Lenders and L/C Issuer party thereto, and Bank of
Montreal, as Administrative Agent (as amended by the First Amendment to Amended
and Restated Credit Agreement and Guarantor Supplement dated as of October 30,
2015 and as may be further extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.]
[This Amended and Restated Note (this “Note”) amends and restates that certain
[Term Note] dated [_________] made by the Borrower in favor of the Lender (the
“Original Term Note”) and is one of the Term B Notes referred to in the Amended
and Restated Credit Agreement dated as of November 7, 2014, among the Borrower,
the Guarantors party thereto, the Lenders and L/C Issuer party thereto, and Bank
of Montreal, as Administrative Agent (as amended by the First Amendment to
Amended and Restated Credit Agreement and Guarantor Supplement dated as of
October 30, 2015 and as may be further extended, renewed, amended or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. This Note is





--------------------------------------------------------------------------------





issued in replacement and substitution for, and supersedes, the Original Term
Note. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of Illinois.]
Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
By: Whitestone REIT
Its: General Partner
By:    
Name:     
Title:     



EXHIBIT D-3
TERM C NOTE
U.S. $_______________    ____________, _______
FOR VALUE RECEIVED, the undersigned, WHITESTONE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
_________________________ (the “Lender”) or its registered assigns at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of ___________________ Dollars
($__________) or, if less, the aggregate unpaid principal amount of all Term C
Loans made or maintained by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of such Term C Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
This Note is one of the Term C Notes referred to in the Amended and Restated
Credit Agreement dated as of November 7, 2014, among the Borrower, the
Guarantors party thereto, the Lenders and L/C Issuer party thereto, and Bank of
Montreal, as Administrative Agent (as amended by the First Amendment to Amended
and Restated Credit Agreement and Guarantor Supplement dated as of October 30,
2015 and as may be further extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.
Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
By: Whitestone REIT
Its: General Partner
By:    
Name:     
Title:     


‑2‑

--------------------------------------------------------------------------------






EXHIBIT D-4
[AMENDED AND RESTATED] REVOLVING NOTE


U.S. $_______________    ____________, 20___
FOR VALUE RECEIVED, the undersigned, Whitestone REIT Operating Partnership,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
____________________ (the “Lender”) or its registered assigns on the Revolving
Credit Termination Date of the hereinafter defined Credit Agreement, at the
principal office of the Administrative Agent in Chicago Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of ___________________ Dollars
($__________) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
[This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated as of November 7, 2014, among the Borrower, the
Guarantors party thereto, the Lenders and L/C Issuer party thereto, and Bank of
Montreal, as Administrative Agent (as amended by the First Amendment to Amended
and Restated Credit Agreement and Guarantor Supplement dated as of October 30,
2015 and as may be further extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.]
[This Amended and Restated Note (this “Note”) amends and restates that certain
[Revolving Note] dated [_________] made by the Borrower in favor of the Lender
(the “Original Revolving Note”) and is one of the Revolving Notes referred to in
the Amended and Restated Credit Agreement dated as of November 7, 2014, among
the Borrower, the Guarantors party thereto, the Lenders and L/C Issuer party
thereto, and Bank of Montreal, as Administrative Agent (as amended by the First
Amendment to Amended and Restated Credit Agreement and Guarantor Supplement
dated as of October 30, 2015 and as may be further extended, renewed, amended or
restated from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits and security provided for





--------------------------------------------------------------------------------





thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. This Note is issued in replacement and
substitution for, and supersedes, the Original Revolving Note. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of Illinois.]
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
[SIGNATURE PAGE FOLLOWS]


‑2‑

--------------------------------------------------------------------------------





WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:    
Name:     
Title:     




‑3‑

--------------------------------------------------------------------------------






EXHIBIT D-5
INCREMENTAL TERM NOTE
U.S. $_______________    ____________, _______
FOR VALUE RECEIVED, the undersigned, WHITESTONE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
_________________________ (the “Lender”) or its registered assigns at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of ___________________ Dollars
($__________) or, if less, the aggregate unpaid principal amount of all
Incremental Term Loans made or maintained by the Lender to the Borrower pursuant
to the Credit Agreement and the Increase Joinder Agreement (as defined below),
together with interest on the principal amount of such Incremental Term  Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement or the Increase Joinder
Agreement, as applicable.
This Note is one of the Incremental Term Notes referred to in the Amended and
Restated Credit Agreement dated as of November 7, 2014, among the Borrower, the
Guarantors party thereto, the Lenders and L/C Issuer party thereto, and Bank of
Montreal, as Administrative Agent (as amended by the First Amendment to Amended
and Restated Credit Agreement and Guarantor Supplement dated as of October 30,
2015 and as may be further extended, renewed, amended or restated from time to
time, the “Credit Agreement”); and the Incremental Term Loan which this Note
evidences has been effected pursuant to that certain [Joinder Agreement] dated
as of _______, 20___ among the Borrower, [Insert Name of Incremental Term Loan
Lender], and Bank of Montreal, as Administrative Agent (the “Increase Joinder
Agreement”). This Note and the holder hereof are entitled to all the benefits
and security provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of Illinois.
Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:    
Name:     
Title:     






‑2‑

--------------------------------------------------------------------------------






EXHIBIT D‑6
SWING NOTE
U.S. $_____________    ____________, 20__
FOR VALUE RECEIVED, the undersigned, WHITESTONE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
___________________ (the “Lender”) or its registered assigns on the Revolving
Credit Termination Date of the hereinafter defined Credit Agreement, at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of
_______________________________ Dollars ($____________) or, if less, the
aggregate unpaid principal amount of all Swingline Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of the Swingline Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.
This Note is the Swing Note referred to in the Amended and Restated Credit
Agreement dated as of November 7, 2014 among the Borrower, the Guarantors party
thereto, the Lenders and L/C Issuer party thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of Illinois.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:    





--------------------------------------------------------------------------------





Name:     
Title:     






‑2‑

--------------------------------------------------------------------------------






EXHIBIT E
COMPLIANCE CERTIFICATE
To:
Bank of Montreal, as Administrative Agent under, and the Lenders party to, the
Credit Agreement described below

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Amended and Restated Credit Agreement dated as
of November 7, 2014, among Whitestone REIT Operating Partnership, L.P., as
Borrower, the Guarantors signatory thereto, the Administrative Agent and the
Lenders party thereto (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”). Unless otherwise defined herein, the terms used
in this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ____________ of Whitestone REIT, the General Partner
of Whitestone REIT Operating Partnership, L.P.;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
4.    The financial statements required by Section 8.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and
5.    The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.





--------------------------------------------------------------------------------





Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
    
    
    
    
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
By: Whitestone REIT
Its: General Partner
By:    
Name:     
Title:     








‑2‑

--------------------------------------------------------------------------------






SCHEDULE I
TO COMPLIANCE CERTIFICATE
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
COMPLIANCE CALCULATIONS
FOR AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF NOVEMBER 7, 2014
CALCULATIONS AS OF _____________, _______



--------------------------------------------------------------------------------

A. Maximum Total Indebtedness to Total Asset Value Ratio (Section 8.20(a))
 
1. Total Indebtedness
$___________
2. Total Asset Value as calculated on Exhibit A hereto
___________
3. Ratio of Line A1 to A2
____:1.0
4. Line A3 must not exceed
0.60:1.0
5. The Borrower is in compliance (circle yes or no)
yes/no


B. Maximum Secured Debt to Total Asset Value Ratio (Section 8.20(b))
 
1. Secured Debt
$___________
2. Total Asset Value as calculated on Exhibit A hereto
___________
3. Ratio of Line B1 to B2
____:1.0
4. Line B3 must not exceed
.40:1.0
5. The Borrower is in compliance (circle yes or no)
yes/no
C. Minimum EBITDA to Fixed Charges Ratio (Section 8.20(c))
 
1. Net Income
$___________
2. Depreciation and amortization expense
___________
3. Interest Expense
___________
4. Income tax expense
___________
5. Extraordinary, unrealized or non-recurring losses
___________
6. Rent received but reserved for capital expenditures
___________
7. Extraordinary gains and unrealized gains
___________
8. Income tax benefits
___________






--------------------------------------------------------------------------------





9. Sum of Lines C2, C3, C4 and C5
___________
10. Sum of Lines C6, C7 and C8
___________
11. Line C1 plus Line C9 minus Line C10 (“EBITDA”)
___________
12. Fixed Charges
___________
13. Ratio of Line C11 to Line C12
____:1.0
14. Line C13 shall not be less than
1.50:1.0
15. The Borrower is in compliance (circle yes or no)
yes/no
D. Maximum Other Recourse Debt to Total Asset Value Ratio (Section 8.20(d))
 
1. Other Recourse Debt
$___________
2. Total Asset Value as calculated on Exhibit A hereto
___________
3. Ratio of Line D1 to Line D2
____:1.0
4. Line D3 shall not exceed
0.15:1.0
5. The Borrower is in compliance (circle yes or no)
yes/no
E. Tangible Net Worth (Section 8.20(e))
 
1. Tangible Net Worth
$___________
2. Aggregate net proceeds of Stock and Stock Equivalent offerings
___________
3. 85% of Line E2
___________
4. $217,000,000 plus Line E3
___________
5. Line E1 shall not be less than Line E4
 
6. The Borrower is in compliance (circle yes or no)
yes/no
F. Investments in Joint Ventures (Section 8.8(j))
 
1. Investments in joint ventures
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 1015% of Line F2
___________
4. Line F1 shall not exceed Line F3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
G. Investments in Assets Under Development (Section 8.8(k))
 
1. Investments in Assets Under Development
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ____________
3. 10% of Line G2
___________
4. Line G1 shall not exceed Line G3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
H. Investments in Land Assets (Section 8.8(l))
 
1. Investments in Land Assets
$___________



‑2‑

--------------------------------------------------------------------------------





2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 5% of Line H2
___________
4. Line H1 shall not exceed Line H3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
I. Investments in Ground Leases (Section 8.8(n))
 
1. Investments in Ground Leases
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 10% of Line I2
___________
4. Line I1 shall not exceed Line I3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
J. Other Investments (Section 8.8(o))
 
1. Investments other than those permitted under Section 8.8
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 5% of Line J2
___________
4. Line J1 shall not exceed Line J3
 
5. The Borrower is in compliance (circle yes or no)
yes/no
K. Aggregate Investment Limitation (Section 8.8)
 
1. Sum of Lines F1, G1, H1, I1 and J1
$___________
2. Total Asset Value as calculated on Exhibit A hereto
  ___________
3. 20% of Line K2
___________
4. Line K1 shall not exceed Line K3
 
5. The Borrower is in compliance (circle yes or no)
yes/no





‑3‑

--------------------------------------------------------------------------------







EXHIBIT A TO SCHEDULE I
TO COMPLIANCE CERTIFICATE
OF WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


This Exhibit A is attached to Schedule I to the Compliance Certificate of
Whitestone REIT Operating Partnership, L.P. dated ___________ __, 20__ and
delivered to Bank of Montreal, as Administrative Agent, and the Lenders party to
the Credit Agreement referred to therein. The undersigned hereby certifies that
the following is a true, correct and complete calculation of Total Asset Value
for Rolling Period most recently ended:


A. LEGACY HOUSTON PROPERTIES OWNED FOR 12 MONTHS OR MORE


Property
Adjusted Property NOI
 
$_____________________________ plus
 
$_____________________________ plus
 
$_____________________________ plus
 
equals Consolidated Adjusted Property NOI of $_______________
 
divided by Capitalization Rate for Legacy Houston Properties (8.00%) EQUALS:
$________________________.

B. OTHER PROPERTIES OWNED FOR 12 MONTHS OR MORE


Property
Adjusted Property NOI
 
$_____________________________ plus
 
$_____________________________ plus
 
$_____________________________ plus
 
equals Consolidated Adjusted Property NOI of $_______________
 
divided by Capitalization Rate for all other Properties (7.50%) EQUALS:
$________________________.



C. PROPERTIES OWNED FOR LESS THAN 12 MONTHS




‑4‑

--------------------------------------------------------------------------------





Property
Purchase Price
 
$_____________________________ plus
 
$_____________________________ plus
 
$_____________________________ plus
 
EQUALS:
$ _________________________.



D. AGGREGATE UNRESTRICTED CASH EQUALS: $_____________________________.


E. LAND, MORTGAGE/MEZZANINE LOANS, NOTES RECEIVABLE AND CONSTRUCTION IN
    PROGRESS: $_____________________________.


F. MARKETABLE SECURITIES (WITHOUT LIENS): $_____________________________.


G. PRO RATA SHARE OF AFFILIATE COMPONENTS: $_____________________________.


TOTAL ASSET VALUE (SUM OF A, B, C, D, E, F AND G) EQUALS:
$_________________________.


‑5‑

--------------------------------------------------------------------------------







WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         


‑6‑

--------------------------------------------------------------------------------







EXHIBIT B TO SCHEDULE I
TO COMPLIANCE CERTIFICATE
OF WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


This Exhibit B is attached to Schedule I to the Compliance Certificate of
Whitestone REIT Operating Partnership, L.P. dated November 7, 2014 and delivered
to Bank of Montreal, as Administrative Agent, and the Lenders party to the
Credit Agreement referred to therein. The undersigned hereby certifies that the
following is a true, correct and complete calculation of Property NOI for all
Properties for Rolling Period most recently ended:


Property
Property Income
Minus
Property Expenses
equals
Property NOI
 
$_________________
-
$_________________
=
$_________________
 
$_________________
-
$_________________
=
$_________________
 
$_________________
-
$_________________
=
$_________________
 
$_________________
-
$_________________
=
$_________________



TOTAL PROPERTY NOI FOR ALL PROPERTIES:        $_____________


WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         




‑7‑

--------------------------------------------------------------------------------





EXHIBIT F
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ________________________________


‑8‑

--------------------------------------------------------------------------------





________________________________
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:    ________________________________

________________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.
Borrower(s):    Whitestone REIT Operating Partnership, L.P., a Delaware limited
partnership

4.
Administrative Agent: Bank of Montreal, as the administrative agent under the
Credit Agreement

5.
Credit Agreement:    Amended and Restated Credit Agreement dated as of _______
among Whitestone REIT Operating Partnership, L.P., a Delaware limited
partnership the Lenders parties thereto, Bank of Montreal, as Administrative
Agent, and the other agents parties thereto

6.
Assigned Interest[s]:

ASSIGNOR[S]
Assignee[s]
Credit Assigned
Aggregate Amount of Commitment/Loans for all Lenders
AMOUNT OF COMMITMENT/LOANS ASSIGNED8
Percentage Assigned of Commitment/
Loans
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%

[7.    Trade Date:    ______________]
[PAGE BREAK]


‑9‑

--------------------------------------------------------------------------------





Effective Date: ________________, 20___ [To be inserted by Administrative Agent
and which shall be the effective date of recordation of transfer in the register
therefor.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:    
Name:    
Title:    
[NAME OF ASSIGNOR]
By:    
Name:    
Title:    
ASSIGNEE[S]
[NAME OF ASSIGNEE]
By:    
Name:    
Title:    
[NAME OF ASSIGNEE]
By:    
Name:    
Title:    


[Consented to and] Accepted:


‑10‑

--------------------------------------------------------------------------------





BANK OF MONTREAL, as
Administrative Agent
By:    
Name:    
Title:    
[Consented to:]
[NAME OF RELEVANT PARTY]
By:    
Name:    
Title:    






‑11‑

--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
SECTION 1.
REPRESENTATIONS AND WARRANTIES.

Section 1.1.    Assignor[s]. [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
Section 1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.10(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.10(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.5 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be





--------------------------------------------------------------------------------





delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
SECTION 2.
PAYMENTS.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.
SECTION 3.
GENERAL PROVISIONS.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Illinois.








‑2‑

--------------------------------------------------------------------------------






EXHIBIT G
ADDITIONAL GUARANTOR SUPPLEMENT
______________, ___
Bank of Montreal, as Administrative Agent for the Lenders named in the Amended
and Restated Credit Agreement dated as of November 7, 2014, among Whitestone
REIT Operating Partnership, L.P., as Borrower, the Guarantors signatories
thereto, the Lenders from time to time party thereto, and the Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”)
Ladies and Gentlemen:
Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.
The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including, without limitation,
Section 13 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.
The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Illinois.





--------------------------------------------------------------------------------





Very truly yours,
[NAME OF SUBSIDIARY GUARANTOR]
By    
Name    
Title___________________________________


‑2‑

--------------------------------------------------------------------------------






EXHIBIT H
BORROWING BASE CERTIFICATE
To:
Bank of Montreal, as Administrative Agent under, and the Lenders party to, the
Credit Agreement described below.

Pursuant to the terms of the Amended and Restated Credit Agreement dated as of
November 7, 2014, among us (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”), we submit this Borrowing Base Certificate to
you and certify that the calculation of the Borrowing Base set forth below and
on any Exhibits to this Certificate is true, correct and complete as of the
Borrowing Base Determination Date.
A. Borrowing Base Determination Date: __________________ ____, 20___.
B. The Borrowing Base as of the Borrowing Base Determination Date is calculated
as:
1. 60% of the Aggregate Borrowing Base Value as calculated on Exhibit A hereto
$_________________
2. Debt Service Coverage Amount as calculated on Exhibit B hereto
$_________________
3. The lesser of Line 1 and Line 2.
$_________________
4. Aggregate Revolving Loans and face amount of Letters of Credit outstanding
$_________________
5. Aggregate amount of Unsecured Other Recourse Debt
$_________________
6. Line 3 minus Line 4 minus Line 5 (the “Borrowing Base”)


$_________________








--------------------------------------------------------------------------------





The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ______ day of __________________
20___.
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
                            
By: Whitestone REIT
Its: General Partner


By:                        
Name:                         
Title:                         




2

--------------------------------------------------------------------------------






EXHIBIT A TO BORROWING BASE CERTIFICATE
OF WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


This Exhibit A is attached to the Borrowing Base Certificate of Whitestone REIT
Operating Partnership, L.P. for the Borrower Base Determination Date of
___________ ____, 20___ and delivered to Bank of Montreal, as Administrative
Agent, and the Lenders party to the Credit Agreement referred to therein. The
undersigned hereby certifies that the following is a true, correct and complete
calculation of Borrowing Base Value as of the Borrowing Base Determination Date
set forth above:


A. PROPERTIES OWNED FOR 12 MONTHS OR MORE


Eligible Property
Adjusted Property NOI
/
Capitalization Rate
X
Borrower’s ownership Percentage
=
Borrowing Base Value
 
$__________
 
%__________
 
%__________
 
$__________
 
$__________
 
%__________
 
%__________
 
$__________
 
$__________
 
%__________
 
%__________
 
$__________
 
$__________
 
%__________
 
%__________
 
$__________



B. PROPERTIES OWNED FOR LESS THAN 12 MONTHS


Eligible Property
Purchase Price
 
$_____________________________ plus
 
$_____________________________ plus
 
$_____________________________ plus
 
EQUALS:
$ _________________________.



THE SUM OF A PLUS B EQUALS THE AGGREGATE
BORROWING BASE VALUE OF ALL ELIGIBLE PROPERTIES:    $__________


1. The above calculation is based on no less than 20 Eligible
Properties    yes/no
2. The aggregate Occupancy Rate for all Eligible Properties is greater
than 80%    yes/no


3. No more than 25% of the Aggregate Borrowing Base Value above is    
comprised of any one Eligible Property    yes/no







--------------------------------------------------------------------------------





4. No more than 5% of the Aggregate Borrowing Base Value above is    
comprised of Eligible Properties owned by PROP Subsidiaries    yes/no


5. If the second anniversary of the Second Amendment Closing Date has occurred,
the above calculation does not include Eligible Properties owned
by PROP Subsidiaries    yes/no


6. No more than 15% of the Aggregate Borrowing Base Value is    
comprised of Post-Development Assets    yes/no
If the answer to any item 1 through 56 above is no, then adjustments
must be made to cause compliance with items 1 through 56.


4

--------------------------------------------------------------------------------





EXHIBIT B TO BORROWING BASE CERTIFICATE
OF WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


This Exhibit B is attached to the Borrowing Base Certificate of Whitestone REIT
Operating Partnership, L.P. for the Borrowing Base Determination Date of
__________ ___, 20__ and delivered to Bank of Montreal, as Administrative Agent,
and the Lenders party to the Credit Agreement referred to therein. The
undersigned hereby certifies that the following is a true, correct and complete
calculation of Debt Service Coverage Amount as of the Borrowing Base
Determination Date set forth above:


Eligible Property
DEBT SERVICE COVERAGE AMOUNT
AS CALCULATED ON ANNEX I TO THIS EXHIBIT B
 
$__________
 
$__________
 
$__________
 
$__________



TOTAL DEBT SERVICE COVERAGE AMOUNT OF ALL SUCH ELIGIBLE
PROPERTIES:    $__________




5

--------------------------------------------------------------------------------





ANNEX I TO EXHIBIT B TO BORROWING BASE CERTIFICATE
OF WHITESTONE REIT OPERATING PARTNERSHIP, L.P.


[Borrower to Insert Calculation of Debt Service Coverage Amount for each
Eligible Property]










6

--------------------------------------------------------------------------------






EXHIBIT I‑1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement dated as of
November 7, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among Whitestone REIT Operating Partnership, L.P., as
Borrower, the Guarantors signatories thereto, the Lenders from time to time
party thereto, and Bank of Montreal, as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.
Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non‑U.S. Person status on IRS Form W‑8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[NAME OF LENDER]
By:    
Name:    
Title:    
Date:
, 20[_]










--------------------------------------------------------------------------------






EXHIBIT I‑2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement dated as of
November 7, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among Whitestone REIT Operating Partnership, L.P., as
Borrower, the Guarantors signatories thereto, the Lenders from time to time
party thereto, and Bank of Montreal, as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.
Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non‑U.S. Person status on IRS Form W‑8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:    
Name:    
Title:    
Date:
, 20[_]










--------------------------------------------------------------------------------






EXHIBIT I‑3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement dated as of
November 7, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among Whitestone REIT Operating Partnership, L.P., as
Borrower, the Guarantors signatories thereto, the Lenders from time to time
party thereto, and Bank of Montreal, as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.
Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W‑8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W‑8BEN or (ii) an
IRS Form W‑8IMY accompanied by an IRS Form W‑8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:    
Name:    
Title:    
Date:
, 20[_]










--------------------------------------------------------------------------------






EXHIBIT I‑4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Amended and Restated Credit Agreement dated as of
November 7, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among Whitestone REIT Operating Partnership, L.P., as
Borrower, the Guarantors signatories thereto, the Lenders from time to time
party thereto, and Bank of Montreal, as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.
Pursuant to the provisions of Section 4.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W‑8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W‑8BEN or (ii) an IRS Form W‑8IMY accompanied by an IRS Form W‑8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:    
Name:    
Title:    
Date:    , 20[_]







--------------------------------------------------------------------------------






SCHEDULE 1.1

INITIAL PROPERTIES


Property
 
Owner
Bissonnet/Beltway
 
Whitestone REIT Operating Partnership III LP
Centre SouthWestchase
 
Whitestone REIT Operating Partnership III LP
WestchaseShaver
 
Whitestone REIT Operating Partnership III LP
Shaver
 
Whitestone REIT Operating Partnership III LP
Spoerlein Commons
 
Whitestone REIT Operating Partnership, L.P.
Desert Canyon
 
Whitestone REIT Operating Partnership, L.P.
Ahwatukee Plaza
 
Whitestone Ahwatukee Plaza LLC
Shops at Pinnacle
 
Whitestone Shops at Pinnacle LLC
Kempwood
 
Whitestone Centers LLC
Sugar Park
 
Whitestone Centers LLC
Providence
 
Whitestone Centers LLC
Lion Square
 
Whitestone Centers LLC
Sunridge
 
Whitestone Centers LLC
Dana Park
 
Whitestone Village Square at Dana Park, LLC
Fountain Square
 
Whitestone Fountain Square LLC
Windsor
 
Whitestone REIT Operating Company IV, LLC
Bellnot
 
Whitestone REIT Operating Partnership III LP
Gilbert Tuscany
 
Whitestone REIT Operating Partnership, L.P.
Town Park
 
Whitestone Centers LLC
South Richey
 
Whitestone Centers LLC
Torrey Square
 
Whitestone Centers LLC
Holly Knight
 
Whitestone Centers LLC
The Citadel
 
Whitestone REIT Operating Partnership, L.P.
Market Place
 
Whitestone Sunnyslope Village, LLC
Webster Point
 
Whitestone REIT Operating Partnership III LP
Brookhill
 
Whitestone REIT Operating Company IV, LLC
CP Northwest
 
Whitestone REIT Operating Partnership III LP
LBJ
 
Whitestone Offices LLC
Pima Norte
 
Whitestone Pima Norte LLC
Fountain Hills
 
Whitestone Fountain Hills LLC
CP Woodland II
 
Whitestone CP Woodland Ph 2, LLC
Market Street at DC Ranch
 
Whitestone Market Street at DC Ranch, LLC






--------------------------------------------------------------------------------





Property
 
Owner
Heritage Trace
 
Whitestone Heritage Trace Plaza 1 LLC




Whitestone Heritage Trace Plaza 2 LLC
The Strand
 
Whitestone Strand LLC
The Promenade at Fulton Ranch
 
Whitestone Promenade, LLC
Fulton Ranch Towne Center
 
Whitestone Towne Center, LLC
Williams Trace Shops
 
Whitestone Williams Trace Shops LLC
Williams Trace Plaza
 
Whitestone Williams Trace Plaza LLC
City View
 
Whitestone City View LLC
Davenport Village
 
Whitestone Davenport Village LLC
Parkside South
 
Whitestone Parkside Village South, LLC
Parkside North
 
Whitestone Parkside Village North, LLC
Quinlan Crossing
 
Whitestone Quinlan Crossing LLC
Keller Place
 
Whitestone Keller Place LLC
Gilbert Hard Corner
 
Whitestone Gilbert Tuscany Village Corner LLC
Mercado
 
Whitestone Mercado, LLC
La Mirada
 
Whitestone La Mirada, LLC
Seville
 
Whitestone Seville, LLC







‑4‑

--------------------------------------------------------------------------------






SCHEDULE I

COMMITMENTS




Lender
Revolving Credit Commitment
Term A Loan Commitment
Term B Loan Commitment
Term C Loan Commitment
TOTAL OF LENDER
COMMITMENTS


Bank of Montreal
$36,500,000
$4,250,000
$4,250,000
$45,000,000
$90,000,000


US Bank National Association
$42,000,000
$6,500,000
$6,500,000
$35,000,000
$90,000,000


Wells Fargo Bank, National Association
$62,000,000
$14,000,000
$14,000,000
-
$90,000,000


Bank of America, N.A.
$62,000,000
$14,000,000
$14,000,000
-
$90,000,000


SunTrust Bank
$35,000,000
$5,000,000
$5,000,000
$15,000,000
$60,000,000


Regions Bank
$22,500,000
$3,750,000
$3,750,000
-
$30,000,000


Deutsche Bank AG, New York Branch
$25,000,000
-
-
-
$25,000,000


The Huntington National Bank
$15,000,000
$2,500,000
$2,500,000
$5,000,000
$25,000,000
TOTAL
OF COMMITMENTS
$300,000,000.00
$50,000,000.00
$50,000,000.00
$100,000,000.00
$500,000,000.00














--------------------------------------------------------------------------------






SCHEDULE 5.1

LEGACY HOUSTON PROPERTIES


Property Name


Holly Knight
Kempwood Plaza
Bissonett Beltway
Town Park Plaza
Bellnott Square
Corporate Park Northwest
Torrey Square
Lion Square
Westchase Plaza
Sunridge Center
South Richey Shopping Center
South Shaver
Providence Shopping Center
Sugar Park Plaza
Interstate 10 Warehouse
Westbelt Plaza
Westgate Service Center
Dairy Ashford
Main Park II
Plaza Park Business Center
Holly Hall Industrial Park
Corporate Park West
Corporate Park Woodland
Woodlake Plaza







--------------------------------------------------------------------------------






Schedule 6.2


Subsidiaries


1.
Whitestone Centers LLC, a Texas limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)



2.
Whitestone Industrial-Office LLC, a Texas limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)



2.
3. Whitestone REIT Operating Partnership III GP LLC, a Texas limited liability
company (wholly owned by Whitestone REIT Operating Partnership, L.P.)



3.
4. Whitestone REIT Operating Partnership III LP, Ltd., a Texas limited
partnership (a 99% limited partner interest owned by Whitestone REIT Operating
Partnership, L.P. and a 1% general partner interest owned by Whitestone REIT
Operating Partnership III GP, LLC)



5.
Whitestone REIT Operating Partnership III LP, a Texas limited partnership (a 99%
limited partner interest owned by Whitestone Operating Partnership III LP, Ltd.
and a 1% general partner interest owned by Whitestone REIT Operating Partnership
III GP, LLC)



4.
6. Whitestone REIT Operating Company IV LLC, a Texas limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



5.
7. Whitestone Pima Norte LLC, a Texas limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)



6.
8. Whitestone Corporate Park West LLC, a Texas limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.



9.
Whitestone Offices LLC, a Texas limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)



7.
10. Whitestone Retail Services, L.L.C., a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



8.
11. Whitestone Brokerage Services, L.L.C., a Texas limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



9.
12. Whitestone SunnySlope Village, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



10.
13. Whitestone Featherwood, LLC, a Texas limited liability company (wholly owned
by Whitestone REIT Operating Partnership, L.P.)








--------------------------------------------------------------------------------





11.
14. Whitestone Terravita Marketplace, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



12.
15. Whitestone Ahwatukee Plaza, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



13.
16. Whitestone Pinnacle of Scottsdale, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



14.
17. Whitestone Pinnacle of Scottsdale-Phase II, LLC, a Delaware limited
liability company (wholly owned by Whitestone REIT Operating Partnership, L.P.)



15.
18. Whitestone Shops at Starwood, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



16.
19. Whitestone Shops at Starwood-Phase III, LLC, a Delaware limited liability
company (wholly owned by Whitestone REIT Operating Partnership, L.P.)



17.
20. Whitestone Shops at Pinnacle, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



18.
21. Whitestone Paradise Plaza, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)



19.
22. Whitestone Fountain Square, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



20.
23. Whitestone Village Square at Dana Park LLC, a Delaware limited liability
company (wholly owned by Whitestone REIT Operating Partnership, L.P.)



21.
24. Whitestone Village Square at Dana Park Development Land LLC, a Delaware
limited liability company (wholly owned by Whitestone REIT Operating
Partnership, L.P.)



22.
25. Whitestone Pecos Ranch, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)



23.
26. Whitestone Headquarters Village, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



24.
27. Whitestone TRS, Inc., a Delaware corporation (wholly owned by Whitestone
REIT Operating Partnership, L.P.)



25.
28. Whitestone Mercado, LLC, a Delaware limited liability company (wholly owned
by Whitestone REIT Operating Partnership, L.P.)





‑2‑

--------------------------------------------------------------------------------





26.
29. Whitestone Realty, LLC, an Arizona limited liability company (wholly owned
by Whitestone REIT Operating Partnership, L.P.)



27.
30. Whitestone Anthem Martketplace LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



31.
Whitestone Uptown Tower, LLC, a Delaware limited liability company (wholly owned
by Whitestone REIT Operating Partnership, L.P.)



28.
32. Whitestone Anthem Marketplace Development Land LLC, a Delaware limited
liability company (wholly owned by Whitestone REIT Operating Partnership, L.P.)



29.
33. Whitestone Fountain Hills LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)



34.
Whitestone CP Woodland Ph 2, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)



30.
35. Whitestone Woodlake Plaza, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)



31.
36. Whitestone Market Street at DC Ranch, LLC, a Delaware limited liability
company (wholly owned by Whitestone REIT Operating Partnership, L.P.)



32.
37. Whitestone Heritage Trace Plaza 1 LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



33.
38. Whitestone Heritage Trace Plaza 2 LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



34.
39. Whitestone Strand LLC, a Delaware limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)



35.
40. Whitestone Promenade, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)



36.
41. Whitestone Towne Center, LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)



37.
42. Whitestone Williams Trace Plaza LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



38.
43. Whitestone Williams Trace Shops LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)





‑3‑

--------------------------------------------------------------------------------





39.
44. Whitestone Clearlake Offices LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



40.
45. Whitestone Towne Center Corner, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



41.
46. Whitestone Village Square at Dana Park Corner LLC, a Delaware limited
liability company (wholly owned by Whitestone REIT Operating Partnership, L.P.)



42.
47. Whitestone City View LLC, a Delaware limited liability company (wholly owned
by Whitestone REIT Operating Partnership, L.P.)



43.
48. Whitestone Davenport TRSVillage LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



49.
Whitestone Davenport Village LLC, a Delaware limited liability company (a 79%
membership interest owned by Whitestone REIT Operating Partnership, L.P. and a
21% membership interest owned by Whitestone Davenport TRS LLC)



44.
50. Whitestone Parkside Village South, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



45.
51. Whitestone Parkside Village North, LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



46.
52. Whitestone Quinlan Crossing LLC, a Delaware limited liability company
(wholly owned by Whitestone REIT Operating Partnership, L.P.)



47.
53. Whitestone Keller Place LLC, a Delaware limited liability company (wholly
owned by Whitestone REIT Operating Partnership, L.P.)



48.
54. Whitestone Gilbert Tuscany Village Corner LLC, a Delaware limited liability
company (wholly owned by Whitestone REIT Operating Partnership, L.P.)



49.
Whitestone La Mirada, LLC, a Delaware limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)



50.
Whitestone Seville, LLC, a Delaware limited liability company (wholly owned by
Whitestone REIT Operating Partnership, L.P.)







‑4‑

--------------------------------------------------------------------------------






SCHEDULE 6.17

UNDERGROUND STORAGE TANKS


Property
Address
Sugar Park Plaza
11824-11830 Wilcrest Drive, Houston, TX 77031
Town Park
6000-50 S. Gessner, Houston TX 77036
The Pinnacle of Scottsdale
23425-23626 N. Scottsdale Rd, Scottsdale, AZ 85255
Mercado at Scottsdale Ranch
10105 E. Via Linda, Scottsdale, AZ 85255
Williams Trace Plaza
3300-3388 Hwy 6, Sugar Land, TX 77478
Williams Trace Shops
2442-3650 Hwy 6, Sugar Land, TX 77478
Quinlan Crossing
5000 N. Quinlan Park Rd and 5145 N. FM 620, Austin, TX 78732






--------------------------------------------------------------------------------





SCHEDULE 6.26

SIGNIFICANT LEASES (AS OF SEPTEMBER 30, 2015)


Property
 
Tenant
 
Landlord
Keller Place
 
Kroger Texas, L.P.
 
Whitestone Keller Place, LLC
Corporate Park Woodland II
 
Exit 73 Bar and Grill
 
Whitestone CP Woodland Ph 2, LLC
South Richey
 
Super Bravo, Inc.
 
Whitestone Centers, LLC
Holly Hall Industrial Park
 
X-Ray X-Press Corporation
 
Whitestone Industrial-Office, LLC
Quinlan Crossing
 
Randall's Food & Drug, LP
 
Whitestone Quinlan Crossing, LLC
Village Square at Dana Park Corner
 
JPMorgan Chase Bank, National Association
 
Whitestone Village Square at Dana Park Corner, LLC
Fountain Hills
 
Basha's Inc
 
Whitestone Fountain Hills, LLC
Centre South
 
Kareen P. Nunez and Gladys Avila
 
Whitestone REIT Operating Partnership III, LP
Brookhill
 
T.S. Moly-Lubricants
 
Whitestone REIT Operating Company IV, LLC
Dairy Ashford Business Park
 
Foster Wheeler Realty Services, Inc.
 
Whitestone Industrial-Office, LLC
Dairy Ashford Business Park
 
Global Advanced Church Ministries
 
Whitestone Industrial-Office, LLC
Parkside Village South
 
Alamo Drafthouse Circle C Holdings, LTD
 
Whitestone Parkside Village South, LLC
Windsor Park
 
University of Phoenix
 
Whitestone REIT Operating Company IV, LLC
MarketPlace at Central
 
Walmart Stores, Inc
 
Whitestone Sunnyslope Village, LLC
The Citadel
 
Preston's Restaurant Management, LLC
 
Whitestone REIT Operating Partnership, LP
SugarPark Plaza
 
Marshall's
 
Whitestone Centers, LLC
Holly Hall Industrial Park
 
The Methodist Hospital
 
Whitestone Industrial-Office, LLC
Fountain Hills
 
Paul's Ace Hardware
 
Whitestone Fountain Hills, LLC
9101 LBJ Freeway
 
Air Liquide America, L.P.
 
Whitestone Offices, LLC
Gilbert Tuscany Village
 
Rosa's Management Company, LLC
 
Whitestone REIT Operating Partnership, LP
Corporate Park Woodland II
 
Keith Nathan
 
Whitestone CP Woodland Ph 2, LLC
Plaza Park
 
Sohum-Southeast Houston Dialysis, LLC
 
Whitestone Industrial-Office, LLC
Anthem Marketplace
 
Haggen Opco South, Inc
 
Whitestone Anthem Marketplace, LLC
Westbelt Plaza
 
West Houston Bible Church
 
Whitestone Industrial-Office, LLC
Corporate Park Woodland II
 
Deborah Joyce Steel
 
Whitestone CP Woodland Ph 2, LLC
Ahwatukee Plaza
 
Fitness Alliance
 
Whitestone Ahwatukee Plaza, LLC





‑2‑

--------------------------------------------------------------------------------









‑3‑